No. 1:17-bk-00021   Doc 791   Filed 05/05/20   Entered 05/05/20 15:37:31   Page 1 of
                                        74
         No. 1:17-bk-00021           Doc 791         Filed 05/05/20          Entered 05/05/20 15:37:31   Page 2 of       Page 2
                                                               74
B 25C (Official Form 25C) (12/08)

14. HAVE YOU SOLD ANY ASSETS OTHER THAN INVENTORY THIS MONTH?
15. DID ANY INSURANCE COMPANY CANCEL YOUR POLICY THIS MONTH?
16. HAVE YOU BORROWED MONEY FROM ANYONE THIS MONTH?
17. HAS ANYONE MADE AN INVESTMENT IN YOUR BUSINESS THIS MONTH?
18. HAVE YOU PAID ANY BILLS YOU OWED BEFORE YOU FILED BANKRUPTCY?


                                                    TAXES
DO YOU HAVE ANY PAST DUE TAX RETURNS OR PAST DUE POST-PETITION TAX
OBLIGATIONS?
IF YES, PLEASE PROVIDE A WRITTEN EXPLANATION INCLUDING WHEN SUCH RETURNS WILL
BE FILED, OR WHEN SUCH PAYMENTS WILL BE MADE AND THE SOURCE OF THE FUNDS FOR
THE PAYMENT.
                                                    (Exhibit A)



                                                    INCOME
PLEASE SEPARATELY LIST ALL OF THE INCOME YOU RECEIVED FOR THE MONTH. THE LIST
SHOULD INCLUDE ALL INCOME FROM CASH AND CREDIT TRANSACTIONS. (THE U.S. TRUSTEE
MAY WAIVE THIS REQUIREMENT.)
                                                                                         TOTAL INCOME    $   107,748.25
                                     SUMMARY OF CASH ON HAND
                                        Cash on Hand at Start of Month                                   $   91,422.14
                                        Cash on Hand at           of Month                               $   75,521.00
PLEASE PROVIDE THE TOTAL AMOUNT OF CASH CURRENTLY AVAILABLE TO YOU                              TOTAL    $   75,521.00
                                                    (Exhibit B)


                                                  EXPENSES
PLEASE SEPARATELY LIST ALL EXPENSES PAID BY CASH OR BY CHECK FROM YOUR BANK
ACCOUNTS THIS MONTH. INCLUDE THE DATE PAID, WHO WAS PAID THE MONEY, THE
PURPOSE AND THE AMOUNT. (THE U.S. TRUSTEE MAY WAIVE THIS REQUIREMENT.)
                                                                                       TOTAL EXPENSES    $   123,649.39
                                                    (Exhibit C)


                                                CASH PROFIT
INCOME FOR THE MONTH (TOTAL FROM EXHIBIT B)                                                              $   107,748.25
EXPENSES FOR THE MONTH (TOTAL FROM EXHIBIT C)                                                            $   123,649.39
                                    (Subtract Line C from Line B)        CASH PROFIT FOR THE MONTH       $   (15,901.14)
         No. 1:17-bk-00021          Doc 791   Filed 05/05/20   Entered 05/05/20 15:37:31   Page 3 of    Page 3
                                                        74
B 25C (Official Form 25C) (12/08)



                                          UNPAID BILLS


PLEASE ATTACH A LIST OF ALL DEBTS (INCLUDING TAXES) WHICH YOU HAVE INCURRED
SINCE THE DATE YOU FILED BANKRUPTCY BUT HAVE NOT PAID. THE LIST MUST INCLUDE
THE DATE THE DEBT WAS INCURRED, WHO IS OWED THE MONEY, THE PURPOSE OF THE
DEBT AND WHEN THE DEBT IS DUE. (THE U.S. TRUSTEE MAY WAIVE THIS REQUIREMENT.)
                                                                         TOTAL PAYABLES $ 155,724.69
                                              (Exhibit D)


                                      MONEY OWED TO YOU
PLEASE ATTACH A LIST OF ALL AMOUNTS OWED TO YOU BY YOUR CUSTOMERS FOR WORK
YOU HAVE DONE OR THE MERCHANDISE YOU HAVE SOLD. YOU SHOULD INCLUDE WHO
OWES YOU MONEY, HOW MUCH IS OWED AND WHEN IS PAYMENT DUE. (THE U.S. TRUSTEE MAY
WAIVE THIS REQUIREMENT.)
                                                                      TOTAL RECEIVABLES $        0.00
                                              (Exhibit E)


                                      BANKING INFORMATION
PLEASE ATTACH A COPY OF YOUR LATEST BANK STATEMENT FOR EVERY ACCOUNT YOU
HAVE AS OF THE DATE OF THIS FINANCIAL REPORT OR HAD DURING THE PERIOD COVERED
BY THIS REPORT.


                                              (Exhibit F)


                                          EMPLOYEES
NUMBER OF EMPLOYEES WHEN THE CASE WAS FILED?                                                     29
NUMBER OF EMPLOYEES AS OF THE DATE OF THIS MONTHLY REPORT?                                       20


                                       PROFESSIONAL FEES
BANKRUPTCY RELATED:
PROFESSIONAL FEES RELATING TO THE BANKRUPTCY CASE PAID DURING THIS REPORTING
PERIOD?                                                                                    $    0.00
TOTAL PROFESSIONAL FEES RELATING TO THE BANKRUPTCY CASE PAID SINCE THE FILING
OF THE CASE?                                                                               $    116,650.00
NON-BANKRUPTCY RELATED:
PROFESSIONAL FEES NOT RELATING TO THE BANKRUPTCY CASE PAID DURING THIS
REPORTING PERIOD?                                                                          $     0
TOTAL PROFESSIONAL FEES NOT RELATING TO THE BANKRUPTCY CASE PAID SINCE THE
FILING OF THE CASE?                                                                        $      0
         No. 1:17-bk-00021               Doc 791    Filed 05/05/20     Entered 05/05/20 15:37:31   Page 4 of   Page 4
                                                              74
B 25C (Official Form 25C) (12/08)




                                                PROJECTIONS


COMPARE YOUR ACTUAL INCOME AND EXPENSES TO THE PROJECTIONS FOR THE FIRST 180
DAYS OF YOUR CASE PROVIDED AT THE INITIAL DEBTOR INTERVIEW.
                                    Projected                 Actual                 Difference
INCOME                 $ See attached               $ See attached           $   See attached
EXPENSES               $ See attached               $ See attached           $ See attached
CASH PROFIT            $ See attached               $   See attached         $   See attached


TOTAL PROJECTED INCOME FOR THE NEXT MONTH:                                                         $   117,954.00
TOTAL PROJECTED EXPENSES FOR THE NEXT MONTH:                                                       $  108,649.00
TOTAL PROJECTED CASH PROFIT FOR THE NEXT MONTH:                                                    $ (9,305.00)




                                                   ADDITIONAL INFORMATION
PLEASE ATTACH ALL FINANCIAL REPORTS INCLUDING AN INCOME STATEMENT AND BALANCE SHEET
WHICH YOU PREPARE INTERNALLY.
No. 1:17-bk-00021    Doc 791    Filed 05/05/20    Entered 05/05/20 15:37:31      Page 5 of
                                          74
  Emerald Grande, LLC
  Case Number 17-00021
  Period Ending: 1/31/2020


  Attachment to Page 1 – Question 2 – Paid All Bills on Time
  Past due amounts for vendor invoices will be paid when approved by the bank.

  Attachment to Page 1 – Question 5 – Tax Returns Filed and Paid on Time and Page
  2 -Taxes
  The 2017 and 2018 Federal and state partnership income tax returns for Emerald Grande
  that were due on September 17, 2018 and September 16, 2019 have not been filed. The
  returns will be filed as soon as the information can be compiled to file complete and
  accurate returns.

  The Summersville location B&O tax, accrued as $3,251.68 and $375.01, due in October
  and January respectively, have not been paid. Also, in Kanawha City, B&O tax in the
  amount of $888.59, due in January has not been paid.
No. 1:17-bk-00021    Doc 791    Filed 05/05/20    Entered 05/05/20 15:37:31       Page 6 of
                                          74
  Emerald Grande, LLC
  Case Number 17-00021
  Period Ending: 1/31/2020

  Attachment to Page 4 – Additional Information
  Balance Sheets and Profit and Loss Statements are provided for each location; La Quinta
  Inn & Suites Summersville, La Quinta Inn & Suites Elkview and Kanawha City Rental
  Real Estate. Some Balance Sheet accounts have not been analyzed and will be adjusted
  as additional information becomes available.
      No. 1:17-bk-00021               Doc 791      Filed 05/05/20            Entered 05/05/20 15:37:31           Page 7 of
Emerald Grande, LLC                                          74
Total Income
January 1, 2020 - January 31, 2020
Attachment to Pages 2 - 4

                                                 La Quinta Inns      La Quinita Inns Kanawha City, WV       Total
                                                  Elkview, WV       Summersville, WV Rental Real Estate    Income
Exhibit B - Total Income (See Deposit Detail
Report)                                                85,347.13                 -            22,401.12     107,748.25
Summary of Cash on Hand
Cash on Hand at Start of Month                         13,176.65           35,650.24          42,595.25      91,422.14
Cash on Hand at End of Month (See
Reconciliation Summary)                                 1,879.51           33,514.47          40,127.02      75,521.00
Total Cash Available                                    1,879.51           33,514.47          40,127.02      75,521.00


Exhibit C - Total Expenses (See Disbursement
Detail Report)                                         96,644.27            2,135.77          24,869.35     123,649.39

Cash Profit
Income for the Month (Total from Exhibit B)            85,347.13                 -            22,401.12     107,748.25
Expenses for the Month (Total from Exhibt C)           96,644.27            2,135.77          24,869.35     123,649.39
Cash Profit for the Month                             (11,297.14)          (2,135.77)         (2,468.23)    (15,901.14)

Total Payables (See A/P Aging Summary Post-
Petition)                                              78,748.87           63,559.14          13,416.68     155,724.69

Total Receivables                                            -                   -                  -               -

Employees
Number of Employees When Case was Filed                     5.00               24.00                -            29.00
Number of Employees as of Date of this Monthly
Report                                                     20.00                 -                  -            20.00

Professional Fees
Bankruptcy Related
Professional Fees Relating to Bankruptcy Paid
During Period                                           2,000.00            2,000.00           1,000.00       5,000.00
Professional Fees Relating to Bankruptcy Paid
Since Filing Case                                      47,500.00           48,000.00          21,150.00     116,650.00

Non-Bankruptcy Related
Professional Fees Not Relating to Bankruptcy
Paid During Period                                           -                   -                  -               -
Professional Fees Not Relating to Bankruptcy
Paid Since Filing Case                                       -                   -                  -               -

Projections
Income Projected                                       69,658.00                 -            39,025.00     108,683.00
Expenses Projected                                     85,762.00                 -            32,603.00     118,365.00
Cash Profit Projected                                 (16,104.00)                -             6,422.00      (9,682.00)

Income Actual                                          85,347.13                 -            22,401.12     107,748.25
Expenses Actual                                        96,644.27            2,135.77          24,869.35     123,649.39
Cash Profit Actual                                    (11,297.14)          (2,135.77)         (2,468.23)    (15,901.14)

Income Difference                                      15,689.13                 -           (16,623.88)       (934.75)
Expenses Difference                                    10,882.27            2,135.77          (7,733.65)      5,284.39
Cash Profit Difference                                  4,806.86           (2,135.77)         (8,890.23)     (6,219.14)
5:11 PM                                                                         La Quinta Inns & Suites - Elkview, WV
02/15/20
Cash Basis                                                                                 Deposit Detail Report
                                                                                                   January 2020

                                     No. 1:17-bk-00021                Doc 791    Filed 05/05/20                   Entered 05/05/20 15:37:31                 Page 8 of
                 Type     Date          Num                      Name                 Memo 74                           Account               Class   Clr                   Split               Debit
Jan 20
             Deposit    01/02/2020                                               Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue               2,908.77
             Deposit    01/02/2020            La Quinta Franchising LLC          Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/02/2020                                               Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue                110.88
             Deposit    01/02/2020            American Express                   Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/02/2020                                               Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue               1,340.78
             Deposit    01/02/2020            La Quinta Franchising LLC          Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/02/2020                                               Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue                210.68
             Deposit    01/02/2020            American Express                   Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/02/2020                                               Deposit                   10525 · DDA UB OP 9483                     Ö      41004 · Gift Shop/Pantry Revenue       4.25
             Deposit    01/02/2020            Cash Deposit Income                Report Date on 12-24-19   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
             Deposit    01/02/2020                                               Deposit                   10525 · DDA UB OP 9483                     Ö      41004 · Gift Shop/Pantry Revenue       2.10
             Deposit    01/02/2020            Cash                               Report Date on 12-25-19   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
             Deposit    01/02/2020                                               Deposit                   10525 · DDA UB OP 9483                     Ö      41004 · Gift Shop/Pantry Revenue     22.40
             Deposit    01/02/2020            Cash Deposit Income                Report Date on 12-26-19   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
             Deposit    01/02/2020                                               Deposit                   10525 · DDA UB OP 9483                     Ö      41004 · Gift Shop/Pantry Revenue       9.50
             Deposit    01/02/2020            Cash Deposit Income                Report Date on 12-27-19   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
             Deposit    01/02/2020                                               Deposit                   10525 · DDA UB OP 9483                     Ö      41004 · Gift Shop/Pantry Revenue       6.50
             Deposit    01/02/2020            Cash Deposit Income                Report Date on 12-28-19   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
             Deposit    01/02/2020                                               Deposit                   10525 · DDA UB OP 9483                     Ö      -SPLIT-                             102.55
             Deposit    01/02/2020            Cash Deposit Income                Report Date on 12-29-19   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/02/2020            Cash Deposit Income                Report Date on 12-29-19   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
             Deposit    01/02/2020                                               Deposit                   10525 · DDA UB OP 9483                     Ö      41004 · Gift Shop/Pantry Revenue       8.00
             Deposit    01/02/2020            Cash Deposit Income                Report Date on 12-30-19   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
             Deposit    01/02/2020                                               Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue                 84.00
             Deposit    01/02/2020            Cash Deposit Income                Report Date on 12-31-19   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/03/2020                                               Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue                686.26
             Deposit    01/03/2020            La Quinta Franchising LLC          Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/06/2020                                               Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue                197.92
             Deposit    01/06/2020            American Express                   Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/06/2020                                               Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue                324.44
             Deposit    01/06/2020            La Quinta Franchising LLC          Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/06/2020                                               Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue                 92.64
             Deposit    01/06/2020            American Express                   Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/07/2020                                               Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue               2,440.70
             Deposit    01/07/2020            La Quinta Franchising LLC          Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/07/2020                                               Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue               1,883.84
             Deposit    01/07/2020            La Quinta Franchising LLC          Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/07/2020                                               Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue               4,635.03
             Deposit    01/07/2020            La Quinta Franchising LLC          Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/08/2020                                               Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue                302.22
             Deposit    01/08/2020            La Quinta Franchising LLC          Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/08/2020                                               Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue                100.02
             Deposit    01/08/2020            American Express                   Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/09/2020                                               Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue               2,039.96
             Deposit    01/09/2020            La Quinta Franchising LLC          Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/09/2020                                               Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue                194.76
             Deposit    01/09/2020            American Express                   Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/09/2020                                               Deposit                   10525 · DDA UB OP 9483                     Ö      -SPLIT-                             397.52
             Deposit    01/09/2020            Cash Deposit Income                Report Date on 01-02-20   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/09/2020            Cash Deposit Income                Report Date on 01-02-20   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/09/2020            Cash Deposit Income                Report Date on 01-02-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
             Deposit    01/09/2020                                               Deposit                   10525 · DDA UB OP 9483                     Ö      41004 · Gift Shop/Pantry Revenue       8.75




                                                                                                                                                                                                        Page 1 of 4
5:11 PM                                                                                     La Quinta Inns & Suites - Elkview, WV
02/15/20
Cash Basis                                                                                             Deposit Detail Report
                                                                                                               January 2020

                                     No. 1:17-bk-00021                     Doc 791           Filed 05/05/20                   Entered 05/05/20 15:37:31                 Page 9 of
                 Type     Date           Num                          Name                        Memo 74                           Account               Class   Clr                   Split               Debit

             Deposit    01/09/2020                 Cash Deposit Income                       Report Date on 01-01-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
             Deposit    01/09/2020                                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41004 · Gift Shop/Pantry Revenue       6.20
             Deposit    01/09/2020                 Cash Deposit Income                       Report Date on 01-04-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
             Deposit    01/09/2020                                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41004 · Gift Shop/Pantry Revenue       9.50
             Deposit    01/09/2020                 Cash Deposit Income                       Report Date on 01-05-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
             Deposit    01/09/2020                                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41004 · Gift Shop/Pantry Revenue       2.00
             Deposit    01/09/2020                 Cash Deposit Income                       Report Date on 01-06-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
             Deposit    01/09/2020                                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41004 · Gift Shop/Pantry Revenue       1.00
             Deposit    01/09/2020                 Cash Deposit Income                       Report Date on 01-07-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
             Deposit    01/09/2020                                                           Deposit                   10525 · DDA UB OP 9483                     Ö      -SPLIT-                             118.03
             Deposit    01/09/2020                 Cash Deposit Income                       Report Date on 01-08-20   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/09/2020                 Cash Deposit Income                       Report Date on 01-08-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
             Deposit    01/09/2020                                                           Deposit                   10525 · DDA UB OP 9483                     Ö      -SPLIT-                              50.00
             Deposit    01/09/2020                 Regina Ranson                             Deposit                   Reginia F. Ranson                                 10525 · DDA UB OP 9483
             Deposit    01/09/2020                 Regina Ranson                             Deposit                   Reginia F. Ranson                                 10525 · DDA UB OP 9483
             Deposit    01/10/2020                                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue                979.28
             Deposit    01/10/2020                 La Quinta Franchising LLC                 Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/10/2020                                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue                108.28
             Deposit    01/10/2020                 American Express                          Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/13/2020                                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue               3,742.80
             Deposit    01/13/2020                 La Quinta Franchising LLC                 Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/13/2020                                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue                421.12
             Deposit    01/13/2020                 American Express                          Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/14/2020                                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue               1,488.80
             Deposit    01/14/2020                 La Quinta Franchising LLC                 Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/14/2020                                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue               1,919.98
             Deposit    01/14/2020                 La Quinta Franchising LLC                 Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/14/2020                                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue               2,207.50
             Deposit    01/14/2020                 La Quinta Franchising LLC                 Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/15/2020                                                           Deposit                   10525 · DDA UB OP 9483                     Ö      802 · Other Income                 7,479.00
             Deposit    01/15/2020    9160597723   Crawford - ML Great Lakes Insurance SE    Insurance Claim Loss      802 · Other Income                                10525 · DDA UB OP 9483
             Deposit    01/15/2020                                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue               2,813.68
             Deposit    01/15/2020                 La Quinta Franchising LLC                 Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/16/2020                                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue               1,568.60
             Deposit    01/16/2020                 La Quinta Franchising LLC                 Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/17/2020                                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue               1,089.93
             Deposit    01/17/2020                 La Quinta Franchising LLC                 Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/17/2020                                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41004 · Gift Shop/Pantry Revenue       3.00
             Deposit    01/17/2020                 Cash Deposit Income                       Report Date on 01-10-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
             Deposit    01/17/2020                                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41004 · Gift Shop/Pantry Revenue     10.00
             Deposit    01/17/2020                 Cash Deposit Income                       Report Date on 01-11-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
             Deposit    01/17/2020                                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41004 · Gift Shop/Pantry Revenue     16.50
             Deposit    01/17/2020                 Cash Deposit Income                       Report Date on 01-12-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
             Deposit    01/17/2020                                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41004 · Gift Shop/Pantry Revenue     10.00
             Deposit    01/17/2020                 Cash Deposit Income                       Report Date on 01-13-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
             Deposit    01/17/2020                                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41004 · Gift Shop/Pantry Revenue       3.00
             Deposit    01/17/2020                 Cash Deposit Income                       Report Date on 01-14-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
             Deposit    01/17/2020                                                           Deposit                   10525 · DDA UB OP 9483                     Ö      -SPLIT-                             106.84
             Deposit    01/17/2020                 Cash Deposit Income                       Report Date on 01-15-20   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/17/2020                 Cash Deposit Income                       Report Date on 01-15-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
             Deposit    01/17/2020                                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41004 · Gift Shop/Pantry Revenue       9.00
             Deposit    01/17/2020                 Cash Deposit Income                       Report Date on 01-16-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
             Deposit    01/20/2020                                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue                110.88




                                                                                                                                                                                                                    Page 2 of 4
5:11 PM                                                                     La Quinta Inns & Suites - Elkview, WV
02/15/20
Cash Basis                                                                             Deposit Detail Report
                                                                                               January 2020

                                 No. 1:17-bk-00021                Doc 791   Filed 05/05/20                    Entered 05/05/20 15:37:31                 Page 10 of
                 Type     Date       Num                      Name               Memo  74                           Account               Class   Clr                   Split               Debit

             Deposit    01/20/2020         American Express                  Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/21/2020                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue                1,302.20
             Deposit    01/21/2020         La Quinta Franchising LLC         Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/21/2020                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue                6,772.12
             Deposit    01/21/2020         La Quinta Franchising LLC         Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/21/2020                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue                2,107.14
             Deposit    01/21/2020         La Quinta Franchising LLC         Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/21/2020                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue                2,079.82
             Deposit    01/21/2020         La Quinta Franchising LLC         Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/22/2020                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue                1,805.65
             Deposit    01/22/2020         La Quinta Franchising LLC         Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/23/2020                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue                 899.72
             Deposit    01/23/2020         La Quinta Franchising LLC         Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/24/2020                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue               11,180.14
             Deposit    01/24/2020         La Quinta Franchising LLC         Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/24/2020                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41004 · Gift Shop/Pantry Revenue      15.75
             Deposit    01/24/2020         Cash Deposit Income               Report Date on 01-19-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
             Deposit    01/24/2020                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41004 · Gift Shop/Pantry Revenue      15.00
             Deposit    01/24/2020         Cash Deposit Income               Report Date on 01-22-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
             Deposit    01/24/2020                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41004 · Gift Shop/Pantry Revenue        8.00
             Deposit    01/24/2020         Cash Deposit Income               Report Date on 01-18-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
             Deposit    01/24/2020                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41004 · Gift Shop/Pantry Revenue        6.50
             Deposit    01/24/2020         Cash Deposit Income               Report Date on 01-17-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
             Deposit    01/24/2020                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41004 · Gift Shop/Pantry Revenue        6.50
             Deposit    01/24/2020         Cash Deposit Income               Report Date on 01-21-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
             Deposit    01/24/2020                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41004 · Gift Shop/Pantry Revenue        2.00
             Deposit    01/24/2020         Cash Deposit Income               Report Date on 01-23-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
             Deposit    01/27/2020                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue                 304.88
             Deposit    01/27/2020         American Express                  Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/27/2020                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue                1,681.84
             Deposit    01/27/2020         La Quinta Franchising LLC         Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/28/2020                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue                5,253.97
             Deposit    01/28/2020         La Quinta Franchising LLC         Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/28/2020                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue                2,013.64
             Deposit    01/28/2020         La Quinta Franchising LLC         Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/28/2020                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue                2,913.48
             Deposit    01/28/2020         La Quinta Franchising LLC         Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/29/2020                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue                 921.73
             Deposit    01/29/2020         La Quinta Franchising LLC         Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/29/2020                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue                 105.28
             Deposit    01/29/2020         American Express                  Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/29/2020                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41004 · Gift Shop/Pantry Revenue        7.50
             Deposit    01/29/2020         Cash Deposit Income               Report Date on 01-24-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
             Deposit    01/29/2020                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41004 · Gift Shop/Pantry Revenue        9.75
             Deposit    01/29/2020         Cash Deposit Income               Report Date on 01-25-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
             Deposit    01/29/2020                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41004 · Gift Shop/Pantry Revenue      10.00
             Deposit    01/29/2020         Cash Deposit Income               Report Date on 01-26-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
             Deposit    01/29/2020                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41004 · Gift Shop/Pantry Revenue        1.00
             Deposit    01/29/2020         Cash Deposit Income               Report Date on 01-27-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
             Deposit    01/30/2020                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue                2,050.27
             Deposit    01/30/2020         La Quinta Franchising LLC         Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
             Deposit    01/31/2020                                           Deposit                   10525 · DDA UB OP 9483                     Ö      41000 · Room Revenue                1,314.10
             Deposit    01/31/2020         La Quinta Franchising LLC         Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483




                                                                                                                                                                                                    Page 3 of 4
5:11 PM                                                         La Quinta Inns & Suites - Elkview, WV
02/15/20
Cash Basis                                                            Deposit Detail Report
                                                                             January 2020

                                No. 1:17-bk-00021     Doc 791   Filed 05/05/20              Entered 05/05/20 15:37:31     Page 11 of
                Type     Date       Num             Name             Memo  74                  Account      Class   Clr                  Split      Debit
             VOID      01/31/2020                                                                                          10525 · DDA UB OP 9483     169.76
Jan 20                                                                                                                                              85,347.13




                                                                                                                                                            Page 4 of 4
7:07 PM                No. 1:17-bk-00021   La Quinta
                                           Doc       Inn &05/05/20
                                               791 Filed   Suites - Summersville,  WV15:37:31
                                                                     Entered 05/05/20             Page 12 of
                                                               74
                                                   Deposit Detail Report
02/15/20
Cash Basis                                                January 2020

                Type       Date    Num         Name         Memo         Account      Class     Clr     Split   Debit
       Jan 20
       Jan 20




                                                                                                                        Page 1
7:19 PM    No. 1:17-bk-00021        Doc 791                 Kanawha City
                                                     Filed 05/05/20   Entered 05/05/20 15:37:31                           Page 13 of
02/15/20                                               Deposit Detail
                                                                74 Report
Cash Basis                                                       January 2020

             Type      Date       Num           Name                Memo              Account          Class   Clr       Split        Debit

Jan 20
      Deposit       01/08/2020                                  Deposit          DDA FBOC KAN 1...             X     -SPLIT-           13,606.22
      Deposit       01/08/2020   5650    Fujiyama Restaur...    January 202...   Rental Income                       DDA FBOC K...
      Deposit       01/08/2020   5650    Fujiyama Restaur...    January 202...   CAM Income                          DDA FBOC K...
      Deposit       01/08/2020   5650    Fujiyama Restaur...    January 202...   Insurance Income                    DDA FBOC K...
      Deposit       01/08/2020   5650    Fujiyama Restaur...    January 202...   Property Tax Income                 DDA FBOC K...
      Deposit       01/16/2020                                  Deposit          DDA FBOC KAN 1...             X     Tenant Reim...      700.00
      Deposit       01/16/2020   14247   LaCarretta Mexica...   January 202...   Tenant Reimburse...                 DDA FBOC K...
      Deposit       01/27/2020                                  Deposit          DDA FBOC KAN 1...             X     -SPLIT-            8,094.90
      Deposit       01/27/2020   14271   LaCarretta Mexica...   February 20...   Rental Income                       DDA FBOC K...
      Deposit       01/27/2020   14271   LaCarretta Mexica...   February 20...   CAM Income                          DDA FBOC K...
      Deposit       01/27/2020   14271   LaCarretta Mexica...   February 20...   Insurance Income                    DDA FBOC K...
      Deposit       01/27/2020   14271   LaCarretta Mexica...   February 20...   Property Tax Income                 DDA FBOC K...

Jan 20                                                                                                                                 22,401.12




                                                                                                                                          Page 1
5:20 PM                       No. 1:17-bk-00021                La Quinta
                                                           Doc 791  FiledInns & SuitesEntered
                                                                           05/05/20    - Elkview, WV
                                                                                               05/05/20 15:37:31                       Page 14 of
02/15/20                                                         Disbursement Detail Report
                                                                                74
Cash Basis                                                                      As of January 31, 2020

             Type          Date       Num                  Name                            Memo                 Class   Clr                    Split                   Credit
   10525 · DDA UB OP 9483
      Check             01/01/2020   2175     Sam's Club                         Cost of Food                           X     73250 · Cost of Food                         989.20
      General Journal   01/01/2020   WNA...                                      To reverse PY entry                    X     71000 · Supplies                             169.76
      Deposit           01/02/2020                                               Deposit                                X     41000 · Room Revenue
      Deposit           01/02/2020                                               Deposit                                X     41000 · Room Revenue
      Deposit           01/02/2020                                               Deposit                                X     41000 · Room Revenue
      Deposit           01/02/2020                                               Deposit                                X     41000 · Room Revenue
      Check             01/02/2020   DEB      American Express                   Credit Card Processing Fee             X     76701 · American Express                       7.95
      Check             01/02/2020   DEB      Merchant Services                  Credit Card Processing Fee             X     76703 · Merchant Services                     38.29
      Bill Pmt -Check   01/02/2020   2206     Mountain Metro Management, L...    Management Fee January 2...            X     20300 · Accounts Payable-Post Petition     1,750.00
      Deposit           01/02/2020                                               Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           01/02/2020                                               Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           01/02/2020                                               Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           01/02/2020                                               Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           01/02/2020                                               Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           01/02/2020                                               Deposit                                X     -SPLIT-
      Deposit           01/02/2020                                               Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           01/02/2020                                               Deposit                                X     41000 · Room Revenue
      Check             01/03/2020   EFT      Paychex Payroll Taxes              Payroll Taxes                          X     66255 · Payroll Taxes                      3,637.61
      Check             01/03/2020   DEB      Paychex                            Payroll Processing Fee                 X     69762 · Payroll Fees - Paychex               291.94
      Check             01/03/2020   6055     Ashely Anderson                    Wages from 12-15-19 to 12...           X     66115 · Salaries - Housekeeping              452.88
      Check             01/03/2020   6056     Aderra Derrix                      Wages from 12-15-19 to 12...           X     66115 · Salaries - Housekeeping              284.74
      Check             01/03/2020   6057     Ashley Gorman                      Wages from 12-15-19 to 12...           X     66115 · Salaries - Housekeeping              391.09
      Check             01/03/2020   6058     Tessa Hayes                        Wages from 12-15-19 to 12...           X     66115 · Salaries - Housekeeping              416.04
      Check             01/03/2020   6059     Dorothea Smith                     Wages from 12-15-19 to 12...           X     66115 · Salaries - Housekeeping              404.18
      Check             01/03/2020   6060     Alisha Walker                      Wages from 12-15-19 to 12...           X     66115 · Salaries - Housekeeping              211.80
      Check             01/03/2020   6061     Cornelia Briscoe                   Wages from 12-15-19 to 12...           X     66120 · Salaries - Front Office              523.57
      Check             01/03/2020   6062     Jessica Evans                      Wages from 12-15-19 to 12...           X     66120 · Salaries - Front Office              308.00
      Check             01/03/2020   6063     Kristen McKown                     Wages from 12-15-19 to 12...           X     66120 · Salaries - Front Office              535.27
      Check             01/03/2020   6064     Bethany Roush                      Wages from 12-15-19 to 12...           X     66120 · Salaries - Front Office              521.23
      Check             01/03/2020   6065     Jerry Melton                       Wages from 12-15-19 to 12...           X     66235 · Salaries - Maintenance               808.52
      Check             01/03/2020   6066     Charles Revels                     Wages from 12-15-19 to 12...           X     66235 · Salaries - Maintenance               661.39
      Check             01/03/2020   6067     Kenneth Morrison                   Wages from 12-15-19 to 12...           X     66120 · Salaries - Front Office              596.56
      Check             01/03/2020   6068     Christy Nicholson                  Wages from 12-15-19 to 12...           X     66120 · Salaries - Front Office              652.35
      Check             01/03/2020   6069     Stacy Thompson                     Wages from 12-15-19 to 12...           X     66120 · Salaries - Front Office              595.74
      Check             01/03/2020   6070     Brooke Armentrout                  Wages from 12-15-19 to 12...           X     66100 · Salaries - General Management      1,052.19
      Check             01/03/2020   6071     Helen Shaffer                      Wages from 12-15-19 to 12...           X     66110 · Salaries - F&B                       550.20
      Check             01/03/2020   6072     Terri O'Brien                      Wages from 12-15-19 to 12...           X     66115 · Salaries - Housekeeping              478.94
      Check             01/03/2020   6073     Garrett Abruzzino                  Wages from 12-15-19 to 12...           X     66100 · Salaries - General Management      1,508.75
      Deposit           01/03/2020                                               Deposit                                X     41000 · Room Revenue
      Check             01/03/2020   DEB      Paymentech Fee                     Credit Card Processing Fee             X     76700 · Credit Card Processing Fees        1,695.86
      Check             01/03/2020   2176     Jerry Melton                       Landscaping December 2019              X     78113 · Landscaping-Grounds-Roads            550.00
      Check             01/03/2020   2177     Aderra Derrix                      Wages from 12-15-19 to 12...           X     66115 · Salaries - Housekeeping               54.00
      Check             01/03/2020   2178     Superior Fence                     Fence Repair                           X     78000 · Repairs & Maintenance                 68.00
      Check             01/06/2020   DEB      American Express                   Credit Card Processing Fee             X     76701 · American Express                     118.17
      Deposit           01/06/2020                                               Deposit                                X     41000 · Room Revenue
      Deposit           01/06/2020                                               Deposit                                X     41000 · Room Revenue
      Deposit           01/06/2020                                               Deposit                                X     41000 · Room Revenue

                                                                                                                                                                           Page 1
5:20 PM                       No. 1:17-bk-00021              La Quinta
                                                         Doc 791  FiledInns & SuitesEntered
                                                                         05/05/20    - Elkview, WV
                                                                                             05/05/20 15:37:31                           Page 15 of
02/15/20                                                       Disbursement Detail Report
                                                                              74
Cash Basis                                                                       As of January 31, 2020

             Type          Date       Num                 Name                               Memo                 Class   Clr                    Split                   Credit
      Deposit           01/07/2020                                                Deposit                                 X     41000 · Room Revenue
      Deposit           01/07/2020                                                Deposit                                 X     41000 · Room Revenue
      Deposit           01/07/2020                                                Deposit                                 X     41000 · Room Revenue
      Bill Pmt -Check   01/07/2020   EFT    Bankers Insurance                     Endorsement and additional...           X     20300 · Accounts Payable-Post Petition     6,039.72
      Deposit           01/08/2020                                                Deposit                                 X     41000 · Room Revenue
      Deposit           01/08/2020                                                Deposit                                 X     41000 · Room Revenue
      Deposit           01/09/2020                                                Deposit                                 X     41000 · Room Revenue
      Deposit           01/09/2020                                                Deposit                                 X     41000 · Room Revenue
      Bill Pmt -Check   01/09/2020   2207   Waste Management 1788-7               6652953-1788-7                          X     20300 · Accounts Payable-Post Petition       350.46
      Bill Pmt -Check   01/09/2020   2208   Expedia Inc.                          2040006864                              X     20300 · Accounts Payable-Post Petition       265.28
      Bill Pmt -Check   01/09/2020   2209   Booking.com                           1548726329                              X     20300 · Accounts Payable-Post Petition        56.28
      Bill Pmt -Check   01/09/2020   2210   Golden Malted                         I33237SC1EUB                            X     20300 · Accounts Payable-Post Petition        52.00
      Bill Pmt -Check   01/09/2020   2211   Ecolab Food Safety Specialties        2708560                                 X     20300 · Accounts Payable-Post Petition       125.62
      Bill Pmt -Check   01/09/2020   2212   Frontier 1114                         304-965-9200-053111-4                   X     20300 · Accounts Payable-Post Petition     1,434.82
      Bill Pmt -Check   01/09/2020   EFT    IPFS Corporation                      PAP-925216, Payment #5                  X     20300 · Accounts Payable-Post Petition     1,445.26
      Bill Pmt -Check   01/09/2020   2213   Frontier 0506144                      304-141-0022-050614-4                   X     20300 · Accounts Payable-Post Petition       847.75
      Bill Pmt -Check   01/09/2020   2214   Woomer, Nistendirk & Associates       Income Tax Retainer Janua...            X     20300 · Accounts Payable-Post Petition     1,000.00
      Bill Pmt -Check   01/09/2020   2215   Woomer, Nistendirk & Associates       Accounting Retainer Januar...           X     20300 · Accounts Payable-Post Petition     1,000.00
      Deposit           01/09/2020                                                Deposit                                 X     -SPLIT-
      Deposit           01/09/2020                                                Deposit                                 X     41004 · Gift Shop/Pantry Revenue
      Deposit           01/09/2020                                                Deposit                                 X     41004 · Gift Shop/Pantry Revenue
      Deposit           01/09/2020                                                Deposit                                 X     41004 · Gift Shop/Pantry Revenue
      Deposit           01/09/2020                                                Deposit                                 X     41004 · Gift Shop/Pantry Revenue
      Deposit           01/09/2020                                                Deposit                                 X     41004 · Gift Shop/Pantry Revenue
      Deposit           01/09/2020                                                Deposit                                 X     -SPLIT-
      Deposit           01/09/2020                                                Deposit                                 X     -SPLIT-
      Check             01/09/2020   2179   Gordon Food Service                   Cost of Food                                  73250 · Cost of Food                         388.29
      Deposit           01/10/2020                                                Deposit                                 X     41000 · Room Revenue
      Deposit           01/10/2020                                                Deposit                                 X     41000 · Room Revenue
      Bill Pmt -Check   01/10/2020   EFT    Travelers                             3929V5122                               X     20300 · Accounts Payable-Post Petition     2,216.00
      Check             01/10/2020   2221   Brooke Armentrout                     Petty Cash                              X     121 · Petty Cash                             284.75
      Deposit           01/13/2020                                                Deposit                                 X     41000 · Room Revenue
      Deposit           01/13/2020                                                Deposit                                 X     41000 · Room Revenue
      Deposit           01/14/2020                                                Deposit                                 X     41000 · Room Revenue
      Deposit           01/14/2020                                                Deposit                                 X     41000 · Room Revenue
      Deposit           01/14/2020                                                Deposit                                 X     41000 · Room Revenue
      Check             01/14/2020   2222   Sam's Club                            Cost of Food                            X     73250 · Cost of Food                       1,372.44
      Deposit           01/15/2020                                                Deposit                                 X     802 · Other Income
      Deposit           01/15/2020                                                Deposit                                 X     41000 · Room Revenue
      Bill Pmt -Check   01/15/2020   2216   Elk Valley Public Service District    Acct #613-5555-01                       X     20300 · Accounts Payable-Post Petition       581.38
      Bill Pmt -Check   01/15/2020   EFT    FedEx                                                                         X     20300 · Accounts Payable-Post Petition       169.20
      Deposit           01/16/2020                                                Deposit                                 X     41000 · Room Revenue
      Check             01/16/2020   2223   Fergusons                             Plumbing Supplies                       X     78111 · Plumbing                             102.51
      Check             01/17/2020   EFT    Paychex Payroll Taxes                 Payroll Taxes                           X     66255 · Payroll Taxes                      3,426.34
      Check             01/17/2020   DEB    Paychex                               Payroll & W-2 Processing ...            X     69762 · Payroll Fees - Paychex               739.58
      Check             01/17/2020   6074   Ashely Anderson                       Wages from 12-29-19 to 01...            X     66115 · Salaries - Housekeeping              511.05
      Check             01/17/2020   6075   Aderra Derrix                         Wages from 12-29-19 to 01...            X     66115 · Salaries - Housekeeping              265.34
      Check             01/17/2020   6076   Ashley Gorman                         Wages from 12-29-19 to 01...            X     66115 · Salaries - Housekeeping              469.12

                                                                                                                                                                             Page 2
5:20 PM                       No. 1:17-bk-00021             La Quinta
                                                        Doc 791  FiledInns & SuitesEntered
                                                                        05/05/20    - Elkview, WV
                                                                                            05/05/20 15:37:31                            Page 16 of
02/15/20                                                      Disbursement Detail Report
                                                                             74
Cash Basis                                                                       As of January 31, 2020

             Type          Date       Num                 Name                               Memo                 Class   Clr                    Split                   Credit
      Check             01/17/2020   6077   Tessa Hayes                            Wages from 12-29-19 to 01...           X     66115 · Salaries - Housekeeping              557.81
      Check             01/17/2020   6078   Dorothea Smith                         Wages from 12-29-19 to 01...           X     66115 · Salaries - Housekeeping              423.72
      Check             01/17/2020   6079   Cornelia Briscoe                       Wages from 12-29-19 to 01...           X     66120 · Salaries - Front Office              485.23
      Check             01/17/2020   6080   Jessica Evans                          Wages from 12-29-19 to 01...           X     66120 · Salaries - Front Office              386.53
      Check             01/17/2020   6081   Kristen McKown                         Wages from 12-29-19 to 01...           X     66120 · Salaries - Front Office              581.08
      Check             01/17/2020   6082   Bethany Roush                          Wages from 12-29-19 to 01...           X     66120 · Salaries - Front Office              582.83
      Check             01/17/2020   6083   Jerry Melton                           Wages from 12-29-19 to 01...           X     66235 · Salaries - Maintenance               818.24
      Check             01/17/2020   6084   Charles Revels                         Wages from 12-29-19 to 01...           X     66235 · Salaries - Maintenance               706.19
      Check             01/17/2020   6085   Kenneth Morrison                       Wages from 12-29-19 to 01...           X     66120 · Salaries - Front Office              589.09
      Check             01/17/2020   6086   Christy Nicholson                      Wages from 12-29-19 to 01...           X     66120 · Salaries - Front Office              588.22
      Check             01/17/2020   6087   Stacy Thompson                         Wages from 12-29-19 to 01...           X     66120 · Salaries - Front Office              594.73
      Check             01/17/2020   6088   Brooke Armentrout                      Wages from 12-29-19 to 01...           X     66100 · Salaries - General Management      1,052.20
      Check             01/17/2020   6089   Helen Shaffer                          Wages from 12-29-19 to 01...           X     66110 · Salaries - F&B                       515.91
      Check             01/17/2020   6090   Terri O'Brien                          Wages from 12-29-19 to 01...           X     66115 · Salaries - Housekeeping              358.74
      Check             01/17/2020   6091   Garrett Abruzzino                      Wages from 12-29-19 to 01...           X     66100 · Salaries - General Management      1,048.72
      Deposit           01/17/2020                                                 Deposit                                X     41000 · Room Revenue
      Check             01/17/2020   DEB    Paychex                                Payroll Processing Fee                 X     69762 · Payroll Fees - Paychex               148.40
      Deposit           01/17/2020                                                 Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           01/17/2020                                                 Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           01/17/2020                                                 Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           01/17/2020                                                 Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           01/17/2020                                                 Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           01/17/2020                                                 Deposit                                X     -SPLIT-
      Deposit           01/17/2020                                                 Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Bill Pmt -Check   01/20/2020   EFT    FedEx                                                                         X     20300 · Accounts Payable-Post Petition       298.13
      Deposit           01/20/2020                                                Deposit                                 X     41000 · Room Revenue
      Deposit           01/21/2020                                                Deposit                                 X     41000 · Room Revenue
      Deposit           01/21/2020                                                Deposit                                 X     41000 · Room Revenue
      Deposit           01/21/2020                                                Deposit                                 X     41000 · Room Revenue
      Deposit           01/21/2020                                                Deposit                                 X     41000 · Room Revenue
      Bill Pmt -Check   01/21/2020   EFT    West Virginia State Tax Depart...     2302-4044                               X     20300 · Accounts Payable-Post Petition     4,148.35
      Bill Pmt -Check   01/21/2020   EFT    West Virginia State Tax Depart...     2302-4044                               X     20300 · Accounts Payable-Post Petition         2.85
      Bill Pmt -Check   01/21/2020   2217   West Virginia American Water          1028-220028176181, Servi...             X     20300 · Accounts Payable-Post Petition       109.12
      Bill Pmt -Check   01/21/2020   2218   West Virginia American Water          1028-220020799665, Servi...             X     20300 · Accounts Payable-Post Petition     1,506.11
      Bill Pmt -Check   01/21/2020   2219   Velocity                              170018                                  X     20300 · Accounts Payable-Post Petition       159.35
      Bill Pmt -Check   01/21/2020   2220   Elk Valley Public Service District    Acct #613-5555-01                       X     20300 · Accounts Payable-Post Petition       924.67
      Bill Pmt -Check   01/21/2020   2230   Kanawha County Sheriff Occup...       Occupancy Tax December ...              X     20300 · Accounts Payable-Post Petition     4,148.35
      Bill Pmt -Check   01/21/2020   2231   Cintas Corporation                    4039895966                              X     20300 · Accounts Payable-Post Petition       388.62
      Bill Pmt -Check   01/21/2020   2232   AT&T OneNet Service                   1271227613                              X     20300 · Accounts Payable-Post Petition        16.68
      Bill Pmt -Check   01/21/2020   2233   Royal Cup Coffee                      1123435                                 X     20300 · Accounts Payable-Post Petition       344.66
      Bill Pmt -Check   01/21/2020   2234   Coast to Coast Computer Produ...      A2076912                                X     20300 · Accounts Payable-Post Petition       479.97
      Bill Pmt -Check   01/21/2020   2235   EcoLab 9795                           010319795                               X     20300 · Accounts Payable-Post Petition       703.00
      Bill Pmt -Check   01/21/2020   2236   HD Supply Facilities Maintenance      6107537                                 X     20300 · Accounts Payable-Post Petition       406.74
      Bill Pmt -Check   01/21/2020   EFT    FedEx                                                                         X     20300 · Accounts Payable-Post Petition       137.19
      Check             01/21/2020   DEB    Bank Service Fee                      Wire Transfer Fee                       X     76523 · Wire fees                             25.00
      Check             01/21/2020   DEB    Bank Service Fee                      Wire Transfer Fee                       X     76523 · Wire fees                             25.00
      Deposit           01/22/2020                                                Deposit                                 X     41000 · Room Revenue
      Bill Pmt -Check   01/22/2020   2237   Allbridge                             SIN391317                               X     20300 · Accounts Payable-Post Petition     2,518.16

                                                                                                                                                                             Page 3
5:20 PM                       No. 1:17-bk-00021             La Quinta
                                                        Doc 791  FiledInns & SuitesEntered
                                                                        05/05/20    - Elkview, WV
                                                                                            05/05/20 15:37:31                         Page 17 of
02/15/20                                                      Disbursement Detail Report
                                                                             74
Cash Basis                                                                     As of January 31, 2020

             Type          Date       Num                Name                             Memo                 Class   Clr                    Split                    Credit
      Deposit           01/23/2020                                              Deposit                                X     41000 · Room Revenue
      Deposit           01/24/2020                                              Deposit                                X     41000 · Room Revenue
      Bill Pmt -Check   01/24/2020   2238   Frontier 0506144                    304-141-0022-050614-4                  X     20300 · Accounts Payable-Post Petition        840.13
      Bill Pmt -Check   01/24/2020   2239   Mountaineer Gas Company 9374        364552-569374                          X     20300 · Accounts Payable-Post Petition        537.68
      Bill Pmt -Check   01/24/2020   2240   IPFS Corporation                    PAP-925216, Payment #6                 X     20300 · Accounts Payable-Post Petition      1,376.44
      Bill Pmt -Check   01/24/2020   EFT    Appalachian Power                   Account #020-170-601-1-8               X     20300 · Accounts Payable-Post Petition      5,879.77
      Deposit           01/24/2020                                              Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           01/24/2020                                              Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           01/24/2020                                              Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           01/24/2020                                              Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           01/24/2020                                              Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           01/24/2020                                              Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           01/27/2020                                              Deposit                                X     41000 · Room Revenue
      Deposit           01/27/2020                                              Deposit                                X     41000 · Room Revenue
      Check             01/27/2020   2226   Brooke Armentrout                   Petty Cash                             X     121 · Petty Cash                              162.93
      Check             01/27/2020   2225   Sam's Club                          Cost of Food                           X     73250 · Cost of Food                          704.75
      Deposit           01/28/2020                                              Deposit                                X     41000 · Room Revenue
      Deposit           01/28/2020                                              Deposit                                X     41000 · Room Revenue
      Deposit           01/28/2020                                              Deposit                                X     41000 · Room Revenue
      Deposit           01/29/2020                                              Deposit                                X     41000 · Room Revenue
      Deposit           01/29/2020                                              Deposit                                X     41000 · Room Revenue
      Deposit           01/29/2020                                              Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           01/29/2020                                              Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           01/29/2020                                              Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           01/29/2020                                              Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           01/30/2020                                              Deposit                                X     41000 · Room Revenue
      Bill Pmt -Check   01/30/2020   2241   HD Supply Facilities Maintenance    6107537                                *     20300 · Accounts Payable-Post Petition        653.92
      Bill Pmt -Check   01/30/2020   2242   AT&T OneNet Service                 1271378971                             *     20300 · Accounts Payable-Post Petition         16.16
      Bill Pmt -Check   01/30/2020   2243   Royal Cup Coffee                    1123435                                *     20300 · Accounts Payable-Post Petition        299.64
      Bill Pmt -Check   01/30/2020   2244   Ecolab Food Safety Specialties      2708560                                *     20300 · Accounts Payable-Post Petition         49.53
      Bill Pmt -Check   01/30/2020   2245   EcoLab 9795                         010319795                              *     20300 · Accounts Payable-Post Petition      1,534.41
      Check             01/30/2020   2227   Sam's Club                          Cost of Food                           *     73250 · Cost of Food                          421.80
      Check             01/30/2020   2228   Super Laundry                       3058757                                      78114 · Small Equip Purchase and Rep...       176.55
      Check             01/30/2020   2229   Brooke Armentrout                   Petty Cash                             X     121 · Petty Cash                              250.00
      Check             01/31/2020   EFT    Paychex Payroll Taxes               Payroll Taxes                          X     66255 · Payroll Taxes                       3,457.18
      Check             01/31/2020   DEB    Paychex                             Payroll Processing Fee                 X     69762 · Payroll Fees - Paychex                287.53
      Check             01/31/2020   6092   Ashely Anderson                     Wages from 01-12-20 to 01...           *     66115 · Salaries - Housekeeping               489.55
      Check             01/31/2020   6093   Aderra Derrix                       Wages from 01-12-20 to 01...           X     66115 · Salaries - Housekeeping               380.98
      Check             01/31/2020   6094   Ashley Gorman                       Wages from 01-12-20 to 01...           *     66115 · Salaries - Housekeeping               388.20
      Check             01/31/2020   6095   Tessa Hayes                         Wages from 01-12-20 to 01...           *     66115 · Salaries - Housekeeping               491.60
      Check             01/31/2020   6096   Dorothea Smith                      Wages from 01-12-20 to 01...           *     66115 · Salaries - Housekeeping               344.41
      Check             01/31/2020   6097   Erica Wilson                        Wages from 01-12-20 to 01...           X     66115 · Salaries - Housekeeping               283.65
      Check             01/31/2020   6098   Cornelia Briscoe                    Wages from 01-12-20 to 01...           *     66120 · Salaries - Front Office               500.30
      Check             01/31/2020   6099   Jessica Evans                       Wages from 01-12-20 to 01...           *     66120 · Salaries - Front Office               504.59
      Check             01/31/2020   6100   Kristen McKown                      Wages from 01-12-20 to 01...           X     66120 · Salaries - Front Office               423.58
      Check             01/31/2020   6101   Bethany Roush                       Wages from 01-12-20 to 01...           *     66120 · Salaries - Front Office               612.58
      Check             01/31/2020   6102   Jerry Melton                        Wages from 01-12-20 to 01...           *     66235 · Salaries - Maintenance                828.66
      Check             01/31/2020   6103   Charles Revels                      Wages from 01-12-20 to 01...           *     66235 · Salaries - Maintenance                673.48

                                                                                                                                                                           Page 4
5:20 PM                           No. 1:17-bk-00021          La Quinta
                                                         Doc 791  FiledInns & SuitesEntered
                                                                         05/05/20    - Elkview, WV
                                                                                             05/05/20 15:37:31                Page 18 of
02/15/20                                                       Disbursement Detail Report
                                                                              74
Cash Basis                                                            As of January 31, 2020

             Type           Date        Num               Name                    Memo                 Class   Clr                    Split                  Credit
      Check              01/31/2020    6104   Kenneth Morrison          Wages from 01-12-20 to 01...           *     66120 · Salaries - Front Office             553.04
      Check              01/31/2020    6105   Christy Nicholson         Wages from 01-12-20 to 01...           *     66120 · Salaries - Front Office             646.73
      Check              01/31/2020    6106   Stacy Thompson            Wages from 01-12-20 to 01...           *     66120 · Salaries - Front Office             596.18
      Check              01/31/2020    6107   Brooke Armentrout         Wages from 01-12-20 to 01...           X     66100 · Salaries - General Management     1,052.19
      Check              01/31/2020    6108   Helen Shaffer             Wages from 01-12-20 to 01...           *     66110 · Salaries - F&B                      516.75
      Check              01/31/2020    6109   Terri O'Brien             Wages from 01-12-20 to 01...           *     66115 · Salaries - Housekeeping             413.67
      Check              01/31/2020    6110   Garrett Abruzzino         Wages from 01-12-20 to 01...           X     66100 · Salaries - General Management     1,048.71
      Deposit            01/31/2020                                     Deposit                                X     41000 · Room Revenue

   Total 10525 · DDA UB OP 9483                                                                                                                               96,644.27

TOTAL                                                                                                                                                         96,644.27




                                                                                                                                                                 Page 5
7:07 PM                           No. 1:17-bk-00021       La Quinta
                                                          Doc       Inn &05/05/20
                                                              791 Filed   Suites - Summersville,  WV15:37:31
                                                                                    Entered 05/05/20                                    Page 19 of
                                                                              74
                                                               Disbursement Detail Report
02/15/20
Cash Basis                                                                   As of January 31, 2020

             Type             Date        Num            Name                         Memo                  Class   Clr                      Split                 Credit
   10525 · DDA UB OP 6222
      Check               01/03/2020     DEB     Paymentech Fee           Credit Card Processing Fee                X     76700 · Credit Card Processing Fees             0.77
      Bill Pmt -Check     01/09/2020     EFT     WV Treasury              La Quinta Inn & Suites Summ...            X     20300 · Accounts payable-Post Petition         25.00
      Bill Pmt -Check     01/09/2020     12903   Woomer, Nistendirk ...   Income Tax Retainer January ...           X     20300 · Accounts payable-Post Petition      1,000.00
      Bill Pmt -Check     01/09/2020     12904   Woomer, Nistendirk ...   Accounting Retainer January ...           X     20300 · Accounts payable-Post Petition      1,000.00
      Check               01/10/2020     DEB     Paychex Payroll          Payroll Processing Fee                    X     69762 · Payroll Fees - Paychex                110.00

   Total 10525 · DDA UB OP 6222                                                                                                                                       2,135.77

TOTAL                                                                                                                                                                 2,135.77




                                                                                                                                                                        Page 1
7:19 PM                      No. 1:17-bk-00021      Doc 791      Filed Kanawha
                                                                       05/05/20 City
                                                                                 Entered 05/05/20 15:37:31                       Page 20 of
                                                                            74
                                                              Disbursement Detail Report
02/15/20
Cash Basis                                                              As of January 31, 2020

             Type            Date     Num              Name                             Memo                   Class   Clr                 Split              Credit
   DDA FBOC KAN 1192
     Bill Pmt -Check    01/02/2020   1192   Mountain Metro Managemen...    Management Fee January 2020                 X     Accounts payable-Post Petition       850.00
     Bill Pmt -Check    01/03/2020   DEB    Premier Bank                   330005                                      X     Accounts payable-Post Petition    15,936.29
     Bill Pmt -Check    01/08/2020   DEB    Appalachian Power 844-1-9      023-869-844-1-9                             X     Accounts payable-Post Petition       187.40
     Deposit            01/08/2020                                         Deposit                                     X     -SPLIT-
     Bill Pmt -Check    01/09/2020   1193   Woomer, Nistendirk & Asso...   Income Tax Retainer January 2...            X     Accounts payable-Post Petition        500.00
     Bill Pmt -Check    01/09/2020   1194   Woomer, Nistendirk & Asso...   Accounting Retainer January 2...            X     Accounts payable-Post Petition        500.00
     Bill Pmt -Check    01/15/2020   DEB    Premier Bank                   Principal Payment to repay R/E...           X     Accounts payable-Post Petition      3,350.00
     Deposit            01/16/2020                                         Deposit                                     X     Tenant Reimbursements
     Deposit            01/27/2020                                         Deposit                                     X     -SPLIT-
     Bill Pmt -Check    01/30/2020   DEB    Premier Bank                   Note 351018                                 X     Accounts payable-Post Petition      3,392.01
     Bill Pmt -Check    01/31/2020   DEB    Appalachian Power 844-1-9      023-869-844-1-9                             *     Accounts payable-Post Petition        153.65

   Total DDA FBOC KAN 1192                                                                                                                                     24,869.35

TOTAL                                                                                                                                                          24,869.35




                                                                                                                                                                   Page 1
4:42 PM    No. 1:17-bk-00021         DocLa791
                                           Quinta  Inns
                                               Filed    & SuitesEntered
                                                     05/05/20    - Elkview, WV 15:37:31
                                                                        05/05/20                            Page 21 of
                                                          74
                                       A/P Aging Summary Post-Petition
02/19/20
                                                    As of January 31, 2020

                                                      Current    1 - 30      31 - 60    61 - 90      > 90        TOTAL
             Bankers Insurance                            0.00     0.00        0.00         0.00       (0.10)       (0.10)
             DC Elevator                                  0.00     0.00        0.00     2,565.20        0.00     2,565.20
             Delta Lighting Products, Inc                 0.00   546.04        0.00         0.00        0.00       546.04
             Dodson Pest Control                          0.00     0.00        0.00       848.00        0.00       848.00
             Expedia Inc.                                 0.00     0.00      151.52         0.00        0.00       151.52
             HD Supply Facilities Maintenance             0.00     0.00        0.00         0.00     (569.36)     (569.36)
             Kanawha County Sheriff Occupancy Tax     4,456.40     0.00        0.00         0.00        0.00     4,456.40
             La Quinta Franchising LLC               13,882.92     0.00   20,305.49    10,499.81   21,150.37    65,838.59
             Waste Management 1788-7                    456.18     0.00        0.00         0.00        0.00       456.18
             West Virginia State Tax Department       4,456.40     0.00        0.00         0.00        0.00     4,456.40

           TOTAL                                     23,251.90   546.04   20,457.01    13,913.01   20,580.91    78,748.87




                                                                                                                             Page 1
4:19 PM    No. 1:17-bk-00021         La Quinta
                                     Doc       Inn &05/05/20
                                         791 Filed   Suites - Summersville,  WV15:37:31
                                                               Entered 05/05/20                        Page 22 of
                                                         74
                                       A/P Aging Summary-Post Petition
02/19/20
                                                   As of January 31, 2020

                                                   Current    1 - 30     31 - 60    61 - 90     > 90       TOTAL
             Allbridge                                 0.00       0.00       0.00       0.00    2,537.34    2,537.34
             In The Swim                               0.00       0.00       0.00       0.00     -212.94     -212.94
             Johnson Controls Fire Protection LP       0.00       0.00       0.00       0.00    2,505.00    2,505.00
             La Quinta Franchising, LLC                0.00       0.00       0.00       0.00   66,327.14   66,327.14
             Link Media Outdoor                        0.00       0.00       0.00       0.00    1,500.00    1,500.00
             Onity United Technologies                 0.00       0.00       0.00       0.00   -9,097.39   -9,097.39
             West Virginia Tax Department              0.00       0.00       0.00       0.00       -0.01       -0.01

           TOTAL                                       0.00       0.00       0.00       0.00   63,559.14   63,559.14




                                                                                                                       Page 1
4:47 PM    No. 1:17-bk-00021         Doc 791  Filed Kanawha
                                                    05/05/20 City
                                                              Entered 05/05/20 15:37:31                Page 23 of
                                                         74
                                        A/P Aging Summary Post-Petition
02/19/20
                                                   As of January 31, 2020

                                                    Current    1 - 30    31 - 60    61 - 90     > 90       TOTAL
             Appalachian Power 844-1-9                 0.00       0.00       0.00      0.00      118.72      118.72
             Kanawha County Sheriff Property Tax       0.00       0.00       0.00      0.00        0.00        0.00
             Mountain Metro Management, LLC            0.00       0.00       0.00      0.00      850.00      850.00
             Plaza Management, LLC-SC                  0.00       0.00       0.00      0.00   12,000.00   12,000.00
             Royal Property Management                 0.00       0.00       0.00      0.00      447.96      447.96

           TOTAL                                       0.00       0.00       0.00      0.00   13,416.68   13,416.68




                                                                                                                      Page 1
5:22 PM    No. 1:17-bk-00021         DocLa791
                                           Quinta  Inns
                                               Filed    & SuitesEntered
                                                     05/05/20    - Elkview, WV 15:37:31
                                                                        05/05/20                       Page 24 of
                                                          74
                                             Reconciliation Summary
02/15/20
                                     10525 · DDA UB OP 9483, Period Ending 01/31/2020

                                                                                Jan 31, 20
                    Beginning Balance                                                          27,630.10
                         Cleared Transactions
                            Checks and Payments - 118 items              (100,167.44)
                            Deposits and Credits - 78 items                85,516.89

                         Total Cleared Transactions                              (14,650.55)

                    Cleared Balance                                                            12,979.55

                         Uncleared Transactions
                           Checks and Payments - 22 items                 (11,100.04)

                         Total Uncleared Transactions                            (11,100.04)

                    Register Balance as of 01/31/2020                                           1,879.51

                         New Transactions
                           Checks and Payments - 37 items                 (24,277.87)
                           Deposits and Credits - 27 items                 27,007.49

                         Total New Transactions                                   2,729.62

                    Ending Balance                                                              4,609.13




                                                                                                                    Page 1
5:23 PM    No. 1:17-bk-00021           DocLa791
                                             Quinta  Inns
                                                 Filed    & SuitesEntered
                                                       05/05/20    - Elkview, WV 15:37:31
                                                                          05/05/20                           Page 25 of
02/15/20
                                                            74
                                                Reconciliation Detail
                                       10525 · DDA UB OP 9483, Period Ending 01/31/2020

                  Type               Date          Num              Name               Clr   Amount          Balance
           Beginning Balance                                                                                    27,630.10
                  Cleared Transactions
                     Checks and Payments - 118 items
           General Journal       12/31/2017       WNA ...                              X          (169.76)        (169.76)
           Bill Pmt -Check       12/06/2019       2162      Cillara Trading Limited    X           (40.60)        (210.36)
           Bill Pmt -Check       12/13/2019       2193      U.S. Trustee               X        (6,296.00)      (6,506.36)
           Check                 12/20/2019       6046      Jerry Melton               X          (814.42)      (7,320.78)
           Check                 12/20/2019       6053      Terri O'Brien              X          (568.85)      (7,889.63)
           Check                 12/20/2019       6048      Kenneth Morrison           X          (549.55)      (8,439.18)
           Check                 12/20/2019       6039      Tessa Hayes                X          (537.62)      (8,976.80)
           Check                 12/20/2019       6052      Helen Shaffer              X          (485.60)      (9,462.40)
           Check                 12/20/2019       6044      Kristen McKown             X          (475.42)      (9,937.82)
           Check                 12/20/2019       6040      Dorothea Smith             X          (337.86)     (10,275.68)
           Bill Pmt -Check       12/23/2019       2200      Frontier 1114              X        (1,513.64)     (11,789.32)
           Bill Pmt -Check       12/23/2019       2195      Kanawha-Charleston ...     X          (100.00)     (11,889.32)
           Check                 12/30/2019       2174      Kroger                     X           (97.63)     (11,986.95)
           Bill Pmt -Check       12/31/2019       2203      HD Supply Facilities ...   X        (1,554.60)     (13,541.55)
           Bill Pmt -Check       12/31/2019       2202      Mountaineer Gas Co...      X          (562.38)     (14,103.93)
           Bill Pmt -Check       12/31/2019       2205      Cintas Corporation         X          (388.62)     (14,492.55)
           Bill Pmt -Check       12/31/2019       2204      Superior Uniform Gro...    X          (130.66)     (14,623.21)
           Check                 01/01/2020       2175      Sam's Club                 X          (989.20)     (15,612.41)
           General Journal       01/01/2020       WNA ...                              X          (169.76)     (15,782.17)
           Bill Pmt -Check       01/02/2020       2206      Mountain Metro Mana...     X        (1,750.00)     (17,532.17)
           Check                 01/02/2020       DEB       Merchant Services          X           (38.29)     (17,570.46)
           Check                 01/02/2020       DEB       American Express           X            (7.95)     (17,578.41)
           Check                 01/03/2020       EFT       Paychex Payroll Taxes      X        (3,637.61)     (21,216.02)
           Check                 01/03/2020       DEB       Paymentech Fee             X        (1,695.86)     (22,911.88)
           Check                 01/03/2020       6073      Garrett Abruzzino          X        (1,508.75)     (24,420.63)
           Check                 01/03/2020       6070      Brooke Armentrout          X        (1,052.19)     (25,472.82)
           Check                 01/03/2020       6065      Jerry Melton               X          (808.52)     (26,281.34)
           Check                 01/03/2020       6066      Charles Revels             X          (661.39)     (26,942.73)
           Check                 01/03/2020       6068      Christy Nicholson          X          (652.35)     (27,595.08)
           Check                 01/03/2020       6067      Kenneth Morrison           X          (596.56)     (28,191.64)
           Check                 01/03/2020       6069      Stacy Thompson             X          (595.74)     (28,787.38)
           Check                 01/03/2020       6071      Helen Shaffer              X          (550.20)     (29,337.58)
           Check                 01/03/2020       2176      Jerry Melton               X          (550.00)     (29,887.58)
           Check                 01/03/2020       6063      Kristen McKown             X          (535.27)     (30,422.85)
           Check                 01/03/2020       6061      Cornelia Briscoe           X          (523.57)     (30,946.42)
           Check                 01/03/2020       6064      Bethany Roush              X          (521.23)     (31,467.65)
           Check                 01/03/2020       6072      Terri O'Brien              X          (478.94)     (31,946.59)
           Check                 01/03/2020       6055      Ashely Anderson            X          (452.88)     (32,399.47)
           Check                 01/03/2020       6058      Tessa Hayes                X          (416.04)     (32,815.51)
           Check                 01/03/2020       6059      Dorothea Smith             X          (404.18)     (33,219.69)
           Check                 01/03/2020       6057      Ashley Gorman              X          (391.09)     (33,610.78)
           Check                 01/03/2020       6062      Jessica Evans              X          (308.00)     (33,918.78)
           Check                 01/03/2020       DEB       Paychex                    X          (291.94)     (34,210.72)
           Check                 01/03/2020       6056      Aderra Derrix              X          (284.74)     (34,495.46)
           Check                 01/03/2020       6060      Alisha Walker              X          (211.80)     (34,707.26)
           Check                 01/03/2020       2178      Superior Fence             X           (68.00)     (34,775.26)
           Check                 01/03/2020       2177      Aderra Derrix              X           (54.00)     (34,829.26)
           Check                 01/06/2020       DEB       American Express           X          (118.17)     (34,947.43)
           Bill Pmt -Check       01/07/2020       EFT       Bankers Insurance          X        (6,039.72)     (40,987.15)
           Bill Pmt -Check       01/09/2020       EFT       IPFS Corporation           X        (1,445.26)     (42,432.41)
           Bill Pmt -Check       01/09/2020       2212      Frontier 1114              X        (1,434.82)     (43,867.23)
           Bill Pmt -Check       01/09/2020       2214      Woomer, Nistendirk ...     X        (1,000.00)     (44,867.23)
           Bill Pmt -Check       01/09/2020       2215      Woomer, Nistendirk ...     X        (1,000.00)     (45,867.23)
           Bill Pmt -Check       01/09/2020      2213       Frontier 0506144           X          (847.75)     (46,714.98)
           Bill Pmt -Check       01/09/2020      2207       Waste Management ...       X          (350.46)     (47,065.44)
           Bill Pmt -Check       01/09/2020      2208       Expedia Inc.               X          (265.28)     (47,330.72)
           Bill Pmt -Check       01/09/2020      2211       Ecolab Food Safety S...    X          (125.62)     (47,456.34)
           Bill Pmt -Check       01/09/2020      2209       Booking.com                X           (56.28)     (47,512.62)
           Bill Pmt -Check       01/09/2020      2210       Golden Malted              X           (52.00)     (47,564.62)
           Bill Pmt -Check       01/10/2020      EFT        Travelers                  X        (2,216.00)     (49,780.62)
           Check                 01/10/2020      2221       Brooke Armentrout          X          (284.75)     (50,065.37)
           Check                 01/14/2020      2222       Sam's Club                 X        (1,372.44)     (51,437.81)
           Bill Pmt -Check       01/15/2020      2216       Elk Valley Public Ser...   X          (581.38)     (52,019.19)
           Bill Pmt -Check       01/15/2020      EFT        FedEx                      X          (169.20)     (52,188.39)

                                                                                                                             Page 1
5:23 PM    No. 1:17-bk-00021            DocLa791
                                              Quinta  Inns
                                                  Filed    & SuitesEntered
                                                        05/05/20    - Elkview, WV 15:37:31
                                                                           05/05/20                           Page 26 of
                                                             74
                                                 Reconciliation Detail
02/15/20
                                        10525 · DDA UB OP 9483, Period Ending 01/31/2020

                   Type               Date          Num              Name               Clr   Amount          Balance
            Check                 01/16/2020      2223       Fergusons                  X          (102.51)     (52,290.90)
            Check                 01/17/2020      EFT        Paychex Payroll Taxes      X        (3,426.34)     (55,717.24)
            Check                 01/17/2020      6088       Brooke Armentrout          X        (1,052.20)     (56,769.44)
            Check                 01/17/2020      6091       Garrett Abruzzino          X        (1,048.72)     (57,818.16)
            Check                 01/17/2020      6083       Jerry Melton               X          (818.24)     (58,636.40)
            Check                 01/17/2020      DEB        Paychex                    X          (739.58)     (59,375.98)
            Check                 01/17/2020      6084       Charles Revels             X          (706.19)     (60,082.17)
            Check                 01/17/2020      6087       Stacy Thompson             X          (594.73)     (60,676.90)
            Check                 01/17/2020      6085       Kenneth Morrison           X          (589.09)     (61,265.99)
            Check                 01/17/2020      6086       Christy Nicholson          X          (588.22)     (61,854.21)
            Check                 01/17/2020      6082       Bethany Roush              X          (582.83)     (62,437.04)
            Check                 01/17/2020      6081       Kristen McKown             X          (581.08)     (63,018.12)
            Check                 01/17/2020      6077       Tessa Hayes                X          (557.81)     (63,575.93)
            Check                 01/17/2020      6089       Helen Shaffer              X          (515.91)     (64,091.84)
            Check                 01/17/2020      6074       Ashely Anderson            X          (511.05)     (64,602.89)
            Check                 01/17/2020      6079       Cornelia Briscoe           X          (485.23)     (65,088.12)
            Check                 01/17/2020      6076       Ashley Gorman              X          (469.12)     (65,557.24)
            Check                 01/17/2020      6078       Dorothea Smith             X          (423.72)     (65,980.96)
            Check                 01/17/2020      6080       Jessica Evans              X          (386.53)     (66,367.49)
            Check                 01/17/2020      6090       Terri O'Brien              X          (358.74)     (66,726.23)
            Check                 01/17/2020      6075       Aderra Derrix              X          (265.34)     (66,991.57)
            Check                 01/17/2020      DEB        Paychex                    X          (148.40)     (67,139.97)
            Bill Pmt -Check       01/20/2020      EFT        FedEx                      X          (298.13)     (67,438.10)
            Bill Pmt -Check       01/21/2020      EFT        West Virginia State T...   X        (4,148.35)     (71,586.45)
            Bill Pmt -Check       01/21/2020      2230       Kanawha County She...      X        (4,148.35)     (75,734.80)
            Bill Pmt -Check       01/21/2020      2218       West Virginia Americ...    X        (1,506.11)     (77,240.91)
            Bill Pmt -Check       01/21/2020      2220       Elk Valley Public Ser...   X          (924.67)     (78,165.58)
            Bill Pmt -Check       01/21/2020      2235       EcoLab 9795                X          (703.00)     (78,868.58)
            Bill Pmt -Check       01/21/2020      2234       Coast to Coast Comp...     X          (479.97)     (79,348.55)
            Bill Pmt -Check       01/21/2020      2236       HD Supply Facilities ...   X          (406.74)     (79,755.29)
            Bill Pmt -Check       01/21/2020      2231       Cintas Corporation         X          (388.62)     (80,143.91)
            Bill Pmt -Check       01/21/2020      2233       Royal Cup Coffee           X          (344.66)     (80,488.57)
            Bill Pmt -Check       01/21/2020      2219       Velocity                   X          (159.35)     (80,647.92)
            Bill Pmt -Check       01/21/2020      EFT        FedEx                      X          (137.19)     (80,785.11)
            Bill Pmt -Check       01/21/2020      2217       West Virginia Americ...    X          (109.12)     (80,894.23)
            Check                 01/21/2020      DEB        Bank Service Fee           X           (25.00)     (80,919.23)
            Check                 01/21/2020      DEB        Bank Service Fee           X           (25.00)     (80,944.23)
            Bill Pmt -Check       01/21/2020      2232       AT&T OneNet Service        X           (16.68)     (80,960.91)
            Bill Pmt -Check       01/21/2020      EFT        West Virginia State T...   X            (2.85)     (80,963.76)
            Bill Pmt -Check       01/22/2020      2237       Allbridge                  X        (2,518.16)     (83,481.92)
            Bill Pmt -Check       01/24/2020      EFT        Appalachian Power          X        (5,879.77)     (89,361.69)
            Bill Pmt -Check       01/24/2020      2240       IPFS Corporation           X        (1,376.44)     (90,738.13)
            Bill Pmt -Check       01/24/2020      2238       Frontier 0506144           X          (840.13)     (91,578.26)
            Bill Pmt -Check       01/24/2020      2239       Mountaineer Gas Co...      X          (537.68)     (92,115.94)
            Check                 01/27/2020      2225       Sam's Club                 X          (704.75)     (92,820.69)
            Check                 01/27/2020      2226       Brooke Armentrout          X          (162.93)     (92,983.62)
            Check                 01/30/2020      2229       Brooke Armentrout          X          (250.00)     (93,233.62)
            Check                 01/31/2020      EFT        Paychex Payroll Taxes      X        (3,457.18)     (96,690.80)
            Check                 01/31/2020      6107       Brooke Armentrout          X        (1,052.19)     (97,742.99)
            Check                 01/31/2020      6110       Garrett Abruzzino          X        (1,048.71)     (98,791.70)
            Check                 01/31/2020      6100       Kristen McKown             X          (423.58)     (99,215.28)
            Check                 01/31/2020      6093       Aderra Derrix              X          (380.98)     (99,596.26)
            Check                 01/31/2020      DEB        Paychex                    X          (287.53)     (99,883.79)
            Check                 01/31/2020      6097       Erica Wilson               X          (283.65)    (100,167.44)

                     Total Checks and Payments                                                 (100,167.44)    (100,167.44)

                     Deposits and Credits - 78 items
            General Journal       01/01/2017       WNA ...                              X          169.76          169.76
            General Journal       01/01/2018       WNA ...                              X          169.76          339.52
            Deposit               01/02/2020                                            X            2.10          341.62
            Deposit               01/02/2020                                            X            4.25          345.87
            Deposit               01/02/2020                                            X            6.50          352.37
            Deposit               01/02/2020                                            X            8.00          360.37
            Deposit               01/02/2020                                            X            9.50          369.87
            Deposit               01/02/2020                                            X           22.40          392.27
            Deposit               01/02/2020                                            X           84.00          476.27
            Deposit               01/02/2020                                            X          102.55          578.82
                                                                                                                              Page 2
5:23 PM    No. 1:17-bk-00021     DocLa791
                                       Quinta  Inns
                                           Filed    & SuitesEntered
                                                 05/05/20    - Elkview, WV 15:37:31
                                                                    05/05/20               Page 27 of
02/15/20
                                                      74
                                          Reconciliation Detail
                                  10525 · DDA UB OP 9483, Period Ending 01/31/2020

                     Type       Date      Num          Name        Clr      Amount         Balance
           Deposit          01/02/2020                              X             110.88         689.70
           Deposit          01/02/2020                              X             210.68         900.38
           Deposit          01/02/2020                              X           1,340.78       2,241.16
           Deposit          01/02/2020                              X           2,908.77       5,149.93
           Deposit          01/03/2020                              X             686.26       5,836.19
           Deposit          01/06/2020                              X              92.64       5,928.83
           Deposit          01/06/2020                              X             197.92       6,126.75
           Deposit          01/06/2020                              X             324.44       6,451.19
           Deposit          01/07/2020                              X           1,883.84       8,335.03
           Deposit          01/07/2020                              X           2,440.70      10,775.73
           Deposit          01/07/2020                              X           4,635.03      15,410.76
           Deposit          01/08/2020                              X             100.02      15,510.78
           Deposit          01/08/2020                              X             302.22      15,813.00
           Deposit          01/09/2020                              X               1.00      15,814.00
           Deposit          01/09/2020                              X               2.00      15,816.00
           Deposit          01/09/2020                              X               6.20      15,822.20
           Deposit          01/09/2020                              X               8.75      15,830.95
           Deposit          01/09/2020                              X               9.50      15,840.45
           Deposit          01/09/2020                              X              50.00      15,890.45
           Deposit          01/09/2020                              X             118.03      16,008.48
           Deposit          01/09/2020                              X             194.76      16,203.24
           Deposit          01/09/2020                              X             397.52      16,600.76
           Deposit          01/09/2020                              X           2,039.96      18,640.72
           Deposit          01/10/2020                              X             108.28      18,749.00
           Deposit          01/10/2020                              X             979.28      19,728.28
           Deposit          01/13/2020                              X             421.12      20,149.40
           Deposit          01/13/2020                              X           3,742.80      23,892.20
           Deposit          01/14/2020                              X           1,488.80      25,381.00
           Deposit          01/14/2020                              X           1,919.98      27,300.98
           Deposit          01/14/2020                              X           2,207.50      29,508.48
           Deposit          01/15/2020                              X           2,813.68      32,322.16
           Deposit          01/15/2020                              X           7,479.00      39,801.16
           Deposit          01/16/2020                              X           1,568.60      41,369.76
           Deposit          01/17/2020                              X               3.00      41,372.76
           Deposit          01/17/2020                              X               3.00      41,375.76
           Deposit          01/17/2020                              X               9.00      41,384.76
           Deposit          01/17/2020                              X              10.00      41,394.76
           Deposit          01/17/2020                              X              10.00      41,404.76
           Deposit          01/17/2020                              X              16.50      41,421.26
           Deposit          01/17/2020                              X             106.84      41,528.10
           Deposit          01/17/2020                              X           1,089.93      42,618.03
           Deposit          01/20/2020                              X             110.88      42,728.91
           Deposit          01/21/2020                              X           1,302.20      44,031.11
           Deposit          01/21/2020                              X           2,079.82      46,110.93
           Deposit          01/21/2020                              X           2,107.14      48,218.07
           Deposit          01/21/2020                              X           6,772.12      54,990.19
           Deposit          01/22/2020                              X           1,805.65      56,795.84
           Deposit          01/23/2020                              X             899.72      57,695.56
           Deposit          01/24/2020                              X               2.00      57,697.56
           Deposit          01/24/2020                              X               6.50      57,704.06
           Deposit          01/24/2020                              X               6.50      57,710.56
           Deposit          01/24/2020                              X               8.00      57,718.56
           Deposit          01/24/2020                              X              15.00      57,733.56
           Deposit          01/24/2020                              X              15.75      57,749.31
           Deposit          01/24/2020                              X          11,180.14      68,929.45
           Deposit          01/27/2020                              X             304.88      69,234.33
           Deposit          01/27/2020                              X           1,681.84      70,916.17
           Deposit          01/28/2020                              X           2,013.64      72,929.81
           Deposit          01/28/2020                              X           2,913.48      75,843.29
           Deposit          01/28/2020                              X           5,253.97      81,097.26
           Deposit          01/29/2020                              X               1.00      81,098.26
           Deposit          01/29/2020                              X               7.50      81,105.76
           Deposit          01/29/2020                              X               9.75      81,115.51
           Deposit          01/29/2020                              X              10.00      81,125.51
           Deposit          01/29/2020                              X             105.28      81,230.79
           Deposit          01/29/2020                              X             921.73      82,152.52
           Deposit          01/30/2020                              X           2,050.27      84,202.79

                                                                                                          Page 3
5:23 PM    No. 1:17-bk-00021               DocLa791
                                                 Quinta  Inns
                                                     Filed    & SuitesEntered
                                                           05/05/20    - Elkview, WV 15:37:31
                                                                              05/05/20                      Page 28 of
                                                                74
                                                    Reconciliation Detail
02/15/20
                                            10525 · DDA UB OP 9483, Period Ending 01/31/2020

                      Type                Date      Num            Name               Clr   Amount          Balance
            Deposit                  01/31/2020                                       X        1,314.10        85,516.89

                       Total Deposits and Credits                                             85,516.89        85,516.89

                  Total Cleared Transactions                                                  (14,650.55)     (14,650.55)

            Cleared Balance                                                                   (14,650.55)      12,979.55

                   Uncleared Transactions
                      Checks and Payments - 22 items
            Check                 01/09/2020      2179     Gordon Food Service                   (388.29)        (388.29)
            Bill Pmt -Check       01/30/2020      2245     EcoLab 9795                 *       (1,534.41)      (1,922.70)
            Bill Pmt -Check       01/30/2020      2241     HD Supply Facilities ...    *         (653.92)      (2,576.62)
            Check                 01/30/2020      2227     Sam's Club                  *         (421.80)      (2,998.42)
            Bill Pmt -Check       01/30/2020      2243     Royal Cup Coffee            *         (299.64)      (3,298.06)
            Check                 01/30/2020      2228     Super Laundry                         (176.55)      (3,474.61)
            Bill Pmt -Check       01/30/2020      2244     Ecolab Food Safety S...     *          (49.53)      (3,524.14)
            Bill Pmt -Check       01/30/2020      2242     AT&T OneNet Service         *          (16.16)      (3,540.30)
            Check                 01/31/2020      6102     Jerry Melton                *         (828.66)      (4,368.96)
            Check                 01/31/2020      6103     Charles Revels              *         (673.48)      (5,042.44)
            Check                 01/31/2020      6105     Christy Nicholson           *         (646.73)      (5,689.17)
            Check                 01/31/2020      6101     Bethany Roush               *         (612.58)      (6,301.75)
            Check                 01/31/2020      6106     Stacy Thompson              *         (596.18)      (6,897.93)
            Check                 01/31/2020      6104     Kenneth Morrison            *         (553.04)      (7,450.97)
            Check                 01/31/2020      6108     Helen Shaffer               *         (516.75)      (7,967.72)
            Check                 01/31/2020      6099     Jessica Evans               *         (504.59)      (8,472.31)
            Check                 01/31/2020      6098     Cornelia Briscoe            *         (500.30)      (8,972.61)
            Check                 01/31/2020      6095     Tessa Hayes                 *         (491.60)      (9,464.21)
            Check                 01/31/2020      6092     Ashely Anderson             *         (489.55)      (9,953.76)
            Check                 01/31/2020      6109     Terri O'Brien               *         (413.67)     (10,367.43)
            Check                 01/31/2020      6094     Ashley Gorman               *         (388.20)     (10,755.63)
            Check                 01/31/2020      6096     Dorothea Smith              *         (344.41)     (11,100.04)

                       Total Checks and Payments                                              (11,100.04)     (11,100.04)

                  Total Uncleared Transactions                                                (11,100.04)     (11,100.04)

            Register Balance as of 01/31/2020                                                 (25,750.59)       1,879.51

                   New Transactions
                      Checks and Payments - 37 items
            Bill Pmt -Check       02/01/2020      2246     Mountain Metro Mana...              (1,750.00)      (1,750.00)
            Check                 02/01/2020      2224     Gordon Food Service                   (215.72)      (1,965.72)
            Check                 02/03/2020      DEB      Merchant Services                      (34.28)      (2,000.00)
            Check                 02/03/2020      DEB      American Express                        (7.95)      (2,007.95)
            Check                 02/04/2020      DEB      Paymentech Fee                      (1,702.98)      (3,710.93)
            Check                 02/04/2020      2251     Jerry Melton                          (550.00)      (4,260.93)
            Bill Pmt -Check       02/04/2020      2247     Waste Management ...                  (456.18)      (4,717.11)
            Check                 02/05/2020      DEB      American Express                       (60.27)      (4,777.38)
            Bill Pmt -Check       02/06/2020      2248     U.S. Trustee                        (2,773.88)      (7,551.26)
            Check                 02/06/2020      2252     Advance Auto Parts                    (192.91)      (7,744.17)
            Check                 02/10/2020      2253     Brooke Armentrout                     (250.00)      (7,994.17)
            Bill Pmt -Check       02/13/2020      2262     West Virginia Americ...             (1,458.82)      (9,452.99)
            Bill Pmt -Check       02/13/2020      2260     Expedia Inc.                          (264.03)      (9,717.02)
            Bill Pmt -Check       02/13/2020      2261     World Travel Service ...              (166.40)      (9,883.42)
            Bill Pmt -Check       02/13/2020      2250     ALE Solutions, Inc.                    (43.80)      (9,927.22)
            Bill Pmt -Check       02/13/2020      2249     AAA Carolina                           (28.08)      (9,955.30)
            Check                 02/14/2020      EFT      Paychex Payroll Taxes               (3,435.41)     (13,390.71)
            Check                 02/14/2020      6126     Brooke Armentrout                   (1,052.18)     (14,442.89)
            Check                 02/14/2020      6129     Garrett Abruzzino                   (1,048.71)     (15,491.60)
            Check                 02/14/2020      6121     Jerry Melton                        (1,001.39)     (16,492.99)
            Check                 02/14/2020      6122     Charles Revels                        (895.91)     (17,388.90)
            Check                 02/14/2020      6124     Christy Nicholson                     (586.20)     (17,975.10)
            Check                 02/14/2020      6119     Kristen McKown                        (557.92)     (18,533.02)
            Check                 02/14/2020      6127     Helen Shaffer                         (557.04)     (19,090.06)
            Check                 02/14/2020      6120     Bethany Roush                         (535.58)     (19,625.64)
            Check                 02/14/2020      6123     Kenneth Morrison                      (534.45)     (20,160.09)
            Check                 02/14/2020      6125     Stacy Thompson                        (516.94)     (20,677.03)
            Check                 02/14/2020      6118     Jessica Evans                         (495.54)     (21,172.57)

                                                                                                                            Page 4
5:23 PM    No. 1:17-bk-00021               DocLa791
                                                 Quinta  Inns
                                                     Filed    & SuitesEntered
                                                           05/05/20    - Elkview, WV 15:37:31
                                                                              05/05/20                  Page 29 of
                                                                74
                                                    Reconciliation Detail
02/15/20
                                            10525 · DDA UB OP 9483, Period Ending 01/31/2020

                      Type                Date           Num           Name       Clr   Amount          Balance
            Check                    02/14/2020     6117       Cornelia Briscoe             (473.54)      (21,646.11)
            Check                    02/14/2020     6128       Terri O'Brien                (417.14)      (22,063.25)
            Check                    02/14/2020     6111       Ashely Anderson              (402.16)      (22,465.41)
            Check                    02/14/2020     6114       Tessa Hayes                  (385.50)      (22,850.91)
            Check                    02/14/2020     6113       Ashley Gorman                (334.14)      (23,185.05)
            Check                    02/14/2020     6112       Aderra Derrix                (309.55)      (23,494.60)
            Check                    02/14/2020     DEB        Paychex                      (287.53)      (23,782.13)
            Check                    02/14/2020     6115       Dorothea Smith               (279.58)      (24,061.71)
            Check                    02/14/2020     6116       Erica Wilson                 (216.16)      (24,277.87)

                       Total Checks and Payments                                          (24,277.87)     (24,277.87)

                       Deposits and Credits - 27 items
            Deposit                 02/03/2020                                                99.80            99.80
            Deposit                 02/03/2020                                               338.24           438.04
            Deposit                 02/03/2020                                               737.36         1,175.40
            Deposit                 02/04/2020                                                 2.50         1,177.90
            Deposit                 02/04/2020                                                 8.25         1,186.15
            Deposit                 02/04/2020                                                12.50         1,198.65
            Deposit                 02/04/2020                                                13.50         1,212.15
            Deposit                 02/04/2020                                                14.00         1,226.15
            Deposit                 02/04/2020                                               115.84         1,341.99
            Deposit                 02/04/2020                                               296.35         1,638.34
            Deposit                 02/04/2020                                               619.72         2,258.06
            Deposit                 02/04/2020                                             2,078.25         4,336.31
            Deposit                 02/04/2020                                             8,644.24        12,980.55
            Deposit                 02/05/2020                                               315.79        13,296.34
            Deposit                 02/05/2020                                               564.13        13,860.47
            Deposit                 02/06/2020                                               110.66        13,971.13
            Deposit                 02/06/2020                                               815.87        14,787.00
            Deposit                 02/07/2020                                               925.67        15,712.67
            Deposit                 02/10/2020                                                97.58        15,810.25
            Deposit                 02/10/2020                                                97.58        15,907.83
            Deposit                 02/10/2020                                             2,630.30        18,538.13
            Deposit                 02/11/2020                                               463.04        19,001.17
            Deposit                 02/11/2020                                               963.56        19,964.73
            Deposit                 02/11/2020                                             3,915.96        23,880.69
            Deposit                 02/12/2020                                               361.04        24,241.73
            Deposit                 02/12/2020                                             1,765.59        26,007.32
            Deposit                 02/13/2020                                             1,000.17        27,007.49

                       Total Deposits and Credits                                         27,007.49        27,007.49

                 Total New Transactions                                                    2,729.62         2,729.62

            Ending Balance                                                                (23,020.97)       4,609.13




                                                                                                                        Page 5
      No. 1:17-bk-00021       Doc 791   ■■UNITED
                                          Filed 05/05/20        Entered 05/05/20 15:37:31           Page 30 of
                                        11 @BANK     74
                                             your service”
          Last statement: December 31, 2019                     Page 1 of 8
          This statement: January 31, 2020                      0067079483
          Total days in statement period: 31                    (122)

                                                                Direct inquiries to:
                                                                800 327 9862
          EMERALD GRANDE, LLC
          ELKVIEW OPERATION ACCOUNT                             United Bank
          3371 BONITA BEACH RD SUITE 98                         500 Virginia St East PO Box 393
          BONITA SPRINGS FL 34134-4104                          Charleston WV 25322-0393




Free Business Checking
          Account number                 0067079483     Beginning balance              $27,630.10
          Enclosures                             122    Total additions                 85,177.37
          Low balance                     $12,678.99    Total subtractions              99,827.92
          Average balance                 $18,376.42    Ending balance                 $12,979.55
          Avg collected balance              $18,125


    CHECKS
          Number          Date            Amount       Number            Date             Amount
          2162            01-06             40.60      2219              01-28             159.35
          2174 *          01-07             97.63      2220              01-27             924.67
           2175           01-03            989.20      2221              01-13             284.75
           2176           01-14            550.00      2222              01-16           1,372.44
           2177           01-03             54.00      2223              01-30             102.51
           2178           01-14             68.00      2225 *            01-27             704.75
           2193 *         01-15          6,296.00      2226              01-27             162.93
           2195 *         01-06            100.00      2229 *            01-30             250.00
           2200 *         01-03          1,513.64      2230              01-27           4,148.35
           2202 *         01-07            562.38      2231              01-28             388.62
           2203           01-08          1,554.60      2232              01-27              16.68
           2204           01-07            130.66      2233              01-27             344.66
           2205           01-08            388.62      2234              01-28             479.97
           2206           01-03          1,750.00      2235              01-27             703.00
           2207           01-16            350.46      2236              01-27             406.74
           2208           01-14            265.28      2237              01-27           2,518.16
           2209           01-13             56.28      2238              01-31             840.13
           2210           01-14             52.00      2239              01-29             537.68
           2211           01-16            125.62      2240              01-30           1,376.44
           2212           01-21          1,434.82      6039 *            01-02             537.62
           2213           01-21            847.75      6040              01-02             337.86
           2214           01-15          1,000.00      6044 *            01-02             475.42
           2215           01-15          1,000.00      6046 *            01-06             814.42
           2216           01-16            581.38      6048 *            01-02             549.55
           2217           01-28            109.12      6052 *            01-02             485.60
           2218           01-28          1,506.11      6053              01-02             568.85




                                           bankwithunited.com
  No. 1:17-bk-00021            Doc 791        Filed 05/05/20         Entered 05/05/20 15:37:31          Page 31 of
                                                         74




         EMERALD GRANDE, LLC                                                            Page 2 of 8
         January 31, 2020                                                              0067079483

         Number            Date               Amount        Number             Date         Amount
         6055 *            01-06              452.88        6076               01-21        469.12
         6056              01-03              284.74        6077               01-17        557.81
         6057              01-06              391.09        6078               01-29        423.72
         6058              01-03              416.04        6079               01-22        485.23
         6059              01-14              404.18        6080               01-21        386.53
         6060              01-06              211.80        6081               01-17        581.08
         6061              01-08              523.57        6082               01-21        582.83
         6062              01-06               308.00       6083               01-29        818.24
         6063              01-14              535.27        6084               01-21         706.19
         6064              01-06               521.23       6085               01-29         589.09
         6065              01-14              808.52        6086               01-29         588.22
         6066              01-06               661.39       6087               01-21         594.73
         6067              01-14               596.56       6089 *             01-29         515.91
         6068              01-03               652.35       6090               01-29         358.74
         6069              01-06               595.74       6093 *             01-31         380.98
         6071 *            01-14               550.20       6097 *             01-31         283.65
         6072              01-14               478.94       6100 *             01-31         423.58
         6074 *            01-21               511.05       * Skip in check sequence
         6075              01-21               265.34


DEBITS
         Date    Description                                                             Subtractions
         01-02 ' ACH Debit                                                                      7.95
                    AMERICAN EXPRESS COLLECTION 200102
                    4470415589 LA QUINTA IN4470415589
         01-02 ' ACH Debit                                                                    38.29
                    MERCHANT SERVICE MERCH FEE 191231
         ___________ 35982 53388_________________________
         01-02 ' ACH Debit                                                                 2,560.94
                    PAYCHEX INC. PAYROLL 200102
                    85184000034575X EMERALD GRANDE LLC
         01-03 ' ACH Debit                                                                   291.94
                    PAYCHEX EIB INVOICE 200103
                    X85200100041874 EMERALD GRANDE LLC
         01-03 ' ACH Debit                                                                 1,695.86
                    PAYMENTECH FEE 200103
                    5791101 La Quinta Inn & Suites
         01-03 ' ACH Debit                                                                 3,637.61
                    PAYCHEX TPS TAXES 200103
                    85186800027746X EMERALD GRANDE LLC
         01-06 ' ACH Debit                                                                   118.17
                    AMERICAN EXPRESS AXP DISCNT 200106
                    4470415589 LA QUINTA IN4470415589
         01-09 ’ ACH Debit                                                                 6,039.72
                    Bankers Insuranc Payment 200109
                    283924882 Robert Abruzzino
No. 1:17-bk-00021         Doc 791     Filed 05/05/20   Entered 05/05/20 15:37:31       Page 32 of
                                                 74




    EMERALD GRANDE, EEC                                                Page 3 of 8
    January 31, 2020                                                  0067079483

    Date    Description                                                 Subtractions
    01-10 ' ACH Debit                                                     1,445.26
              IPFS877-647-8619 IPFSPMTPAP 200110
              925216 EMERALD GRANDE LLC
    01-14 ' ACH Debit                                                    2,216.00
              TRAVELERS BUS INSUR 200114
              EMERALD GRANDE LLCEMER
    01-16 ' ACH Debit                                                    2,100.92
              PAYCHEX INC. PAYROLL 20011 6
              85379900052620X EMERALD GRANDE LLC
    01-17 ' ACH Debit                                                       148.40
              PAYCHEX-HRS HRS PMT 200117
              33158008 EMERALD GRANDE LLC
   01-17 ’ACH Debit                                                         739.58
              PAYCHEX EIB INVOICE 200117
              X85401400039866 EMERALD GRANDE LLC
   01-17 ' ACH Debit                                                     3,426.34
              PAYCHEX TPS TAXES 200117
              85388600032412X EMERALD GRANDE LLC
   01-21    ' Wire Transfer Out                                              25.00
   01-21    'DirectS/C                                                       25.00
              WIRE TRANSFER FEE
    01-21   ' ACH Debit                                                     169.20
              FEDERAL EXPRESS DEBIT 200121
              EPA90952915
    01-21   1 ACH Debit                                                     298.13
              FEDERAL EXPRESS DEBIT 200121
              EPA90952940
    01-23 ' ACH Debit                                                          2.85
              WVTREASURY WVTAXPAYPB 200123
              STOI 599545344 EMERALD GRANDE, LLC
    01-23 ' ACH Debit                                                       137.19
              FEDERAL EXPRESS DEBIT 200123
              EPA91012359
    01-23 ' ACH Debit                                                    4,148.35
              WVTREASURY WVTAXPAYPB 200123
              STOI 599545344 EMERALD GRANDE, LLC
    01-27 ' ACH Debit                                                     5,879.77
              AEP ONLINE PMT 200127
              CKF358448518NEG EMERALD GRANDE LLC
    01-30 ' ACH Debit                                                    2,100.90
              PAYCHEX INC. PAYROLL 200130
              85603900049393X EMERALD GRANDE LLC
    01-31   ' ACH Debit                                                     287.53
              PAYCHEX EIB INVOICE 200131
              X85616100036884 EMERALD GRANDE LLC
    01-31   ' ACH Debit                                                   3,457.18
              PAYCHEX TPS TAXES 2001 31
              85604800023676X EMERALD GRANDE LLC
  No. 1:17-bk-00021            Doc 791        Filed 05/05/20   Entered 05/05/20 15:37:31      Page 33 of
                                                         74




      EMERALD GRANDE, EEC                                                      Page 4 of 8
      January 31, 2020                                                        0067079483




CREDITS
       Date        Description                                                    Additions
       01-02       Deposit                                                            2.10
       01-02       Deposit                                                            4.25
       01 -02      Deposit                                                            6.50
       01 -02      Deposit                                                            8.00
       01-02       Deposit                                                            9.50
       01-02       Deposit                                                          22.40
       01 -02      Deposit                                                          84.00
       01 -02      Deposit                                                         102.55
       01-02 '     ACH Deposit                                                     110.88
                    AMERICAN EXPRESS SETTLEMENT 200102
           _____    4470415589 LA QUINTA IN447041 5589
      01-02 ' ACH Deposit                                                          210.68
                    AMERICAN EXPRESS SETTLEMENT 200102
           _________ 4470415589 LA QUINTA IN4470415589
      01-02 ■ ACH Deposit                                                        1,340.78
                    PAYMENTECH DEPOSIT 200102
       ________     5791101 La Quinta Inn & Suites__________
      01-02 ' ACH Deposit                                                        2,908.77
                    PAYMENTECH DEPOSIT 200102
                    5791101 La Quinta Inn & Suites
       01 -03 ' ACH Deposit                                                        686.26
                    PAYMENTECH DEPOSIT 200103
            _______ 5791101 La Quinta Inn & Suites_________
       01-06 ' ACH Deposit                                                           92.64
                    AMERICAN EXPRESS SETTLEMENT 200106
                    4470415589 LA QUINTA IN4470415589
       01-06 ' ACH Deposit                                                         197.92
                    AMERICAN EXPRESS SETTLEMENT 200106
       _     _      4470415589 LA QUINTA IN4470415589
       01-06 ' ACH Deposit                                                         324.44
                    PAYMENTECH DEPOSIT 200106
                    5791101 La Quinta Inn & Suites__________
       01-07 ‘ ACH Deposit                                                        1,883.84
                    PAYMENTECH DEPOSIT 200107
                    5791101 La Quinta Inn & Suites__________
       01 -07 ' ACH Deposit                                                       2,440.70
                    PAYMENTECH DEPOSIT 200107
                    5791101 La Quinta Inn & Suites
       01-07 ' ACH Deposit                                                        4,635.03
                   PAYMENTECH DEPOSIT 200107
       ___________ 5791101 La Quinta Inn & Julies_______
       01-08 ' ACH Deposit                                                          100.02
                    AMERICAN EXPRESS SETTLEMENT 200108
                    4470415589 LA QUINTA IN4470415589
No. 1:17-bk-00021           Doc 791       Filed 05/05/20   Entered 05/05/20 15:37:31      Page 34 of
                                                     74




   EMERALD GRANDE, EEC                                                     Page 5 of 8
   January 31, 2020                                                       0067079483

   Date       Description                                                     Additions
   01-08 ’ ACH Deposit                                                         302.22
               PAYMENTECH DEPOSIT 200108
               5791101 La Quinta Inn & Suites
   01-09      Deposit                                                            1.00
   01-09      Deposit^                                                           2.00
   01-09      Deposit                                                            6.20
   01-09      Deposit^                                                           8.75
   01-09      Deposit                                                            9.50
   01 -09     Deposit                                                           50.00
   01 -09     Deposit                                                          118.03
   01-09      Deposit                                                          397.52
   01-09 '    ACH Deposit                                                      194.76
               AMERICAN EXPRESS SETTLEMENT 200109
               4470415589 LA QUINTA IN4470415589
   01-09 ' ACH Deposit                                                       2,039.96
               PAYMENTECH DEPOSIT 200109
               5791101 La Quinta Inn & Suites
   01-10 ' ACH Deposit                                                         108.28
               AMERICAN EXPRESS SETTLEMENT 200110
               4470415589 LA QUINTA IN4470415589
   01-10 ' ACH Deposit                                                         979.28
                PAYMENTECH DEPOSIT 200110
    ___________ 5791101 La Quinta Inn & Suites__________
   01-13 ' ACH Deposit                                                         421.12
               AMERICAN EXPRESS SETTLEMENT 200113
               4470415589 LA QUINTA IN4470415589
   01-13 ' ACH Deposit                                                       3,742.80
               PAYMENTECH DEPOSIT 200113
               5791101 La Quinta Inn & Suites    ___ _
    01-14 ' ACH Deposit                                                      1,488.80
               PAYMENTECH DEPOSIT 200114
      ________ 5791101 La Quinta Inn & Suites______
    01-14 ' ACH Deposit                                                      1,919.98
               PAYMENTECH DEPOSIT 200114
    _____      5791101 La Quinta Inn & Suites__________
    01-14 ' ACH Deposit                                                      2,207.50
               PAYMENTECH DEPOSIT 200114
               5791101 La Quinta Inn & Suites
    01-15   Deposit^                                                         7,479.00
    01-15 • ACH Deposit                                                      2,813.68
                PAYMENTECH DEPOSIT 200115
               5791101 La Quinta Inn & Suites
    01-16 ' ACH Deposit                                                      1,568.60
                PAYMENTECH DEPOSIT 200116
                5791101 La Quinta Inn & Suites
    01-17     Deposit                                                             3.00
    01-17     Deposit                                                             3.00
    01-17     Deposit                                                             9.00
No. 1:17-bk-00021          Doc 791        Filed 05/05/20   Entered 05/05/20 15:37:31      Page 35 of
                                                     74




   EMERALD GRANDE, LLC                                                     Page 6 of 8
   January 31, 2020                                                       0067079483

   Date      Description                                                      Additions
   01-17     Deposit                                                            10.00
   01 -17    Deposit                                                            10.00
   01-17     Deposit                                                            16.50
   01-17     Deposit                                                           106.84
   01-17 '   ACH Deposit                                                     1,089.93
               PAYMENTECH DEPOSIT 200117
               5791101 La Quinta Inn & Suites
   01-21    ‘ ACH Deposit                                                      110.88
               AMERICAN EXPRESS SETTLEMENT 200121
               4470415589 LA QUINTA IN4470415589
   01-21    ' ACH Deposit                                                    1,302.20
               PAYMENTECH DEPOSIT 200121
               5791101 La Quinta Inn & Suites
   01-21    ' ACH Deposit                                                    2,079.82
               PAYMENTECH DEPOSIT 200121
               5791101 La Quinta Inn & Suites
   01-21    ' ACH Deposit                                                    2,107.14
               PAYMENTECH DEPOSIT 200121
               5791101 La Quinta Inn & Suites
   01-21    ' ACH Deposit                                                    6,772.12
               PAYMENTECH DEPOSIT 200121
               5791101 La Quinta Inn & Suites
   01-22 ' ACH Deposit                                                       1,805.65
               PAYMENTECH DEPOSIT 200122
               5791101 La Quinta Inn & Suites
   01-23 ' ACH Deposit                                                         899.72
               PAYMENTECH DEPOSIT 200123
               5791101 La Quinta Inn & Suites
   01-24      Deposit                                                            2.00
   01-24      Deposit                                                            6.50
   01-24      Deposit                                                            6.50
   01-24      Deposit                                                            8.00
   01-24      Deposit                                                           15.00
   01-24      Deposit                                                           15.75
   01-24 '    ACH Deposit                                                   11,180.14
               PAYMENTECH DEPOSIT 200124
               5791101 La Quinta Inn & Suites
   01-27 ' ACH Deposit                                                         304.88
               AMERICAN EXPRESS SETTLEMENT 200127
               4470415589 LA QUINTA IN4470415589
    01-27    ' ACH Deposit                                                   1,681.84
               PAYMENTECH DEPOSIT 200127
               5791101 La Quinta Inn & Suites
    01-28 ' ACH Deposit                                                      2,013.64
               PAYMENTECH DEPOSIT 200128
               5791101 La Quinta Inn & Suites
  No. 1:17-bk-00021           Doc 791       Filed 05/05/20    Entered 05/05/20 15:37:31            Page 36 of
                                                       74




      EMERALD GRANDE, EEC                                                         Page 7 of 8
      January 31, 2020                                                           0067079483

      Date      Description                                                            Additions
      01-28 ' ACH Deposit                                                             2,913.48
                 PAYMENTECH DEPOSIT 200128
                 5791101 La Quinta Inn & Suites
      01-28 ' ACH Deposit                                                             5,253.97
                 PAYMENTECH DEPOSIT 200128
                 5791101 La Quinta Inn & Suites
      01-29     Deposit                                                                   1.00
      01-29     Deposit                                                                   7.50
      01-29     Deposit                                                                   9.75
      01-29     Deposit                                                                  10.00
      01-29 '   ACH Deposit                                                             105.28
                 AMERICAN EXPRESS SETTLEMENT 200129
                 4470415589 LA QUINTA IN4470415589
      01-29 ' ACH Deposit                                                               921.73
                 PAYMENTECH DEPOSIT 200129
                 5791101 La Quinta Inn & Suites
      01-30 ' ACH Deposit                                                             2,050.27
                 PAYMENTECH DEPOSIT 200130
                 5791101 La Quinta Inn & Suites
      01-31   ' ACH Deposit                                                           1,314.10
                 PAYMENTECH DEPOSIT 200131
                 5791101 La Quinta Inn & Suites



DAILY BALANCES
      Date                    Amount     Date                Amount    Date                   Amount
      12-31              27,630.10       01-13          19,036.53      01-24            28,179.49
      01-02              26,878.43       01-14          18,127.86      01-27            14,356.50
      01-03              16,279.31       01-15          20,124.54      01-28            21,894.42
      01-06              12,678.99       01-16          17,162.32      01-29            19,118.08
      01-07              20,847.89       01-17          12,957.38      01-30            17,338.50
      01-08              18,783.34       01-21          19,013.85      01-31            12,979.55
      01-09              15,571.34       01-22          20,334.27
      01-10              15,213.64       01-23          16,945.60


OVERDRAFT/RETURN ITEM FEES

                                                        Total for                 Total
                                                       this period             year-to-date

        Total Overdraft Fees                                 $0.00                   $0.00

        Total Returned Item Fees                             $0.00                   $0.00




                              Thank you for banking with United Bank
  No. 1:17-bk-00021                    Doc 791             Filed 05/05/20          Entered 05/05/20 15:37:31                     Page 37 of
                                                                      74




              THIS FORM IS PROVIDED TO HELP YOU BALANCE YOUR BANK STATEMENT

CHECKS OUTSTANDING—NOT CHARGED TO ACCOUNT
No.       $          No.         $                                         BANK BALANCE SHOWN IN
                                                                           THIS STATEMENT                     s
                                                                           ADD DEPOSITS NOT CREDITED
                                                                           IN THIS STATEMENT        +         S




                                                                           TOTAL                              $

                                     Total Checks                          SUBTRACT
                                     Outstanding       S                   CHECKS OUTSTANDING                 S

The balance should agree with your checkbook balance after deducting any
service charge and adding any interest earned shown on this statement.     BALANCE                            S




                   In case of errors or questions about your electronic transfers.

                                                            Write us at:
                                                     United Processing Center
                                                      500 Virginia Street, East
                                                           P. O. Box 393
                                                    Charleston, WV 25322-0393


                                                     Call: 1.800.327.9862

                   Email us through the “Contact Us” link on our website: www.BankWithUnited.com




Electronic Fund Transfers (Consumer Accounts Only)
In case of errors or questions about your electronic fund transfers, if you think your statement or receipt is wrong or if you
need more information about a transfer listed on a statement or receipt, please contact us as soon as possible by visiting
your nearest United Bank branch or by calling 800-327-9862. We must hear from you no later than 60 days after we sent
the FIRST statement on which the problem or error appeared. You must:
     1. Tell us your name and account number;
     2. Describe the error or the transfer about which you are unsure, and explain as clearly as you can why you believe
         there is an error or why you need more information; and
     3. Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business days. After we
hear from you, we will determine whether an error occurred within 10 business days (5 business days for United Check Card
point-of-sale transactions and 20 business days if the transfer in question occurred within 30 days of your initial deposit to
that account, i.e., a “new" account) and will correct any error promptly.

If we need more time, we may take up to 45 days (90 days if the transfer involved a new account, a point-of-sale transaction,
orforeign-initiated transfer) to investigate your complaint or question. If we decide to do this we will recredit your account for
the amount you think is in error, minus a maximum of $50, so that you have use of the funds during our investigation. If we
ask you to put your complaint in writing and we do not receive it within 10 business days, we may not credit your account.
We will tell you the results within 3 business days after completing our investigation. If we decide that there was no error or
that the error occurred in a manner or amount different than you originally described, we will send you a written explanation.
You may ask for copies of the documents that we used in our investigation.

If you think your statement shows transfers that you did not make, tell us as soon as possible. If you do not inform us within
60 days after the statement was mailed or made available to you, you may not get back any money you lost after 60 days.
This will occur if we can prove that we could have stopped the transaction(s) with proper notification from you within the
60 days.



fU
 [quuhousm;
 LENDER


Member FDIC
I
                                                                                                                                                                                                                                                                                           II
NJ
O
O

                           DEPOSIT TICKET                                       DEPOSIT TICKET                                                    DEPOSITTICKET                                                SIT TICKET                                    DEPOSIT TICKET                                                SITTICKET

LO
                                                                             UNITED                                                            UNITED                                                                                                       UNITED                                                      UNITED
                                                                            OBANK                                                           Vr/BANK                                                                                                      ;c;BANK                                                      v-BANK
ID                             jJ-vIj0                                      n     f'                                                              IJlZl //*?                                          DATE. LaiA3 7 //'r_                            d.tp.                                                            ^ /ahs//?
                           CURRENCY              <aO                            CURRENCY                rV                                    CURRENCY                                                    CURREMCY                                           CURRENCY                                                  CURREMCY
                                            fa                                                     /                                                                               :                                        ? sc            r                                  Z?                 :                                      A oD-
                                                                                  COIN
                                                                                                                   |                                COM                                                     COIN                            i                  COIN                                                      COIN              73
                                                             !                    X                                                          ~w~                                   i                        IS
                                                                                                                                                                                                                                                                                                  >                     JK
            ;                                                                                                                                '386-q^                               :                                                                                                                            L
                                                                     l II                                                            iti                                               •ii     | 55                                               III
            i. u!                                                                                                                                                                      till                                                 ! 5   til!                                           !             ill
            :                                                                                                      111                                                             ! t sn°
                                                                                                                                                                                       in                                                    «                                                                ill!
                                                                 Y                                                                                                           t\)                                                             SSp                                            N) I ■            P§i
     KD                                                      !                                               t\)                                                                   ! ■ W                                              ro ! ■
                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                        No. 1:17-bk-00021




     tsj
            ! a
            i?
                    * ig
                                                       K)
                                                                 !1                                          N>
                                                                                                                   in|                                                       I\)
                                                                                                                                                                             O     \I 5z
                                                                                                                                                                                               8 ?5
                                                                                                                                                                                                 ::                                   K) i i
                                                                                                                                                                                                                                      O
                                                                                                                                                                                                                                             Mg?                                            K>
                                                                                                                                                                                                                                                                                            O
                                                                                                                                                                                                                                                                                                  i s
                                                                                                                                                                                                                                                                                                                i

     o                                                 o                                                     o IS
     N>                                                NJ        :                                                                                                           tsj T                                                    hJ                                                    N>I
     o                                                 o                                                     o     !                                                         o                                                        O                                                     o
            i §                                                                                                     : g                                                                ! gIT                                                                                                  ! s
                3                                            S3                                                       5
                                                                                                                   ;i a                                                                I 3                                                  II                                                ; 3
                                                                                                                   i 3                                                                 i i
     -C/>                                              -u>       i                                           ■u>   ;s                                                        -O        I £                                            <r>   i!                                              -U>
      (Ti
            \i                                         M                                                     CD    »x                                                                    S                                            <J>                                                   t\)   1?
                                                                                                                                                                                                                                                                                                                                                        Doc 791




                                                             \ ’                "SHSffi'in                                                   ^ssssr                                                                                                          -sssssr                                                  "ssssry*
     N3                    w-[                         o                         w
                                                                                                                   !                              w                          cn                            w X                        cn    i                <A                (D? 1^5^'                               » [
     o                                                 O     !                                     z         O     !                                                         O                                                        O                                                     O
            !                                                                                                o     :                                                                                                                                                                              ;
                                                             i                                                     i                                                                                                                                                                              :
                                     U                                                     hi                                                             llil                                                     !l;!                                         jiif
                                                                                                                                                  Cto                                                       ; |1 it t                                           1; ii m3
                                     j;      |                                             Ji5? f
                                                                                                                                                                                                                                                                                                                            mllsi!
                           v>
                                                                                                                                                                                                                                                             ^  IPS
                                                                                                                                                                                                                                                             to >ilin
                                     hu t                                       o          W                                                  i mi                                                         ? ha i                                             o        ill—I                                           ; W'
                           DEPOSITTICKET                                        DSPOSIT TICKET                                                          SIT TICKET                                        DEPOSITTICKET                                      DEPOSIT TICKET                                            DEPO SIT TICKET
                                                                                                                                                                                                                                                                                                                                                            74
                                                                                                                                                                                                                                                                                                                                                 Filed 05/05/20




                                                                              UMTED                                                                                                                        UNITED                                          UMTED                                                        UMTED
                           o
                               BANlP                                                                                                        feMNlP                                                      '.-BANK                                          ^BANK .                                                      -BANK
                                   ///jUo
                                                                            teBANK
                               I                                               ./'./ib                                                    CATE.                                                       n.„ IS111,                                         „ ,a/3o//A                                                    lah+h'!                     hd                               >
                                                                                                                                                                                                                                                             CURRENCY
                                                                                                                                                                                                                                                                                                                                                   ju          0)                   O
                           CURRENCY                                             CURRENCY                                                          CURRENCY                                                CURRENCY                                                                                                     CURRENCY
                                            A                                                                                                                    IQ)                                                        2A   oo                                            £                  1                                    A                       1-5                  O
            !                  COIN
                                                             !                                     A                                                  COM                                                   COM                                                COM
                                                 TS.                                COIN                                                                             J_j£.                                                       tA                                                                                                      3 AS      (D          H-                   O
                               M                                                  Ml                                                                M                                                                                       j                     iK                                                     Ml                                    0                    C
                      .■                                                                                                                                                                                                                                                                                                                           <0          CL                   P
                                                                                                                                                                                                 ■
            j                                                                                                          I
                                                             -          :                                                            ifl                                           :                                                                                                                  :         ll                                                                  rt
                    i =                                                                                                :                                                                                                                    !
                                                                                                                                                                                                                                                  ill
            i 5     III                                      :
                                                             i i !ii!                                              18 u                                                            !£ m                                                                                                                   5                                                  I—1                    <T»
                                                                                                             i—1
     M              ill!                                                                                                                                                                                                                        = spi                                                         mill!                                          \
                                                                                                                                                                                                                                                                                                                                                             h-1
                                                                                                                                                                                                                                                                                                                                                                                    -J
                                                                                                                                                                                                                                                                                                                                                                                    o
     VO                                                VO        i   Pfi                                     to                                                              to                                                       to                                                    to    i l lsp                                                    \                      -J
                                                                                                                                                                                                                                            ! I n!                                                    8 Sg                                                   to                     VO
                                                       to i ?                                                to                                                              : j                 i                                    to                                                    to ;- f             <
     to ! f.
            ii hir                                                   Mii                                                        111   :                                                                                                                                                                                                                        o
                                                       o S r.                                                o         \ r.                                                  O     1 r.                                                                                                                                                                        to                   CD
                                                                                                                                                                             to
     o:
     to                                                to                                                    to                                                                                                                       go I                                                  g !s                                                               O                    CO
     o a                                               o                                                     o                                                               o                                                              ! §
                                                                                                                                                                                                                                                                                            o !
                                                          ! §                                                          i §                                                                                                                  ? ^                                               is                                                               ■ 1
                                                                                                                                                                                                                                                                                                                                                               o
            ii                                               I 5c?
                                                                                                                                                                                   iiS
                                                                                                                                                                                                                                                                                              Ii
                                                             ;                                                                                                               O
                                                                                                                                                                                                                                                                                                  i ?
     -o>                                                                                                     -u>                CP
                                                                                                                                                                                                                                            ii
      CO                                               to                                                    M                                                               to                                                       CO
                                                                                                                           :;   -i                                                                                                          i ?                                                                                                                CO
                                                                                                                                                                                   II=                                                                                                            \ ’
                i                                            I “                                             o                                ■sgsagr"                       to                                                                                                                                                                                M
      -J                   w [              E_ ]5      o                                           <2        to                                   "w [           AA                                                                   o                      » [               2            to                         w [
      cn                                               o                         » T                                                                                                                                      AA          O                                                     Cn                                         zA                      to
                                                                                                                       I                                                           :;
            I                                                                                                Cn                                                              o
                                                                                                                                                                                                                                                                                                                                                        Entered 05/05/20 15:37:31




                                                             !                                               Cn
                                                                                                                                                                                                                                                                                                                                                               O
                                                                                                                                                                                                                                                                                                  i                                                            to
                                                                                                                                                                                                                                            i                                                                                                                  O
                                     ill                                                   Hi                                                     ^ il\\                                                        iiy                                                                                                             ill
                                                                                                                                                   C                                                      Aa
                           °o Ip* f                                             3o         iegRP
                                                                                           ||B                                                    ^ I PS *  Hit                                                 Hi                                                                                                              JHi
                                                                                                                                                                                                                                                                                                                                 2l
                           5! '!□ 1                                                                                                                                                                       ?     i[B                                          0     IN                                                           In
                                                                                 » '»□                                                             S IlD i                                                                                                   0     ID i1                                                        'IP'
                                                                                                                                                                                                                                                                                                                                                        Page 38 of
                                                                                                                                                                 Account: 67079483
        No. 1:17-bk-00021                                                             Doc 791                        Filed 05/05/20                               Entered 1/1/2020
                                                                                                                                                                 Period:  05/05/20TO15:37:31
                                                                                                                                                                                      1/31/2020                                                                  Page 39 of
                                                                                                                                74                               Page 10



                                ||_€
                                 O'
                                                                                                             1<r-                                                                        o
                                                                                                                                                                                              8.                                                           s
                                                                                                                                                                                              \n
                                                                                                                                                                                         I <1                                                              §
                                                                                                                              Tor*41      |
                                                                                                                              ITEMS |____ |    £                 Q           I
                                                                                                        h                                                     X q)
                                                                                                                                                                                                                                                       J m zSSL.
                                                                                                                                                                                                                                                      p?
        SM


                 ii
                 i • SJ
                           §
                                 y
                                 !§
                                                                                                        I!    $
                                                                                                                        •zzzz:
                                                                                                                                      so       I         Z)
                                                                                                                                                         EdD §
                                                                                                                                                                       i
                                                                                                                                                                                     Crf

                                                                                                                                                                                         §
                                                                                                                                                                                              o
                                                                                                                                                                                              *i
                                                                                                                                                                                              $                                                       £$     5 0.0 0

                                                EMERALD GRANDE, LLC                                                                                                                       EMERALD GRANDE, LLC
                                               QUINT* INN « SUTS ELKVIEW. V                                                                                                              OWNTA INN » SUTS EUCV*W, WV
                                                     ZUJMAWJNSQ                                                                                                                                 205MAMCMSO
                                                    TVIOKT, WV 26554-1                                                                                                                     FAIRMONT, WV JtSM-1387


                                                       i:s 11 ?i*luu5<:               D□&?0 7'^lla3l,                                                                                              irsua-uvusi:                □□BTOvsiifijr1

                                                             1/9/2020                            $9.50                                                                                                   1/9/2020                            $50.00


                                is 3                                                                                                                                  Uil                £
                                                                                                             VTi                                                       (n                                                                                  &
         i                                                                                                                            iu        -                       ■/                                                                                         ffisn
                   £s                                                                                                fp Hr^r’^r               ,!                                                                                                                ■XlZXSfAiSXS


         i       r/D
                                 5
                                 i§
                                                                                             jlIjl
                                                                                                              s           /
                                                                                                                                              1
                                                                                                                                                         i-J-T
                                                                                                                                                              IlliN                                                                     i


                                                                                                                                                                                                                                                      £s         5^1.5 A
                           i                    EMERALD GRANDE, LLC
                                          LAOUITTA inn a SOHO ELKVIEW. V
                                                                                                                                                                                             EMERALD GRANDE, LLC
                                                                                                                                                                                     LAOUNTA INN * SUTS BIKTREW. WV
                                                  204 MAUI ON SO                                                                                                                             a« MARION SO
                                              FAHMOWT WV ^SSM'ISST                                                                                                                       FAIRMONT WV 9S55A-1M7


                                                        •:5l Id-I.i4>.si:             00670 V'lUflS'*                                                                                              >:aU                        00 6 70 7 9 *,fl 1"*


                                                              1/9/2020                           $118.03                                                                                                 1/9/2020                            $397.52


                                                                                                              Cr-
                                                                                                                                                                      E                                                                                    ■j


                                                                                                                                                                                                                                                           *0
                                                                                                              a;
                                                                                                                                      m                                                                                                                                        □
        J
                                                                                                                              TOTAL


                          1
                                                                                                                                                                                                                                                                         ■

                                                                                                                              ITEMS
                                                                                                                                              ,F                                                                                                                •xn&jffiXcSS
                                                                                                        h            m -s=™
                     il                                                                                                                       5S
                                                                                                                                                              II lit
        25
         ;                                                                                       = , ?
                                                                                                        1$              1 ‘Il'IfiO                                                                                                    A          .I*       $                 3.o d
                  tdl)                                                                                                                                   :,V           3             I
                           I                                GRANDE. LLC                                                                                                                 EMER ALD GRANDE, LLC
                                                                                                                                                                                     LAOUINIA INN » SUITS ElKVIEW.WV
                                           LACHANTA INN
                                                    l   t SUTS ELKVIEW, WV                                                                                                                   203UARI0NSQ
                                                    ?04 MARION flO                                                                                                                       FARMOnr.wvaasst-
                                               FAIRMONT. WV 2C4S4-I367


                                                         i:5U2-«.iii.5i:              006707q^,a3«•                                                                                                csiiZi-i.i'i'Si:            oo67o?qi.a3><

                                                              1/15/2020                              $7,479.00                                                                                           1/17/2020                              $3.00


             :
                                                                                                             8
                                                                                                                                                                       VJ-
                                                                                                                                                                                                                                                           s
                                                                                                                                                                                                                                                           >■




         51               m                                                                                                   s\u              i                                                                                                                   rt[ZI
             i                                                                                                          afsaswfess?                                                                                                                             ’iZZSUX'.XiXX
        s5
                          J5S
                                  1                                                                                                           si
         I &                      ;
                                    1
                                                                                              sIs             $                  3°      £>    s
                                                                                                                                                         ! :1D
                                                                                                                                                                 -i

                                                                                                                                                                  I
                                                                                                                                                                        s                                                                             I%                     Q.ov
             i                                 EMERALD GRANDE, LLC
                                          LACUNTA NN A SUITS ELKVIEW. WV
                                                                                                                                                                                             EMERALD GRANDE, LLC
                                                                                                                                                                                     LAOUINIA INN S SUTS ELKVIEW. WV
                                                                                                                                                                                             204 MAR ON SO
                                                 201 MARION SO                                                                                                                          FAIRLIONT, WV 2S544-13S7
                                             FAIRMONT, WV


                                                        i:5U 2">66 6 5i:              0067079683''                                                                                                 •:5l l                5*:   0067079683'’

                                                              1/17/2020                              $3.00                                                                                               1/17/2020                              $9.00


                                 B'                                                                                              SS4447500
                                                                                                                                                                      IIs-                                                                                 8
                                                                                                              5i
                                                                                                                                               bI                                                                                                                      TOTAL
                                                                                                                                                                                                                                                                               □
        IK
                                                                                                                                                                                                                                                                       ITEMS

                                                                                                                                                                                                                                                                IFFSEr.S
                                  5        :                                                            "                                     i.                                                                                                                m3Zl
                                  iI
                                  !                                                                     ft     $               /0fi0
                                                                                                                                                                 ■$     i        i                                                                    8<• *            I O.Ob
         “       : .& ^
                                                                                                                                               s         St
                            I                    EMERALD GRANDE, LLC                                                                                 i            l                           :RALD GRANDE. LLC
                                                Q'JWTA INN i SUITS E-KV«V. V                                                                                                                  TA INN A SUTS ELKVIEW. V
                                                       205 MAR CN SO                                                                                                                            206 MAR ON SO
                                                    IIRMONT.WVFCC54-1                                                                                                                         IRIIOHT.WV 24504-1*7


                                                        i:5k i 2»6665i:               006 70 7968 S'1                                                                                              •:SUZ'-666S':               006707968 3'’

                                                              1/17/2020                              $10.00                                                                                              1/17/2020                              $10.00


                                ife. ■s                                                                                          6S 444ISM
                                                                                                                                                                      iJH"
         I                                                                                                                     rorw
                                                                                                                                      □                               li                                                                                   §
                                                                                                                                                                                                                                                                       ITEMS   CL
        sE
        5I                            1                                                                 I!
                                                                                                                        VSZSSSVi


                                                                                                                               Hp.5d            I:
                                                                                                                                                                  I              1                                                                    1    s       I ok.iCt
                  CJD                                                                            ».              X
                                                                                                                                                          riD
                            I                     EMERALD GRANDE, LLC
                                               LAOUNTA INN A SUITS TIKVIEW. V
                                                                                                                                                                                             EMERALD GRANDE, LLC
                                                                                                                                                                                         LAOUNTA INN A SUITS ELKVIEW.
                                                      205 MARION SO                                                                                                                              204 MARK
                                                     IMOI/T, WV 26S54-1307                                                                                                                   FAIRMONT, WV


                                                          1:5 11                si:    00&?0 ?RL83'i*                                                                                               ,:51U»L*.L5»:               OD6?D?cl‘.fi3n’


                                                               1/17/2020                             $16.50                                                                                               1/17/2020                              $106.84
H 27050 -136170
I
M
O

O

i                                                                                                                                                                                                                                                                                                                           OEPOsif'ricKeT
                                                                                                                                                                                                                  ■    ITTICKET                                       DEPOSIT TICKET
                                                                                     OEPOSITTICKET                                             DEPOSIT TICKET

U)
                  '■
cn                                                       i!
                                                                                                                                          \' UNITED                                                                                                                 UI'ffTED                                              UNITED
'vj   ro
                     ill
                     ls!                                                            S^JSSP                                                t^BANK                                                                                                                 t;BANK                                                 v-BANK
                                                         j                           jhs/au                                              nmt       !                                                   DATE----- L    hj/JO                                    CATE    / /<£t /SLci                                   nm Lh&hSG.
      O'*     I fill I I iIS                                                                                                                   CURRENCY                      Od                               CURRENCY                 OO                             CURRENCY                                              CURRENCY
      ro                                                           :                 CURRENCY               OO                                                           /                                                      /5                                                     5 OCt          I                                      A.
            -                                                                          COIN
                                                                                                       K               !                               COIN                                                     COIN                                                    COIN
                                                                                                                                                                                                                                                                                       !                                         COIN
                                                         !                                                  IS
            11IJ1 11 ! j!                                                              M                                                           13&
                                                         !                     -                                                                                                                                                                                                                      i
                                                                                                                                   ■ii
                                                                                                                                                                                        I              s
                                                         :
                                                                   I                                                                                                                             hi
                                                                                                                                                                                                                                                          IP
      o^
            ! I' 11 ri!                       5
                                                              M
                                                                   I s till
                                                                                                                               i»                                                                                                                                                              I—1
                                                                                                                                                                                                                                                                                                           5    Hi
      M     I                            s IJ
      o     o                            o 5                  N> 5                                               K)                                                               K)                                                        ro                                                                  ill
                                                                                                                                                                                                                                                                                                      i    r
                                                                                                                                                                                                                                                                                               0^
                                                                                                                                                                                                                                                                                                      !I
                                                                                                                                                                                                                                                                                                                                                             No. 1:17-bk-00021




                                                              VD* ?            ■
                                                                                                                 KD            111                                                                                                                                                                              «ss
                                                                                                                                                                                                                                                                                                                  5
      O
            s                   !        ro                   lol *
                                                                   m                                             ts>
                                                                                                                 O «
                                                                                                                               S    1                                             rs)
                                                                                                                                                                                  o
                                                                                                                                                                                        in?                                                 tsj
                                                                                                                                                                                                                                            o
                                                                                                                                                                                                                                                  111
                                                                                                                                                                                                                                                  i s      s                                   t\)
                                                                                                                                                                                                                                                                                               o
                                                                                                                                                                                                                                                                                                  I r.
                                         o»                                                                      K)                                                                     1                                                   ro                                                 ro ;
            o                                                 sig                                                o ! §                                                            o                                                         o ! §                                              o
            ir=
                                                              O g                                                                                                                           i
      -U>                                                                                                              ii                                                               i °                                                       !i
            s ipi
              rift*
      o                                           ill
      (T\
            to
                                                              -U> ‘     %
                                                                        I                                                                                                                                                                   <r>
                                                                                                                                                                                                                                                  ii                                           ■u>
                                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                                               K)
                                I                                                                                                                                                                                                           o> i '                    -ftggaar
                                                                                                                                                                                                                                                                                                                                                             Doc 791




      o     %                                                 kD   \                                                                           ■assasr
                                                                                                                                                                                  On                                                                                                   4?
                                ;                                  !                 Tr“[              TilS
                                                                                                                 o
                                                                                                                       i!
                                                                                                                       i                       «          [              z                                    «        [          /5
                                                                                                                                                                                                                                            cn                        «* L                     o
                                                                                                                                                                                                                                                                                                                            «       [        j

                                                              Cn                                                 o                                                                o                                                         o                                                  o      !
                                    w                                                                                  I                                                          o I                                                             !
                                                                   s:
                                ■t i8                                                                                                                         j!                                                           if                                              M
                                              i
                                                                                              ill!                                                                                                                                                                    - i|!» t
                                                                                      ^       I lls?                                           ~ p i                                                          M
                                                                                                                                                                                                                                                                                                                                    II
                            ?                                                                                                                                                                                 i
                                                                                                                                               .                         1
                                                                                                                                                                                                                                                                                                                            -: IBS' i!
            .*.             i
                                                        1                             «ha                                                                                                                                  !□ ‘                                            IP i
                                                                                                                                               ‘
                                                                                                                                                              ITTICKET                                        OEPOSITTICKET                                           DEPOSIT TICKET                                        OEPOSITTICKET
                                                                                      OEPOSITTICKET
                                                                                                                                                                                                                                                                                                                                                                 74
                                                                                                                                                                                                                                                                                                                                                      Filed 05/05/20




                  l                 11                                                                                                             UNITED                                                      UNITED                                               UNITED
                                                                                    L^nP                                                   OBANK                                                           p_=BANK                                               t_ BANK                                               eafflp
      M                                                                            ngrp / /^Pfa
                                                                                                                                            ihtaa                                                      MiTB    i liq/go                                        n.„ lllVho                                             hot    ilnko_                     hd          hd                   >
      ^1                                                                                                                                                                                                                                                                                                                                                   n        (D
                                                                                                                                               CURRENCY                                                       CURRENCY                                                CURRENCY                                              CURRENCY
            a                                                                         CURRENCY         IQ              ;                                                                                                        IK                1                                                   I                                      A ex      ^   O        h
                                                                                                                                                       COIN                  So                                 com                                                     COIN                                                     COIN
                                                                                        COIN
            §!
                       12                     ill                                                                      :                                                                :
                                                                                                                                                                                        I                                                         ;                                                                                                    n>  o
                                                                                                                                                                                                                                                                                                                                                         O £
                                                                                                                                                                                                                                                                                                                                                                    h-
                                              ii                                                                                               mr                                                           TM.                                                                                                                                         Map
                       i                      Pi                                                                                                                                                                                                          ll £                                                                                             rt
            ?!!        =                      1 s?                                                                                                                                                                                                f                                                             ill
                                                                                                                                                                                                                                                                                                           r.
      -J    s          $                      ‘ £§                            iii                                                  U!                                                   1   s
                                                                                                                                                                                            ^
                                                                                                                                                                                                 y                                                        m                                                     till
      N>    !                                                                fill                                                                                                                                                                         it                                                    fill                                                                     2
                                                                             lsp                                                                                                                                                                                                                                                                                    M                    O
                                                              K)                                                 ho                                                               ro                                                        t-o           Hi                                   ro
      o                                                                                                                                                                                     --   I                                                n                                            0^
      ho                                                      CO       \l                                        CO                                                                              S 5c                                              Mg
                                                                                                                                                                                                                                                  I '                                                                                                               ho                   CO
                                                                             « si
                                                                                                                       If' Ii
                                                                                                                           Mi                                                                      :                                                :                                                 :         Pit
                                                                                                                                                                                                                                                                                                                  i
      o     s                                                                  I                                               s    :-                                                      s                                                                                                                                                                       O
                                                              ho                                                 ro                                                               ho                                                        ho f -                                             ho     s?-                                                           ho                   CO
                                     «                        o
                                                                ! :s                                             o                                                                o}                                                        o !                                                o                                                                    O                    00
                                                              ho                                                 ho                                                               ho                                                        ho                                                 ho     :    o
            g                                      CB         o                                                  o     is                                                         o \ g                                                     o     Is                                           o                                                                     • ]
      -o
                            H
                                                  iii                  is                                                                                                               1 i                                                           a                                                    a                                                         o
      \o                                                               ! 2                                                     2
      -J                                                                                                                                                                                                                                                                                              \l
            I
            %                                                 -CO­
                                                                       \l                                        -CO                                                              -u>
                                                                                                                                                                                      Is                                                    -CO                                                -t/>
      01                                                                'S                                                 !                                                                                                                                                                                                                                        00
                                                                                                                                                                                                                                                  II! '
      co                                                       M                                                  "J                                                              I-1                       -ssssa-                          CO                       -sssssr*                 Ol
                                                                                     ■sssssr                                                                                                                                                                                                                                                                        M
                                                                                                                                                                                                                                                                                                      i: =
                                                               Oi                                                                              v*             L                   cn                         ^ [                  15 rrs          I
                                                                                              L        7^1       cn                                                                                                                         o                                                  Cn     :I                                     A. jSO                 ho
                                                                                                                 o
                                                                                                                           I                                                      'J                                                        o
                                                                                                                                                                                                                                                  I                                            o
                                    W
                                                                                                                                                                                                                                                                                                                                                             Entered 05/05/20 15:37:31




                                                              o                                                                                                                         :                                                                                                                                                                           CD
                                                              o                                                                                                                   Cn    :                                                         i                                                   !                                                             ho
                                                                                                                                                                                                                                                                                                                                                                    o
                                                                                                                                                              lill                                                     M                                                       ill                                                      Hi
                                                        N>
                                                                                                                                                                                                                                                                                                                            «■
                                                        -j                            o ps»l :                                                  . Ipil ;                                                      w | lil |                                                  ill
                            i                                                         si                                                                                                                                                                                                                                                i|oi
                                                                                      : *«□ 1                                                   ? HU i                                                        ^ -ip1                                                   i 'io                                                v
                                                                                                                                                                                                                                                                                                                                                             Page 40 of
                                                                                                                                                                    Account: 67079483
        No. 1:17-bk-00021                                               Doc 791                          Filed 05/05/20                                              Entered 1/1/2020
                                                                                                                                                                    Period:   05/05/20TO15:37:31
                                                                                                                                                                                          1/31/2020                                                                       Page 41 of
                                                                                                                    74                                              Page 12


                                                                                                                                                                                                                                                                            •HTr"
                                                                                                     00001175                                                                                                                miMTHi
                                                                                                                                                                  EMERALD GRANDE, LLC
                                                                                                                                                               LAQUINTA INN & SUITES ELKVIEW
                                                                                                                                                                                                                             liBANK                         grosj


            Charg* Toi 140OS 10000052491223148                     87IWCZ0DW6VGBW                                01/»l/20                                                        siSaiwfri1 mi ivoiK                                                          . hn 7 Ja&i (
                                                                                                            0 10 11001704

                                                                                                                                                omSo£       {J.P/lAlj              /DJior-
                                                                                                                                                                                   ■_.                                                                  _ $ 5SD *‘                          I
            ray lo                 of: SAHS CLUB       STORES                                   [                 ♦989.20
                                                                                                                                                     .'jjjxt. hundfii/j                                                                                 -
                                                                                                                    DOLLARS
                                                                                                                                                                                                                                                                             I - LI .'/r.
                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                            a

            ABA 054004445              Account      0047079483
                                                                                            Pra-Authorlzad Payaant
                                                                                                                                                                                                                             si
                                                                                                                                                                         ••OOOO 2 r?Vn* •lOSE.DOLLL.Si:                     QOE. 70 ?qLfl air
                             ■■OOOO ? i 7 5“* «:OSEOOi.Ll.5i:                 006707S«.a3«*             /OODOORBR 20/

                     2175                       1/3/2020                      $989.20                                                                          2176                            1/14/2020                               $550.00
                                                                                                                                                                                                                                                                                  r2178~
        2TJ                                                                                                             2177
                                                                                                                                                                                                                                   UNITED
                         EMERALD GRANDE, LLC
                      LAQUINTA INN & SUITES
                                     S_..   ELKVIEW
                                                                         PJbatJS                        ©ciil                                                       EMERALD GRANDE, LLC
                                                                                                                                                                 LAQUINTA INN & SUITES ELKVIEW                                    5BANK
                                                                                                                                                                                                                                     L° 4«/MO
                                       P.O.BOJIM
                                                                                          vi,                1/3/ji                                                               r o. ucu 1*1
                                                                                                                                                                                                                                                                       tlzho
                               L.M          • AMI
                                                                                                                                    1                                       eoNrrasMacvK^ui



            ’gz.s} Miuo. 0;. rfiK                                                                       $ ^ 00                      ;                riSiir Sur«.r,or                            ^crM- .oq                                                      % IR^.00
                                                                                                                                    i                .                       ■jQ LC|^'jL                                                                                           DOLLARS
                                                                                                                                                                                                                                                                                                     l
                                                                                                                                “i                                                                                                                                                                   !
                                                                                                                                  a
                                                                                                                                                                                                                                                                                            _Jj
                                                                        <*. jU'8.1                                                                                                                                             ■0-


            MEMO   (JJdfijea
                             '(■DODO? L?7»' i:05&00Ll.l.5i:
                                                                        1?™

                                                                        OOE, 70 ?R Lfl a»’
                                                                                           &Atuxht
                                                                                                                                J                            tJln
                                                                                                                                                                           «*0000 ? I ?B* i:0 5E.00LLL5i:                     OOE. 70 7RLB 3»*
                                                                                                                                                                                                                                               fa-M&kx.


                     2177                        1/3/2020                      $54.00                                                                          2178                            1/14/2020                               $68.00

        w                                                                                                                    2193                                                                                                                                                      Tibs'
                                                                          HUMTED                                                                                                                                                      UNITED
                          EMERALD GRANDE. LLC
                       LAQUINTA INN^ASUrTES El              '             Bbank WM«/S«0
                                                                                                                                                                          EMERALD GRANDE, LLC
                                                                                                                                                                          JINTA INN & SUITES ELKVIEW
                                                                                                                                                                                                                                                                       12/23/2019
                                        PO BOt •*, JJ;MS0
                                 BOATA SAft MGS. f L                                                         iz/i 3/2019                                                     BOIATA SMWulva MI J!
                                                                                                                                                                                                                                                                                                         !
            SSSSSLy^jass*_______                                                                          $•'6,296.00                                         )y      Kirawha-ctiafteflon Healn Depaitmem                                                           $ "100.00

                                                                                                                                                         One Hunoted ano Oft-lQQ—---------------------- -------- --------
              Six Thousand Two Hundfod Ninoty-Six and 00/1 (                                                                 DOLLARS

                                                                                                                                                                   Kanawha Cha/laslon Heallh Deparlnienl
                      U.S. Truslea
                                                                                                                                        a                          P.O. 00x 927                                                                                                                      a
                      P.O. Box 530202
                                                                                                                                                                   Chadeston, WV 25323                                          ■"ca
                                                                                                                                                                                                                                                                                                 J
                      Atlanta, GA 30353-0202


        i MEMO
                                                                          "                                                                          MEMO
                                                                                                                                                               ^UA1202031155, Annual Permit
        B3h.ii       ^41-17-00021 3td Quarter 2019

                                 "•OQOQEIRJ**         CDS&aQLLLSi:       DQ&70 7R LB Sn*                                                                                    -‘OODOJiRSB*               •:0560Dl.l.L5i:                70 7R LB 3“*



                     2193                       1/15/2020                            $6,296.00                                                                 2195                             1/6/2020                             $100.00

                                                                                                                             2200                                                                                                                                                 2202
                                                                          n UNTIED                                                                                                                                             H UNITED
                          EMERALD GRANDE, LLC
                                                                          Ubank                                                                                       EMERRALD GRANDE, LLC
                                                                                                                                                                   LAQUINTA INN ESWES ELKVIEW
                                                                                                                                                                                                                               ljBANK                         0S5
                       LAQUINTA INN & SURES ELKVIEW                                                                                                                                                                                  MM14/940
                                                                            I ■ .44 yn                                                                                                                                                                               12/31/2019
                                                                                                            12^23/2019                                                                                                  J                                                                       l
                                 eoMi* aMtiaxr ‘ Musoifo
                                                                                                                                        !
                                                                                                                                        I            rwISy            Mouniaireer Ga» Company_______                                                           $ "saa.sa                        I
                                                                                                         $ •'1,513.64

                                                                                                                                                         Five Hundred Sixly-Two am) 38/100—...............                                                                        JXXLARS
              One Thousand Five HuixIukI TMaocn and 64/1Q0‘                                                                      ns,
                                                                                                                                                                   Mournameer Gas Company
                                                                                                                                                                                                                                                                                                I
                       Frontiw
                                                                                                                                                                   PO Box 580211                                                                                                                fi
                       PO Box 740407
                       Clnormali OH 45274-04C7
                                                                                                                                                                   Charlotte. NC 28258-0211                                   ?;Wn
                                                                                                                                                                                                                              a      i:i
            NCMO                                                                                                                                                364552-509374
        Kri  _____ 304-965-9200-053111-4
        EAUUUUUk.
                                                                                                                                                                            »*OOOO0eOE«' UOStOOLLLSi:                        00&707RLB3>*
                               iroooa ? 200«* i:0S6QQLLI.S':            OO& 70 ?clLfl 3**                               • v-

                     2200                        1/3/2020                      $1,513.64                                                                        2202                            1/7/2020                             $562.38
                                                                                                                                                                                                                                                                                       2204 ^
                                                                                                                              2203                                                                                              |R UNITED
                                                                              riUNTTED                                                                                    EMERALD GRANDE, LLC
                                                                                                                                                                                                                                ■“bank                         3ssa
                                                 ND E, LLC
                                                                              Ubank                       Q!^S                                                     LAQ UINTA INN 6 SUITES ELK’VIEW
                        LAQU
                             fT,m‘                  S ELK!VIEW
                                                                                 64.444/640
                                                                                                                12/31/2019
                                                                                                                                                                                                                                      08 444/560

                                                                                                                                                                                                                                                                                                     !
                          HD Supply Facilities Maintenance. Lid.                                                  1.554.60
                                                                                                                                            !        ORDER n?          Superior Unllorm Groiy>                                                                  $ "130 66

                                                                                                                                                          One Hundred Thnlv and 6€/ICO"                                                                                            DOLLARS
               O-ie Thousand Five Hundred Filiy-Four and 60/100'
                                                                                                                                                                                                                                                                                                     l
                                                                                                                                                                   POPBox 1 UnKoim Group
                       HD Supply Facili •,ie3 Maintenance, Lid.
                       PO Box 609358
                                                                                                                                                                           7480C0                                              |V1   I iM                                                           a
                       San Diego. CA 92150-9058                            3 it                                                                                    Clncinnai. Ol I 45274-0OOC
                                                                           M         54
                                                                                                                                                                                                                               ra^Es                                    /M

        hssssSSSSL
                                 ■■OOOO 2 20 ID*       irOStOOLLL 51:    OO E> 70 VS LB In*                              •• .                                                ■■0000 eEOL*               COS&OOLLLSi:          00t?07rlLaj^



                     2203                        1/8/2020                      $1,554.60                                                                        2204                            1/7/2020                             $130.66
              --------                                                                                                 "2?o”-                                                                                                                                                          2206
                          EMERALD GRANDE, LLC
                       LAQUINTA INN & SUITES ELKVIEW
                                                                          HUMTED
                                                                          — BANK                        9"*»V                                                          EMERALD GRANDE, LLC
                                                                                                                                                                    LAQUINTA INN * SUITES ELKVIEW                                 IS^SP     •-••4/y.r
                                                                                                                                                                                                                                                                      1/2/2020
                             OOMiASMB.csTrilSl.n )M> ;                                                      12/31/2019                                                        bowta ini M«V n. 141MI
                                                                                                                                                                                                                                                                                                         !
                          Cintas                                                                         $ "388 62
                                                                                                                                    ?                npneniy          Moontain Metro Managamenl, LLC                                                                $•1,760.00                           I
               rnioo Hurnted ElatayElqh: and 6Z/I0Q—                                                                                                     One Thousand Seven Hundied Fifty and 00/100*"
                                                                                                                                                                                                                                                                                                         I
                                                                                                                                        I                          Mountain Metro Managemen), LLC
                       Clnias Corporahon
                       PO Box 630910
                                                                                                         • l: ~                     a                                                                                                                                                                a
                       Cincinnati. OH 45 263-0910



         aemrrr^.7.^!.
                                                                         imraai
                                                                                                                                                                Mananemenl Fee Jamary 2020
                                                                                                                                                                                                                                »"■                                          ----- j
                                 ■•□oaozaasi* i;05DaaLM.5i:             oo&70?si,fl3»'                                                          ;•                           .00001 so&. i:oseoou,i.5.:                        aotTo?.!,.!.                                       ••             . *•
                      2205                          1/8/2020                    $388.62                                                                          2206                            1/3/2020                            $1,750.00
H 27050 -136172
                                                                                                                                                                  Account: 67079483
        No. 1:17-bk-00021                                                     Doc 791               Filed 05/05/20                                                 Entered1/1/2020
                                                                                                                                                                  Period:   05/05/20TO15:37:31
                                                                                                                                                                                       1/31/2020                                                            Page 42 of
                                                                                                               74                                                 Page 13



                                                                                                                  2207                          T                                                                                                             2200

                                                                              nUNTTED                                                                                                                                nnuNiTED
                          EMERALD GRANDE.
                                    i        LLC
                                                                              Ubank                                                                               EMERALD GRANDE, LLC
                                                                                                                                                               LAQUINTA INN & SUITES ELKVIEW
                                                                                                                                                                                                                     ©BANK
                                    & SUITES ELK!VIEW
                       LAQUINTA INN &_____                                      W-444/560
                                                                                                                                                                                                                          ea+M/wo
                                                                                                                                                                                                                                                 1/9/2020
                                  MxacxiM
                                       nMIJJ                                                         J/92Q20_______                                                  aowt* swiav n MlM-mso
                                                                                                                                                                                                                                                                       I
            rmnS n*f        Waste Manaqomo.il                                                      $ ■*350.46                                       tSSS E.^.lng_______                                                                       $ ”285.28
                                                                                                                             i                       Two HundredSixty-Fivoand 28/100*"'                                                                     -DOUAK3
             Throe Hundred Filly and 46/100"—....................                                                 J501XAR3

                                                                                                                                                               Expeda Inc
                                                                                                                                                                                                                                                                       !
                       Waste Wanaflomcnt ol West Vnginia. Inc                                                                fl
                       P.O. Box 13646                                         *» v.h                                                                           POBox 844120
                       PMIadolphia. PA 19101-3648                                                                                                              Dallas, TX 75284-4120
                                                                                                                                                                                                                    SSb
            MEMO
            ____ 6652953-1788-7
                                                                              n
                                                                                  .n          Milb^sL-----1                                         UEUO
                                                                                                                                                            .2040006864
                                                                                                                                                                                                                    41

                                 «*Q000 2 20?«*          i:Q560D«.LI.5«:      OOEVCmLaj*                                                                                ■*□000 2SQB>* iSOSaaOLLLS'!                 OOC.?0              J«'



                    2207                          1/16/2020                            $350.46                                                                2208                        1/14/2020                          $265.28

                                                                                                                    2209                                                                                                                                           2210
                                                                                                                                                                                                                         11 UNITED
                           EMERALD GRANDE, LLC
                       LAQUINTA INN & SUITES ELKV1EW
                                                                        l                                                                                          EMERALD GRANDE, LLC
                                                                                                                                                                LAQUINTA INN & SUITES ELKV1EW
                                                                                                                                                                                                                         Ubank
                                                                                                                                                                                                                            68 444/560
                                                                                    66444/560
                                          H D. BOX ISC
                                  OO'ITA SHBJKI5, n. M1M0190
                                                                                                       1/9/2020
                                                                                                                                  '
                                                                                                                                                                     Bonn* s<S»i3sfnSiK<i«o
                                                                                                                                                                                                                                                                                I
                                                                                                                                                                   GoMcn MaHeO                                                                   S *'5200
                                                                                                                                                                                                                                                                                I
                             Boowng.com__                                                           $ ‘‘56.28

              miy-SIx and 28'IQO.... ..
                                                                                                                                  i                   Fifty Two and 00/100.......                                                                                 J10UAB3
                                                                                                                                                                                                                                                                                i
                                                                                                                    DOOA

                                                                                                                                                                Golden Male
                                                                                                                                                                                                                                                                                I
                        BooMng.com                                                                                                                                                                                                                                              a

                                                                               ii
                        5295 Paysphcro Circle                                                                                                                   POBox 129
                        Olicaao. IL 60674-5285                                                                                                                  Concordville. PA 19331-0128
                                                                                                                                                                                                                      »ISP
            MEMO
                     1540726329                                                                                                                               J332373C1EUB       Oimf.i&itiiL
       ;;                         x'OOOOZEORw 'SO 5EQOLL L 5': '              00&70 79LB3IP                                                                              >*00aa2 2L04* 1:0 5EOOLLI.5I:               DOE ?0 TRLB 3»'


                     2209                          1/13/2020                           $56.28                                                                 2210                         1/14/2020                          $52.00

                                                                                                                  2211                                                                                                                                           2212
                                                                               nnUNTTED                                                                            EMERALD GRANDE, LLC                                                        8BSi>
                           EMERALD GRANDE, LLC
                       LAQUINT,AINN^&SlftTES ELKVIEW
                                                                                 •BANK                                                                          LAQUINTA INN 5 SUITES ELKVIEW                              664-14/560
                                                                                   68444/560
                                                                                                                                                                                                                                                  1/9W20
                                                                                                      1/9/2020
                                                                                                                             !                                        boot* traicsn! ins) oi?o
                                                                                                                                                                                                                                                                    -
            nnrxSn?          Ecolab Food Sally Speciallles                                         $ *•125.62                                                                                                                                  $ ••1.434.82                 :
                                                                                                                             ;                        One Thousand Four Hundred Thirty-Four and 82/100'
                                                                                                                                                                                                                                                                            I
              One Hundred Twenly-FIvo and 62/100”'"'

                           Ecolab Food:Sa/ety Spoci
                                                                                                                  JXHiAflS
                                                                                                                             s                                  Fronller
                                                                                                                                                                                                                                                                 JXJOAR9
                                                                                                                                                                                                                                                                            i
                           24193 Nolworrk Place                                                                                                                 PO Box 740407


        ^-.^^■^08560
                           Chicago. IL 60873-1241
                                                                              S]®G9                         —j                                       MEMO
                                                                                                                                                                CindnnaMOH 45274 0407


                                                                                                                                                               304-065 0200-053111-4
                                                                                                                                                                                                                     n •«


                                  u-ooooasuf i:OSEOOLI.l.5i:                  a0&707qLB3ii*        /OaaDOl2 5&i!/                                                         fOOOOe2l2* CO 5EDDL L L 5i:                OQE 70 7RLB 3'P                        .*• . *«• . \
                       2211                         1/16/2020                          $125.62                                                                 2212                        1/21/2020                          $1,434.82
                                                                                                                                                                                                                                                                    2211
                                                                                                                     2213

                               EMERALD GRANDE, LLC
                           LAQUJINTA INN A SUITES ELKVIEW
                                                                                  HUNTTED
                                                                                  Ubank
                                                                                                                                                                     EMERALD GRANDE, LLC
                                                                                                                                                                  LAQUINTA INNASIWTES ELKVIEW
                                                                                                                                                                                                                         l: UNITED
                                                                                                                                                                                                                            BANK
                                                                                                                                                                                                                             56444/560
                                                                                    66444/560
                                                                                                       1/9 2020
                                                                                                                                                                            •“^ril                                                                    1/9/2020
                                                                                                                                                                                                                                                                                s
                                 eoMix sm&o&n! mi
                                                                                                                                      !
                                                                                                     $"847.75                     1                  RAY TO
                                                                                                                                                              ^      Woomor. N stondliV a AssocIMM                                               $"1,000.00
                    ^ Frontier____________
                                                                                                                                      I                One Thousand and 00/100'”. . . . . .                                                                       ..DOLLARS
                                                                                                                                                                                                                                                                                !
              ElgN Hundrod Fony-Seven and 75/1                                                                      -DOLLARS
                                                                                                                                      I                           Woomar , Nistondlrk 8 Associates
                           Fronllor                                                                                                                               231 Capitol Street. Suite 400
                           PO Box 740407                                                                                                                          CharlMton, WV 25301
                           Cincinnatii. OH 402 74-0407                                                                                                                                                                         9
                                                                                                                                                     ueMo
        I    MEMO                                                                                                                                              Incomo Tax Rolalnor January 2020
        ^ ^..^JQ4-! 41-0022-050614-4_
                   * ._•           |•ooDoa^l3"■           i:o5c,ooi.i.i.5i:    ootvovRuaiK-                                                                                •*0000 2 S IL*" COSEOOLLLbi:               00& 70 7R LB 3**


                       2213                           1/21/2020                         $847.75                                                                2214                         1/15/2020                           $1,000.00

                                                                                                                       2215
                                                                                                                                                                                                                                                              'Tiie
                                                                                                                                                                                                                      ■■UNITED
                              EMERALD GRANDE, LLC
                           LAQUINTA INN 8 SUITES ELKVIEW
                                                                                   1 UMTED
                                                                                     BANK
                                                                                       54444/560
                                                                                                                                                                     EMERALD GRANDE, LLC
                                                                                                                                                                  LAQUINTA INN 8 SUUES ELK'VIEW
                                                                                                                                                                                                                      11 BANK
                                                                                                                                                                                                                            68-444/560

                                bomm       nSiMOiBO                                                       1/9^020
                                                                                                                                          «
                                                                                                                                                                                                                                                  1/15/2020
                                                                                                                                                                                                                                                                            !
                                                                                                                                                                    EA Vallay PuMIe Service District
                                                                                                                                                                                                                                                $"581.38
                                                                                                                                                                                                                                                                            !
              ■.TjUT          WMn.r.rtatm^^lAaoddw                                                     $”1,000.00
                                                                                                                                          i            Five Hundred Eloh'.y-Ono and 38/100........                                                               -DOLLARS
                                                                                                                                                                                                                                                                            I
               One Thousand and 00/100""                                                                               -DOLLARS
                                                                                                                                          i                       Elk Valley Public Service CHstricI                                                                        a
                            Woomor, Nistonoi* 8 Associates                                                                                B                       PO Box 7175
                                                                                                                                                                                                                      ss
                            231 Capitol Stroot, Su lie 400
                            Cnarleaon. WV 25301


                                     ^etalnorJanuaQ^2020.
                                                                                                                 --- J                                MEMO
                                                                                                                                                                  Charleston, WV 25350


                                                                                                                                                    1_____ *013-5555^
                                                                                                                                                                                  V3-
                                                                                                                                                                                                       "• ’ 'l’ ‘
                                                                                                                                                                                                                      pa®
                                                                                                                                                                          ■•□□OOEeiEi'* »:05&00LlxL5i:               00E.70 7[1lifl3»‘
                                   ■•DDOojaiS'p i:os&ooLi.i,5t:                   00E707qLBa''

                       2215                             1/15/2020                       $1,000.00                                                              2216                         1/16/2020                            $581.38

                                                                                                                        2217                                                                                                                                        2218
                                                                                   Tl UNITED                                                                                                                              FI UNTIED              Ssss
                                                                                                                                                                      EMERALD GRANDE, LLC
                                EMERALD GRANDE, LLC                                --BANK             xSrsii
                                                                                                                                                                   LAQUINTA INN & SUITES ELKVIEW
                                                                                                                                                                                                                          --BANK
                            LAQUJINTA INN&6UTTES ELKVIEW                              6* 444/660                                                                              r o. eox iso
                                                                                                                                                                            -~**1 ■HIM«S.rtSl3’'',“'                                                  1/21/2020
                                     BOOT* SHrtHQLri!
                                                                                                          1/21/2020
                                                                                                                                          !                                                                                                                                         I
                                                                                                                                                                                                                                                  $"1,508.11
                                                                                                                                                                      West Virginia American Water
                                                                                                       $■•109 12
                                                                                                                                          1                One Thousand Five Hundred Six and 11/100*
                                                                                                                                                                                                                                                                                    I
                One Hundred Kline and 12/10O•"                                                                        -DOLLARS
                                                                                                                                          I
                                                                                                                                                                                                                                                                    -DOLLARS
                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                   West VUglrla Am erlcan Water
                             West Virginia American Water                                                                                 ffi
                                                                                                                                                                                                                                                                 — j
                                                                                                                                                                   P.O. Box 700247                                        Ox.
                             P.O. Box 7900247                                      O tOA-''
                                                                                                                                                                   St Lows. MO $3179-0247
                             Sl-Loxis, MO 63179 0247                               n xi                                                                                                                                   r?'T .n:
                                                                                                                                                                                                                            im
                                                                                   v .’B-rj                                                           KUO
               MEMO                                                                                                                                             .1028-220020700665, ServiCB Irom 11-26-1910 12-2
             ^ Tn.  n1028_22Q028l76181 ^Seryice from 12-28-19 to 01-2

                                                                                  0D£707Rl.fl3rP                                                                            ••oooQeeiBrp i:o5E.oo«.«.i.si:               oo&707Ri.B3»*
                                     "•OODOSei?** •JQSEOOLl.l.S':


                           2217                         1/28/2020                        $109.12                                                                  2218                        1/28/2020                            $1,506.11

H 27050 -136173
                                                                                                                                                                              Account: 67079483
        No. 1:17-bk-00021                                                        Doc 791                      Filed 05/05/20                                                   Entered1/1/2020
                                                                                                                                                                              Period:   05/05/20TO15:37:31
                                                                                                                                                                                                   1/31/2020                                                                  Page 43 of
                                                                                                                         74                                                   Page 14


                                                                                                                                    2219                                                                                                                                              2220
                                                                                   riUMTED                                                                                                                                            || LIMPED
                             EMERALD GRANDE, LLC
                                                                                   -'-BANK                    ess.                                                           EMERALD GRANDE, LLC
                                                                                                                                                                          LAQUINTA INN & SUfTES ELK'             view —               "•BANK
                          LAQUINTA INN & SUITES ELKVIEW                                                                                                                                                                                           4« V.
                                                                                                                                                                                            PU.BCWWO
                                                                                                                   1/21/2020                                                                     .M.MI
                                                                                                                                                                                                                                                                         1/21/2020
                                    •CW4 jraMMa 3<IM4>I)0



                                                                                                                                                   l                                                                                                                                                 ■



                            ^_______
                                                                                                                                                              PAY TO
                                                                                                                                                                       ^ _EK Valley PubHc Service Dtotrtcl                                                         $ ••924.67
                                                                                                                 $ "159.35

                                                                                                                                           i
                                                                                                                                                              OIIOGR

                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                  Nmii Kindred Twenty-f am and e/MOO*""’*
                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                      DOLLARS
               One Hundted Rlly-Nlng and as/lOO**"***"                                                                              jKXbwe
                                                                                                                                           S                              Elk Valley Publ ic Senrice Oisinci
                         Velocity                                                                                                                                                                                                                                                                0
                         PO Box 1179                                              iS'JI 51                                                                                PO Box 7175                                                ran
                                                                                  ECHH                                                                                    Charktsinn. WV 25356                                       ffl $
              MOO
                         Holland. OH 43528



                        170018                                       .*•    .V
                                                                                  15 n tu                                 UL
                                                                                                                                           j                            Accl S613-5555-01
                                                                                                                                                                                                                                ■r
                                                                                                                                                                                                                                                                              ——j
                                    yoooosaiq'' isosegolllsi:                    ooE70 7eJi.a3**                                                                                    ••□odo22so*" i:o5too«i«,i.si:                    Qog,7o?s^.a3■•


                        2219                          1/28/2020                            $159.35                                                                      2220                          1/27/2020                              $924.67

       B---------                                                                                                              2221                                                                                                                            oooonn
                                                                                  I§ UNITED
                            EMERALD GRANDE, LLC
                         LAQUINTA INN A SUITES ELKVIEW
                                                                                  II BANK
                                    P.O. 3M 190
                                                                                        68441/640
                                                                                                                  JiJjp                   i                   Charge Toi 1400510001052747755808                           87IWCZ0DX4J3O0                                     01/ 15/20
                                    BONITA iHUNCS. fl. JllilOlW                                                                                                                                                                                                      011540      05140

                                                                                                             5                          j
          Sroer^                            AliO^d ^00.1.
                                                                                        ___ ______ 75, hoo                                I                   Pay to tha               on SANS CLUB STORES                                                                •1,572.44
                                                                                                                                                                                                                                                                                           ]
          ~Tiooh teidJjSJiL ej a/rf/vvr                                                                                                   i                                                    ItVCNTT-IVO       44/lt*                                                       DOLLARS


                                                                                  iaii

                                                                                 &                                                                            ABA 054004445                 Account 0047079465
                                                                                                                                                                                                                                                       Pro-Authorl»«d Payont




                                    ■•□OOO 2 2 2 ;»•         i:0 5Ba0‘.i4>.5i:   0D6707t^‘Ea3••
                                                                                                                                                                                    •*OQOO 2 2 2 2i* <:0 5E00W«4l.5«:                    00&707ql,a3•,            /ODOD137 2<*>«/


                        2221                          1/13/2020                            $284.75                                                                      2222                          1/16/2020                               $1,372.44

                                                                                                                                2223                                                                                                                          00002225
                                                                                  n UNITED
                             EMERALD GRANDE, LLC
                          LAQUINTA INN & SUITES ELKVIEW
                                                                                  LiBANK-
                                    OOWT* SPMNCS.n. 141S0190
                                                                                        68 444/560
                                                                                                                   ihislso                                     Charge         Toi   140051000005279174293B                87IWCZ0DXUPXWA                                    01/ 24/ 20
                                                                                                                                                                                                                                                                                010 90
                                                                                                                                                                                                                                                                     012470



              o*2,3Lm
              OAY
                                        uAnn              1 wa                                                $ 101.5'
                                                                                                                                                                                                                                                                            ♦704.75
              flAUt                                 .faa.                                                    —                 -DOLLARS
                                                                                                                                                               r«y to tho               on SANS CLUB STORES

                                                                                                                                                                                       AMO 71/1M                                                                             DOLLARS
                                        J Pi

                                                                                  m'i,
                                                                                                                                                                                                                                                       Pr»-Authorlzad Payant
                                                                                  •'R
                                                                                                                                                               ABA 054004445                Account 0047079483
              MEMO
        is-ff-rrstu
                                    ^oooo 2 22S"* •:osBoa>.i.>.si:               oogi707sua3»*                                                                                      •*□000 2 2 2 5'* i:OSE.DOM,«.5i:                    Da&?07Ri,a3**            /ooono touts/

                        2223                           1/30/2020                            $102.51                                                                      2225                         1/27/2020                               $704.75

                                                                                                                                2226                                                                                                                                                 2229
        *?'                                                                                                                                                                                                                          ■B UNITED
                              EMERALD GRANDE, LLC
                          LAQUJINTA INN A SUITES ELK1VIEW
                                                                                  IbanS                      3S5S                                                                ERALD GRANDE, LLC
                                                                                                                                                                           LAQUINTA INN A SUITES ELK'VIEW
                                                                                                                                                                                                                                     I? BANK
                                                                                                                                                                                                                                        M-MJ/MO
                                                                                                                                                                                                                                                                  3BHU

                                                                                        ,, I.MU '                       Ian/ao                                                                                                                                           i Igobo
                                           S.VINCl fL Mill
                                                                                                                    ■                                                                     4 5P»MCS.fUtn
                                                                                                                                                                                                                                                                                                I
              ——Hi' '1 hlv ib :■                Ji-tns                                                   ____ * //fA 9-3
                                                                                                                                                              PAY TO
                                                                                                                                                              ORDER    I- Pi n i\n U e             /1/im pm/Ti /bjjjL                                        ____ $$£BO oa
                                                                                                                                                                                                                                                                                                !
               Onp h/Afi/dM/j A\iVh                                                                      —                      m \                                      >/>. A            /SASrjP -v/A-Jtij                                                 —                       -DOLLARS
                                                                                                                                                                                                                                                                                                I
                                                          i                                                                               ft                                                                                                                                                    a
                                                                                                                                                                                                                                     JBEDE)

              "i
                                               ^ L^huhALUfCU t •: • ■
                                                                                  [?If                                                                                                   CcxA-K
        Bees                                                                                                                                                                                                                                                                    r-™-' .
                                    ••OOOO 2 2 BE."' i:05B00l.l.l.Si:            OOtTOVRltaa"'                                  . •**•*                                             ••000022                 irostooiitittSi:        □ag.voTRLaan'                              .*.•.*
                         2226                          1/27/2020                            $162.93                                                                      2229                         1/30/2020                                   $250.00

                                                                                                                                      2230                                                                                                                                            2231
                              EMERALD GRANDE, LLC
                           LAQUINTA INN A SUITES ELKVIEW
                                                                                    ISbanIP5A 444----I
                                                                                                                 ess                                                             EMERALD GRANDE, LLC
                                                                                                                                                                              LAQUINTA INN A SUFTES ELKVIEW
                                                                                                                                                                                                                                                                  01W*


                                      KOUTA SPRINGS. II 34: M 0)90
                                                                                                                        1/21/2020
                                                                                                                                                       1                             AOMTAV14MOV (1341310190                                                         1/21/2020



              PAY TO
                                                                                                                  $••4,148.35                                                  Ontaa                                                                               $••388.62                     1
                       y     Kanawha County Sheriff

                   Fou.- Thousand One Hundred Fony-Eighl and 35/100'****
                                                                                                                                                        !         T1»oe I kindred EiyhlyEiyhl «d 82/100----------                                                                    -DOLLARS
                                                                                                                                                                                                                                                                                                 S
                                                                                                                                              “I                          Cinlae Cm potation
                          Kana-Arha County Sheriff                                                                                                                                                                                                                                              ffi
                                                                                                                                                       ffi                PO Box 030910                                                            I
                          c/o Hotei/wofei Tax
                                                                                    ■Q                                                                                    Clndnnati.011 45203^)910
                          409 Virginia Street E. IRoom 120
                          Charleston. WV 25301

                         QcgjDancv Tax Decemaer 2019
                                                                                    ■'I                                                             J          r.-i"


                                                                                                                                                                                                             t:0 5E.QQLl.LSi:        0067Q7Si.Hir
                                     •■oooaassQ"* cqslooli.i.si:                   oot?07qi,a3**                                                                                     ^□□OOieilrR'



                         2230                           1/27/2020                           $4,148.35                                                                    2231                         1/28/2020                                   $388.62

                                                                                                                                    2232                     a•                                                                                                                       2233
                                                                                   nUNTTED
                              EMERALD GRANDE, LLC
                           LAQUINTA INN ASLUTES ELK'VIEW
                                                                                   Ubank 68-444/660
                                                                                                                                                                                 EMERALD GRANDE, LLO
                                                                                                                                                                              LAQUINTA INN A SUITES ELKVIEW
                                                                                                                   1/21/2020                                                           -'-'•A JMBKOMi'mIJJflHO
                                                                                                                                                                                                                                                                         1/21/2020



              SKSS1 at.t                                                                                      $“16.68                         1                RW1 i
                                                                                                                                                                        niF     Royal Cup Collee                                                                   $ "344.08

                                                                                                                                               1
                    Slxleon and 68/100""

                           AT AT
                                                                                                                                -DOLLARQ
                                                                                                                                              I
                                                                                                                                                                   Tlraa Hundred Foily-Fouf and 66/M

                                                                                                                                                                              Roynl Cup Collco
                                                                                                                                                                                                                                                                                     .DOLLARS

                                                                                                                                                                                                                                                                                                 f
                                D( 5094
                           P.O. Box
                                                                                                                                              ffi                             PO Box 841000
                                                                                                                                                                                                                                                                                                ffi
                           Carol Stream. I L 60197-5094
                                                                                   El     If                                                                                  Dallas. TX 75284-1000
                                                                                                                                                                                                                                     •r> •?.)rr


                                                                                    :                                                                                                                                                 El «' El
                                                                                                                                                                                                                                                                                      -■-rrr-T-Pj
                         1271227613                                                                                                                                     _1?23435

                                     .ooooraii*- i:ds6qoi-i.a5i:                  □□&?o?3i.a3i-                                                                                      .00002233. i:0 3t00i.i.i.si:                    D0&707SI.B3.

                          2232                          1/27/2020                              $16.68                                                                     2233                         1/27/2020                                  $344.66

H 27050 -136174
                                                                                                                                                                                                 Account: 67079483
        No. 1:17-bk-00021                                                              Doc 791                            Filed 05/05/20                                                          Entered1/1/2020
                                                                                                                                                                                                 Period:   05/05/20TO15:37:31
                                                                                                                                                                                                                      1/31/2020                                                                      Page 44 of
                                                                                                                                     74                                                          Page 15



        r
                                                                                         u
                                                                                                                                              2234                                                                                                                                                   2235
                                                                                               UNITED                                                                                                                                               rUNITED
                                EMERALD GRANDE, LLC                                            BANK                       east                                                                   RAID GRANDE, LLC
                             LAQUINTA INN & SUITES ELK VIEW                                                                                                                                LAQWNTA INN & SUITES ELK1VIEW
                                             PO. SOX 1*0                                                                                                                                                       PO MIISO                                                                  1/21/2020
                                      BOMIA SIH-MH fl 34111 olid                                                                1/21/2020                                                              •om r* swas. n m i moiw



                               Coast to Coail Ccmpuiw ProOucia                                                                $”479.97                        !               TO THE
                                                                                                                                                                               ■■

                                                                                                                                                                                                 EcoLaO                                                                            $"703 00
                                                                                                                                                              i
                                                                                                                                                                           OMJB10P_

                                                                                                                                                                               Savon Hundrod Throa and 00/100*
                                                                                                                                                                                                                                                                                                                 !
                 Four Hundred Sovwty-Nine and 97/100........
                                                                                                                                                              ;                            Ecotab
                                                                                                                                                                                                                                                                                                     -DOLLARS
                                                                                                                                                                                                                                                                                                                 I
                             Coat! lo Coast Con uulw Pioducto                                                                                                                                                                                                                                                   fi
                             *277 valley FaiirSt.                                              'U                                                                                          PO l • '(;-4:-                                          Hti.Iv'
                             Simi Valley. CA y                                                                                                                                             emcago. IL 60673 0343                                   I tEi A'
                                                                                                                                                                                                                                                   g!'
                                                                                                                                                                           «i«0
             MEMO
                                                                                                                                                                      il        iiiiiTna,B7jtfi
                                              a x.r-rrm                                                                                                                                                                                                                           /□□□□□70300/
                                                                                                                                                                                             •*0000 B E 3 5i* UOSBOOLLLSi:                         006 707RLS S'*
                                      «*00002E3L»* iSOSBOOLLLSi:                       006 7D 7t) LB 3m*


                            2234                         1/28/2020                              $479.97                                                                                   2235                            1/27/2020                           $703.00

                                                                                                                                              2236
                                                                                                                                                                  1                                                                                                                                     2237

                                EMERALD GRANDE, LLC
                                                                                         r'i UNITED
                                                                                         1 JBANK                          0-A9
                                                                                                                                                                                                 EMERALD GRANDE, LLC
                                                                                                                                                                                              LAQUINTA INN & SUITES ELKVIEW
                                                                                                                                                                                                                                                      HbamP5
                             LAQUINTA INN 4 SUITES ELKVIEW                                       I 444                                                                                                  BONITA STONCSVL 34UK)1W                                                            1/22/2020
                                                                                                                                1/21/2020
                                                        3411
                                                                                                                                                              !                                                                                                                                                           i
                                                                                                                                                              !            Eggs1 «'m»______________                                                                                    $ "2,618.10
             nmlnn^             HD Supply Farillllfts Maintenance, Ltd                                                        $"406.74
                                                                                                                                                                                    Two Thousand Five Hundred Elflhieeo and le/IOQ'**—
                                                                                                                                                                                                                                                                                                                      !
                 Four Hundred Six and 74/1 (                                                                                                 -DOLLARS
                                                                                                                                                                                                                                                                                                       .nOUARS
                                                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                                      &
                                                                                                                                                                                                                                                    m
                                                                                                                                                                                                AJttxtdgo
                             HD Supply Fadinies Mnimenance. Ufl                                                                                                            I                    PO Box 78131
                             PO Box 609058
                                 Dieg 0, CA 92150 0058                                   .-.©/V'                                                                                                Mlwnukoe. wi    ■   ■




                                                                                        U - FI                                                                                                                                                                                           IMS'

        Lr                  5107537
                                      •‘□□ooeesB'- •:os60o».«.i.5i:                    ooG707'^«.B^ll,
                                                                                                                                                                           UE*K>
                                                                                                                                                                                           5JN391317

                                                                                                                                                                                                       •*QOaoaZ37»* i:0S600LLL5i:                   QD6 707CILB3•,


                            2236                         1/27/2020                               $406.74                                                                                  2237                            1/27/2020                           $2,518.16


                        .
                                 EMERALD GRANDE. LLC
                             LAG UINTA INN & SUITES ELKVIEW
                                               po aox  iwi
                                      eOTIIA iPCTKS n 3413
                                                                                         •s^r                            0ICBi

                                                                                                                               t/24^020
                                                                                                                                            2238




                                                                                                                                          ivi-.;      1                    PAY TO
                                                                                                                                                                                        H?1
                                                                                                                                                                                                 EM ERALD GRANDE. LLC
                                                                                                                                                                                              LAQUINTA IINN& SUITES|CLKVIEV/
                                                                                                                                                                                                        HO*.'* VI0M3W-! MlTlI



                                                                                                                                                                                                  Mour/ainoiw Gas Company
                                                                                                                                                                                                                                                     HUNTTED
                                                                                                                                                                                                                                                     tiBANK                           PTlMLO


                                                                                                                                                                                                                                                                                           V24.,2Q20


                                                                                                                                                                                                                                                                                       $ "537.68
                                                                                                                                                                                                                                                                                                        2239




                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                      !
                                                                                                                         $”843.13
                                Frnrtiet
                                                                                                                                         i--':                                      Five Hundred TTirty Soven and 68/1 (
                                                                                                                                                                                                                                                                                                                      I
                  Egrr Huxf&d Fory «nd • 3-100’
                                                                                                                                                 ”1                                             Mountaineer Gas Company
                                                                                                                                                                                                                                                                                                                      !
        M    •              Froniie*


                                                                                                                                                                                                                                                     H
        C                   PO «0> 740407                                                                                                                                                       PO Box 560211
                                                                                       -u.cra.                                                                                                  Chart otto. NC 28258 0211
        “                   One mnli OH 46274 0407                                     ''.r&   •*■

                                                                                       *J •ou                                                                              MEMO
        [^^14,^220606.^
                                                                                                                                                                  h—^BSSSSSSL
                                      ^aoooiiia.* .iDstontuus.;                        □□&?□ ima3^                                                                                                     ^ooooiiiii*               i:qs800>.xi,5>:    008?Q?qi.a3,*


                            2238                          1/31/2020                              $840.13                                                                                   2239                            1/29/2020                          $537.68
                                                                                                                                                                                                                                                    rS.-SitrT^,liJuVrouSi,-3S^
                                                                                                                                             2240

                                 EMERALD GRANDE, LLC
                                                                                        HUNITED
                                                                                        l,bank                                                                                      SsSS-                                        ssrs                                Vgr : iMOrtoio
                             LAG UINTA INN & SUITES ELKVIEW                                    1‘ 444 'YO                                                                                                                              n
                                      B044TA JPHiNCS. 11 341                                                                    1/24/2020                         1

                                 IPFS Corporation

                  One Thousand Three Hundrod Sovonty Six and 44/100*'*
                                                                                 PER EMV
                                                                                                                          $ "1,376.44
                                                                                                                                                          I
                                                                                                                                                          I       I                 WIOTHf
                                                                                                                                                                                    0fi0£ltor
                                                                                                                                                                                                                        TESSA HAVES
                                                                                                                                                                                                                        'AllhCWHOPCnOAO
                                                                                                                                                                                                                        LLKVIEW iW 25071
                                                                                                                                                                                                                                                                                 ••J537.62**
                                                                                                                                                                                                                                                                                                            3


                                                                                                                                                                                                                                                                                                            i
                               I PFS Capotafion                                                                                                                                                                                                                                                             if
                               P.O. Box 412086                                                                                                                                      FIVE MNMED THIFTY 5tV« AND MH00                                        0CLLAA8
                               Kansas Dty, MO 64141 2086                                .51 .^R..
                                                                                                                                                                                                                                                                       if/intJUusflfrtS
                 MEMO
                            .PAP-925216. Payment 16
                                      iFaooajei.D»*             i:os6ooi.i.i.5i:       □□67a7sl.a^■,                     /□□□□ 13.7^*i,W/f •;                                      ••□□OOOOBOJqii' ilOStODLLLSi: 006 707qt,a 111*
                                                                                                                                                                           wgseBssanttu  LtPAKig

                            2240                             1/30/2020                               $1,376.44                                                                             6039                            1/2/2020                       $537.62
        3‘                                                                                                                                -------------q                                           .orTSTTi;-                                                                            4iT*i«5w‘                   □

                  E?™--
                                                                   utn-Mve
                                                                   OROV. 10CHOOIH.K.                                               SO40                                             ISk-                                          sss                                 Hfi1   12«W01.

                                                                   K-                                             -om-    !

        i
                                                                                                                                                    I             I
                                                                                                                                                    I                               FWT0T1C
        ■:
                  8*7 TO THE
                  OROtflOf
                                                       OCROTHEA SMTH
                                                       CM HEM.OCK DRIVE
                                                                                                                     •'$J37.66**                                  i                 ORDER OF
                                                                                                                                                                                                                        KRISTEN N UCNCNVN
                                                                                                                                                                                                                        1801 FALL NC ROCK RD
                                                                                                                                                                                                                                                                                  “J475.42**
                                                                                                                                                                                                                                                                                                                 f,
                                                       ULUtCKtl".......... ..

                                                                                                                                                    3
                                                                                                                                                                  I                                                     CUN0B4 I vrv 25 )45

                                                                                                                                                                                                                                                                                                                 3.
                                                                                                                                                                                                      tEVCKTY FIVE AND 42/100
                  THREE HUNDRED THIRTY SEVEN                                                     DOLLARS

                                                                                                               'ftdittfljwffltt''                                                                                                                                       'ftjjotf'/UlUfflnS
                                                                                                                   4unp>nptqw4ty



                                 "•□OQ□oo6^l^o^• irastooLULS*: 0D6?07quaii*                                                                                                                       R*Qaooao6oi,t,i* irostoaLLLSi: □□6?o?qi,Qi»*


                             6040                            1/2/2020                          $337.86                                                                                      6044                           1/2/2020                        $475.42
        i         -         ii-, o.                              . wnwaraew                    ---- ----- -—                                                                                                                                                                                                          D

                  £ss3ks->                                                                                                                                                          SSS-                                          SM                                  ^ l 12450/201 tt
                                                                                                                                                   ..j                                                                             fcfc TX RTS


        ,
                  WTO Tie-                             jenny melton
                                                       201 HEV/ HOPE ROAD
                                                                                                                     ••1814.42**                 ' S!                                   TO THE
                                                                                                                                                                                    OfiOEROf
                                                                                                                                                                                                                         KENNETH WUORR SON
                                                                                                                                                                                                                         612 UAVWODO AVE WEST
                                                                                                                                                                                                                                                                                   **$549.55**
        *         ORDER OF                             BLKVCW vrv 25071                                                                                                                                                  CLENMWN VYV 25045

                                                                                                                                                                                                                                                                                                                     If

                                      rourrfE*   and   42/100                                        DOLLARS                                              t                                           FORTY NINE         M/100

                                                                                                                                                                                                                                                                         iffrititMusgg”''
                                 n-GccouGi.ni.-11. i:dg8qoi.>.i.5i: 00570791,8)^                                                                                                                                                 i:os8oai.i.ust: □□8?079i,a)^

                             6046                            1/6/2020                          $814.42                                                                                        6048                          1/2/2020                       $549.55
H 27050 -136175
                                                                                                                                                                              Account: 67079483
            No. 1:17-bk-00021                                                     Doc 791                     Filed 05/05/20                                                   Entered1/1/2020
                                                                                                                                                                              Period:   05/05/20TO15:37:31
                                                                                                                                                                                                   1/31/2020                                                                      Page 45 of
                                                                                                                         74                                                   Page 16


                                                                                                                           ----- □                1
                                                                                                                                                                                                                                                                               _u
                                                                                                                                                                                                            1(10 MM

                      ssr™                                     kioosm
                                                               until »<J0

                                                               E£ in.   mi
                                                                                               ^    IMMCM*:
                                                                                                                                                                                                            ORG1 700 Idurvjry
                                                                                                                                                                                                            EE m; 037
                                                                                                                                                                                                                                                            13/20:2010



       /                                                                                                                                          i
                                                                                                                                                                                                                                                                                            1
       I                                                                                                                                                                                                                                                                                    ST
       I
       ■■
                      fWTOlrt
                      OROKTOf
                                                  Htii.CN C SIW’EER
                                                  3 ECHO!                                                *•$405.60**
                                                                                                                                i                 i
                                                                                                                                                                  WTO THE
                                                                                                                                                                  ORDER Of
                                                                                                                                                                                               TERRI L OBRSM
                                                                                                                                                                                               7961OONETFCHKR0
                                                                                                                                                                                                                                                                   *•$568.85*‘              l
                                                  APT 1
                                                  Euvewwv 2so/1
                                                                                                                                                                                               LEFT HAND VW 25251                                                                           ?
                                                                                                                                J                 j                                                                                                                                         ?
                      FOUR HLHDtiEO E10HTY                                          DOLLARS                                                                       FIVE HUNOOED SIXTY El OUT     55/100
                                                     S0/100

                                                                                                                                                                  umu b*»



                                   *0000006052* itOS&OOiAUSi: 0067071*ifl 3*                                                                                                    "•0000006053* i:0S600l,l.«.5i: □0670711.0 3*
                                                                                                                       .jMU.



                            6052                       1/2/2020                    $485.60                                                                               6053                        1/2/2020                           $568.85


                       sssgBktfy. y'                                                                                6055                =1                                                                                                                    oiTO-vamj          sow___ j             I



        i                                                                                                                               if            s
                       WTO THE
                                                                                                    ’!




                                                                                                           •*$482.88**                  V.i*                      W10THE                         ADEBPAOERRIA
                                                                                                                                                                                                 sot elm sr
                                                                                                                                                                                                                                                                     ••«264.74*»                 l:
        £-             ORO:R OF
                                                      Is^—■                   ■                                                                       s           onoenop                        CHARUSTWWV 25503                                                                                ?!
                                                                                                                                        4                          TVO HONORED EIGHTY FOUR AND 71/1*0                                        DOLLARS
                                                                                                                                                                                                                                                                                                 7:
                             HWtORSO FIFTY TWD MB 11/1(0                              DOLURS




                                                                                                                                                                                *0000006056* l:□5600l,^^,5»: 00670711.63*
                                    *0000006055* i:0 5600UUi.5': 006707H,H3*


                             6055                      1/6/2020                     $452.88                                                                              6056                         1/3/2020                          $284.74

                                                                                                                                                      ■                                                                                . .
            ' i.                                                                                                                                      «■
                                                                                                                                                                                                              . ee.ro.
                                                                                                                                                                                                                                                                                                 9'.
            i
            t
            a.         BHT01HE                        ASHLEY N GORMAN
                                                      WFAUEKSOR
                                                                                                           ••$391.09**
                                                                                                                                        Si: I         £
                                                                                                                                                                   fWTOTHE
                                                                                                                                                                   CfOEFIOr
                                                                                                                                                                                                  TESSA HAYES
                                                                                                                                                                                                      NbW HLHE KOAO
                                                                                                                                                                                                  ELKWEVTIW
                                                                                                                                                                                                                                                                         ••$416.04"
                                                                                                                                                                                                                                                                                                 1,9
            £          ORDER OF


            l
                                                      CLKVCV/VW ;25071
                                                                                                                                        V                                                                                                                                                        «;I
                        THREE HUNDRED NINETY ONE AND 00/100                              DOLLARS                                           :                        FOUR HUNDRED SIXTEEN AND M/IDO                                           DOLLARS




                                                                                                                                                                                 i-000000&0 5a** i:05B00^LU5<: 006?□ 7T I.B 3>‘
                                    if□□□000605 7i'* i:05B001.1,1.51: 006?0 7B^alif


                             6057                       1/6/2020                    $391.09                                                                               6058                        1/3/2020                           $416.04


                                                               sss                                                                                    ’: ?£¥£' ■                                                SS^SkZ,.          ''         '■        .■w| .ii^M
                                                                                                                ,rJ
                                                                                                                                                                                                               UHaillOOHOU                                                       (ODD

                                                               So.
                                                                                                                                    .                 /■




            i
            s;                                                                                                                 f                          i                                                                                                                                      9

                                                                                                                                                                                                                                                                                                 f
                                                                                                                                                                                                  ALISHAAHNWALKEI                                                        ••$211.BO**
                       WTO THE
                       ORDER Of
                                                     oonoTiCA sum.
                                                     SMI CHOCK DfWE
                                                                                                         *•$404.IB”            !                      t
                                                                                                                                                                    tW 10 (HE
                                                                                                                                                                    ORDER Of
                                                                                                                                                                                                  49 EMPEROR LA/C
                                                                                                                                                                                                  CHARLESTON WV 2


                                                                                                                                                          I
                                                     SUE CREEK WV 25504


                                                                                                                                                                                  ELEVEN AND (0/100                                          DOLURS
                       FOUR HUOCO FOUR AMI li/100

                                                                                                   jfrfiitMwtffvS                                                                                                                                           tfrfttf-JUH’ffl*'
                                                                                                                                                                                 ■•□□□□□□606a* i:o56oo>.i.u5i: □□6707ma3*
                                   *0000006051* i:o56aouL(.5i: aatvoTiLaa*


                                6059                    1/14/2020                     $404.18                                                                                6060                     1/6/2020                           $211.80



                 :■
                                                                                                                                                      I
                                                                                                                                                                                                                                                                 01/03/2020
                                                                                                                                                                                                                                                                              Urj.J
                                                                                                                                                      i
                        (WTO THE
                        CHD6R0F
                                                       CCHNELlABRISCOe
                                                       124 UPPER PWCH ROAD
                                                                                                              •*$523.87**
                                                                                                                                           I          I             WTO THE
                                                                                                                                                                    ORDER Of
                                                                                                                                                                                                      JESSICA D EVANS
                                                                                                                                                                                                      a I UPPCR PMCM HD                                                    •*$308.00'*
                                                       ELKVCW Y/V 250/1

                                                                                                                                              r
                                                                                                                                                                                                      SI UPPER P*/CH RD
                                                                                                                                                                                                      EIXVKWVA/ 250/1                                                                                     !:
                                                         ST/100                                                                                                     THREE HUNORf0 E10NT
                                                                                                                                                                                                                                                                                                          K
                         FIVE KUNMtEO TVENTY THREE                                                                                                                                             00/100
                                                                                                                                                                                                                                                  DOLLARS


                                                                                          ________~~_TqR«^®«war-—"-


                                    *000000606 l* lias60000670711.83*                                                                                                                                                           006 70 71UB 3*
                                                                                                                                                                                 ■'’■°0D00&06 g"’

                                6061                     1/8/2020                   $523.57                                                                                  6062                      1/6/2020                          $308.00

                                       Ur.-     f:
                                                       *rr••                                              w.      >MIO>



                                                                  W^JMFlinlDwi;      '     '   ikiil [
                                                                  EE I




                                                                                                                                                                                                                                                                                                     an
                                                                                                                                          5
                                                                                                                                                          5:                                     \
                a
                                                                                                                                        is
                                                                                                                                        »;
                                                                                                                                                                                   ,   i




                                                                                                                                                                                                                                                                                                     IA
                                                                                                                                                                     WTO THE                          BETHANY ROUSH                                                       ••$521.23**
                        WTO THE                       KRISTEN NACKOWN                                      •"$835.27"*
                                                      I (03 FALLING ROCK RO                                                                                   s      ORDER Of                         135 UPPERR PINCH TO
                £       ORDER Of                                                                                                                                                                      __KVKW Y/V
                                                                                                                                                                                                      Tl-
                                                      CLENOEMN WV 25045

                 I       FIVE WINORED THIRTY FIVE AND 27/10#                                                                              :                           FIVE HUMORED TVBtTY ONG ANO 23/100                                       DOLLARS                                                    S
                                                                                                    i?iJctf-/UuyX*s
                                    .□□□□□□ 6067. .........................ST 006707qLa6.*                                                                                        .•□□00006061.1. i:0£BD0U.i,5i: 006 70 7 7'.a J>*


                                  6063                   1/14/2020                       $535.27                                                                             6064                       1/6/2020                             $521.23

H 27050 -136176
                                                                                                                                                                                    Account: 67079483
           No. 1:17-bk-00021                                                         Doc 791                                 Filed 05/05/20                                          Entered1/1/2020
                                                                                                                                                                                    Period:   05/05/20TO15:37:31
                                                                                                                                                                                                         1/31/2020                                                                                               Page 46 of
                                                                                                                                        74                                          Page 17


                      oi/LKAlOOlUNjEnl.                          I8-.IM                                                                                                                                                                                                                                          ....... |
                      ZZZFJ?"                                    OBOI:XOU*nl»w*

                                                                 EE«j: ■mj                                  tra»                                .                v
                                                                                                                                                             f }■ ..
                                                                                                                                                                                                    \    '
                                                                                                                                                                                                        : V-N
                                                                                                                                                                                                                    BBI0.963                                                 ■ I--------------------1       P*’3*- —1   l         1


       .                                                                                                                                                                                                                                                                                                                        S;
                                                                                                                                           li5)                      ftWTOTHE
                      Wl’TOTHE                                                                                                                                                                           CHARLES R REVELS                                                                      •M681.39**
                      ORCIROF
                                                       JERRY MELTCH
                                                       2CJ HEW HOPE ROAD
                                                                                                                      •*5808.S2**
                                                                                                                                           f;                        ORDER Of                            A55 SUGAR CAWP BRAHE RD
                                                                                                                                                                                                         BOMOHTWV--------

                                                                                                                                                             I
                                                       - WIEWWV 2607)
       ;                                                                                                                                   *;                                                                                                                                                                                         s
                                                                                                                                                                      SIX HUMORED SIXTY ONE AW) 91/100 .
                               HUNDRED EIGHT AW) 52/100                                     COLLARS
                                                                                                                                                                                                                                                                             -tfrfgtAJvJflfvS

                                    h’OQOOQCBOE.Sh'          i:OS&OOUI,«.5i:       □□B707ciua3ip                                                                                     ‘''□□□□OO&O&Eih' i:a5BOO«.Ul,5i: QQB707St,a3«*


                               6065                       1/14/2020                             $808.52                                                                      6066                            1/6/2020                                   $661.39

                      ^2£'SS£!!at •
                      rSwjMTirfieS                            ' asSi*;^
                                                                 S»:«V
                                                                                                                oi/osaoio|                                                                                      ' 'S»X-
                                                                                                                                                                                                                   • EE.ID: 785'
                                                                                                                                                                                                                                                                  ; ‘s1                                                            1
                                                                                                                                            j
       !
       i              IWT0TIC                          K8ENETH w MORRISON                                             ••*590.50**           5!                       (WTO THE                            CHRISTY NICHOLSON
                                                                                                                                                                                                         324 ELK RIVER ROAD
                                                                                                                                                                                                                                                                                               ••*882.38**
                                                                                                                                                                                                                                                                                                                                 7

       S

       ;
                      0RDFR0F                          6)2 IAAYWOOO AVE WEST
                                                       CLEN DEMNWV 26046
                                                                                                                                           1                 E


                                                                                                                                                             I
                                                                                                                                                                     aiOEROf                             PROCIOUS \W 25164




                            HUNDRED NINETY SIX AMO 561104                                   DOLLARS                                                 .                 SIX HUNDRED FIFTY TMO ADO 93/100                                                        DOLLARS


                                                                                                                                                                                                                                                                         --------------- TOWiiUMlMt?------------




                                    "•OOOOaObQC.71' i:OSBQQt.i4«.5i: DO & ?□ V S iiB Jn*                                                                                             |,□GOO□a&OBfl|', «:0SBD0l.«A5i: □□E70 7tiua3»*

                               6067                       1/14/2020                             $596.56                                                                      6068                            1/3/2020                                    $652.35

           ST           fWCRALO ORAHOE
                                                            ' ' SSfSS.
                                                                    ) Ifchl Au<n            v
                                                                                         s/-'
                                                                                                                01/01/2020
                                                                                                            h—-7-!-----
                                                                                                                                 6000     n                          “S'* " ^
                                                                                                                                                                                                                  So 749
                                                                                                                                                                                                                                                      •:;;T                              j-.




                                                                                                                                                                                                                                                                                                                            :
                                                                  EE 0-972



                                                                                                                                           i;
                                                                                                                                                             v
           ■
                                                                                                                                                                                                                                                                                                                           V
                       FAY TO DIE                                                                                                                            •       (WTO THE                       ICLENCSHA
                                                                                                                                                                                                                                                                                         •**550.20**                       V:
                                                                                                                                           I;
                                                        STACY THOMPSON                                                "*595.7A**                                                                    2 ECHO LAME
                                                        ) 145 FIVE UI.ERO                                                                                            ORDER Of                       APT)
                       OHDERCP                          CHARLESTON VW 253)2                                                                                                                         (LKVCW WV



                        FIVE            NINETY FIVE AND 74/100                                  DOLLARS                                         :                    FIVE HUNDRED FIFTY AND 20/100                                                                                                                          1
                                                                                                           'ffjk/rMuytf*''
                                     ■•□OOQOOaOtl^ ilDSEDOLitLSi: 00470711.B)>>                                                                                                     ^□□DQoa6on«. i:o5baoi.i.i.5i: oo&ioiii.a
                                                                                                                                                                                    aJ.*K(rwvnysj

                               6069                        1/6/2020                        $595.74                                                                           6071                            1/14/2020                                        $550.20


                       SS™,,p V                               ' is™—>"                                ^ | 01/03/24                                               '■ gs^^v^isssp^ •—^ri~.r^ri                        EE0:964        .   .   ' -                          -I        Bill                  THt/AC    !.


           j
                                                                                                                                           r                                                                                                                                                                                    I-
                       (WTO THE                        TERRI L 00RKH                                                  ••*478.94*•          fi                    i
                                                                                                                                                                      (WTO THE
                                                                                                                                                                                                         ASHLEY B ANCfiRSON
                                                                                                                                                                                                         609 OREEN VALLEY HI " I'’. '
                                                                                                                                                                                                                                                                                             *•*511.05*’                        si
                       ORDER Of                        /«« LOONEY FORK RO
                                                       LEFT HAND WV 25251
                                                                                                                                                                      ORDER Of                           ELKVItVY VYV 3507)
                                                                                                                                                                                                                                                                                                                                *
           :                                                                                                                                                           FIVE HUNDRED ELEVEN AMO 06/100                                                         DOLLARS
                                                                                                                                                                                                                                                                                                                                »:
                        FOUR HUNDRED SEVENTY EIENT AND 94/100
                                                                                                                                                                                                                                                                         -ftrfcd-JUuytfvS
                                                                                                                                                                                     |•0□□□□DB□7«1»•                5BOO 1.1.1.5s; 00&707cTi,a 3«»
                                    ••00000060 7 21* i:O5B00S.S.l.5»: 00&707H.a3»*


                                 6072                      1/14/2020                             $478.94                                                                        6074                         1/21/2020                                        $511.05
                                                                                                                                —ww.--


                                                                                                                                          □ li                                                                                                                                                                                  ^1
                                                             imSSTW.                                                                                             s
                                                                                                                                           'trr
                                                                   a«W4
                                                                                                                 ! *1/17(1030       to.

                                                                                                                 br.-<*t. .'i . ■ '«*»•                  :                                                           eS«*R7«-                          i-.                     I---- =k----1                      J
           £                                                                                                                                                     t              •                                                                                                                                               r?
                                                                                                                                                                                                                                                 \’
               :                                                                                                                                        si                                               ASHLEY N SOAVAN                                                                       *•*489.12‘-                      si
                                                                                                                                                                                                                                                                                                                                f:ii
                                                          AOERRA OER1                                                    •'*285.*4**                                   (WTDTHE
                        (WTO THE                          304 ELM ST                                                                                                                                     6OFA8EMSOR
                                                                                                                                                                       ORDER OF


                                                                                                                                                                 s
                                                          CHARLESTON WV 35302                                                                                                                            ELKVKWWV 3607)
                        OROfROF


           •i:                               FIVE AMD S4/100
                                                                                                                                                                       FOUR HUNDRED SIXTY NINE           13/100                                               DOLLARS                                                             :
                                                                                                            'fftJctfMusfflvS'

                                                                                                                                                                                      •*00000060 7 B»* i:0S600l.».U5s: a0B?0 7qt,fl3ii»
                                     1*000000607 5«* >:056001.1.1.5s: 00 6 70 7 1>.fl 3n*


                                 6075                       1/21/2020                            $265.34                                                                        6076                         1/21/2020                                         $469.12
                                                                                                                                                                                                                                                                                                                 -j
                         SSI          s-                           FE .0 1
                                                                                                          •w*
                                                                                                                                                    3            *
                                                                                                                                                                      EjWDOJAJOy.c;

                                                                                                                                                                                                                  FEO-03T
                                                                                                                                                                                                                                                                        0111713020


                                                                                                                                                                                                                                                                                                                       1
                 iv
                                                                                                                                            li                                                                                                                                                                    li
                        FW TOTHS                          TEOSA MAYES                                                   *•*557.81**
                                                                                                                                                                      WTOTK
                                                                                                                                                                      OHUERQT
                                                                                                                                                                                                    DC1IOTICA SMITH
                                                                                                                                                                                                    W9 HEMLOCK DRIVE                                                               *•*423.72**                    Si
                 L      ORDER Of
                                                          1432 NEW HOPF ROAD
                                                          BLKVEWWV 25371
                                                                                                                                            I"                                                      PLUl CHEEK)    : 1504



                 i                                                                              DOLLARS
                                                                                                                                            *•;                       FOUR             n*«TY TRIES AND 72/1M
                                 HUNDRED FIFTY SEVEN




                                                                                                                                                                                    u■oooooo6o?a•, i:os6oai.«.i,si: 006707Ti,a3iF
                                      ••0000006077** i:05600«.«.l.5i: 006707S(.a 3»*

                                  6077                      1/17/2020                             $557.81                                                                       6078                         1/29/2020                                         $423.72

H 27050 -136177
                                                                                                                                                                                          Account: 67079483
           No. 1:17-bk-00021                                                          Doc 791                             Filed 05/05/20                                                   Entered1/1/2020
                                                                                                                                                                                          Period:              1/31/2020
                                                                                                                                                                                                    05/05/20TO15:37:31                                                                                   Page 47 of
                                                                                                                                     74                                                   Page 18


       ■


       iJf
                      s!~SSS                                                                               01M70020
                                                                                                                      MurnTw




                                                                                                                                                                    *
                                                                                                                                                                             sis-SVs-                                 ' -a®'-—                                         01M7/20J*

                                                                                                                                                                                                                                                                      c:                            TlI:
                                                                                                                                              '                              «rro rue
                                                                                                                                                                                                                  J8»aCAD EVANS
                                                                                                                                                                                                                  oi ubpea tncm no                                                  ••$386.53**               5i
       ;
                      W 101HE
                      OHOtROf                     ;=>                                                            "*485.23* •
                                                                                                                                                                    $        CROtROf                              81 UPPER PNCH R0
                                                                                                                                                                                                                  eutvewwv ?.mm                                                                               Si
           I                                                                                                                                  I
                                                                                                                                                                              TUtEE HUHOWO E10HTY MX                                                                                                           5
                      FOUR MUNMEO SIOMTY MVt ADO 27/100                                    DOUARO

                                                                                                     if’rftcfjlbufll”*''                                                                                                                                             -tfrfat-MuypS
                                 "•000n00&0 7‘?»* •:0 5B00i,i,<,5>: OOB707q«,Q3u*                                                                                                           ■•DaooooE,aao«* i:o5Gooi.i,i,si: aoB707quo3f


                            6079                        1/22/2020                            $485.23                                                                                6080                             1/21/2020                             $386.53

           n
                                                             "II™-                                                                                         i                 1 -ssi-^'i/^isiSoir"                                                                               01/17/20

                                                                                                                                                                                                                                                                                                          Jjj
                                                                                                                                                          i’        *                                               h•                                                                                             is
           i          : I TOME
                      ORDES OF
                                                   KRISTEN N UCKOWN
                                                   1803 FAU1NC ROCK RO
                                                   CtCNOENIN WV 25047
                                                                                                                    ••*581.OB**
                                                                                                                                                          I;h
                                                                                                                                                                              W TO THE
                                                                                                                                                                              CROEROf
                                                                                                                                                                                                                   BerHANV ROUSH
                                                                                                                                                                                                                   IJJUPPiRPlNCHnD
                                                                                                                                                                                                                   EUW1CWWV 2 6371
                                                                                                                                                                                                                                                                                       ••*582.83**
                                                                                                                                                                                                                                                                                                                       ■r
           I                                                                                                                                                                                                                                                                                                           rl
                       FIVE HMlDRtD EIGHTY     AND 08/100                                                                                                 *;                  FIVE HUMORED IIOHTY THO AND M/1M                                             DOLLARS


                                                                                                          -fflkitMufflaS
                                   o-oaoooaBoai«* i:o5&ooi.i,i.5i:               oobtotsubj**                                                                                               ■•Dooooo&oasii’ <:o5E.aoi.«4tiSi: 00B7a7qi.a3«'

                            6081                        1/17/2020                            $581.08                                                                                 6082                            1/21/2020                             $582.83


                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                       —■


                      ss    ass--'                           p»i-
                                                             EEC: 791
                                                                                      •;            •ur   pOI/ITBOZol       6083      ]
                                                                                                                                                                                                                             EEID:9C3:             J /\       '■           |-
                                                                                                                                                                                                                                                                                01/17/2020 I       8084

                                                                                                                                                                                                                                                                                                          J    -/
           a
                                                                                                                                                                        ;                                                                                                                                              r-
           I          FWTOmc
                                                  JERRY MELTON
                                                  203 HtYI HOPE ROAD
                                                                                                                 ••*818.24**                  li                        >     WT TO THE
                                                                                                                                                                              OflDEflOf
                                                                                                                                                                                                                   CHARLES R REVELS
                                                                                                                                                                                                                   485 SUGAR CAMP 0RAM6 RO
                                                                                                                                                                                                                                                                                       *•*706.19‘*
                                                                                                                                                                                                                                                                                                                       I'
                                                                                                                                                                                                                                                                                                                       s;
           5          ORDER OF                    ELKVEWVW 25071



                      SIGHT K100XED EIGHTEEN AND 24/100

                                                                                                      'ft/icrirJUvyffnS'
                                                                                                                                                      :                        SEVEN M1MOICD SIX AND 19/100

                                                                                                                                                                                                                                                                      -ftdttf-AUfflnS
                                   ■■□ooooo&oajif i:o5&aai.i.L5i: oac,707qLR3>*
                                                                                                                                                                                              '‘■□□oaDOBoaqii- i:o5e,dqi.‘.«i5i: □□B707qua3iF

                             6083                       1/29/2020                             $818.24                                                                                  6084                           1/21/2020                             $706.19
                                                                                                                                                                                        ■ -11^. O' I-’I *OCvi |                           vr '“~i‘•-

                       aSS-                                                                         ^ 0iM^‘a0j               B°»3         |                                    ssriT*-                                       IX 10: 70S
                                                              EEB:»7S

             I!
                                                                                                                                                  i                     s
                                                                                                                                                                                                                                                                                                                       ?!
                                                                                                                                              5i                        IS     RAY 10 THE                           OfTIOTY NICHOLSON                                                      ••*588.22’*
                                                                                                                                                                                                                                                                                                                       !:
                                                   KENNETH W MCRRiSON                                             ***580.09*•                                                                                       324 ELK RIVER ROAD
                      fWTOTH-                      812 MAYWOOD AVE WEST                                                                                                        OnOfHOF                              PWOCOUGVYV 25164
               i      CBCEROF                      C LENDER IN WV 2S04G

                                                                                                                                                  t]                                                                                                                                                                   »:.
                       FIVE HUMORED EIGHTY MINE AMO 09/110

                                                                                                      iftUctJttwfflnS
                                                                                                                                                                               FIVE MUNORED EIGHTY EIGHT AND 22/100

                                                                                                                                                                                                                                                                      rfrfat/Uuyp*'
                                   '•ooDoooE.oas1" *:QG300i.i.i.si: oor.?Q'qi.ai^                                                                                                             ^ooooooEOfl6^ i:05&oai.i.t.5i: oot?o?ii.a3^
                                                                                                                                                                                                                                                                                                          ■ 6.. i

                                6085                      1/29/2020                           $589.09                                                                                  6086                           1/29/2020                              $588.22


                                                                ssss^                                                                                                         SSf                                           SKJSSa
                        SSaSi*                                                                                                                                                                                                                                        { •1/17/2020 j




                                                                                                                                                           rI
                                                                                                                                                                                                                            EEC: 748
                                                                EEC:    r.                                   brnarf—±rrr>rr»c»6-~'i                         $
               l
               !        (WTOTHf
                                                     STACY THOMPSON                                                     *•*594.73**
                                                                                                                                                                        *
                                                                                                                                                                        i&    (WTO THE
                                                                                                                                                                                                                  HELEN C SHAFFER
                                                                                                                                                                                                                  2 ECHO LANE                                                        ••*515.91**
                                                                                                                                                                                                                                                                                                              o
                                                                                                                                                                                                                                                                                                              u
                                                     1148 FIVE AULC RD                                                                                                        OflOER OF                           APT 1
                        OROfROF                      CHAHIXSTON WV 25312
                                                                       ;                                                                                                                                          ELXVIEW WV 250/1


               I                                                                              DOLLARS
                                                                                                                                                           *!           )      FIVE WNDRE9 FIFTEEN AM) 91/108                                             WLUUtS
                                                                                                                                                                                                                                                                                                              *<
                        FIVE HUNDRED NINETY FOUR AND 73/100                                                                                                                                                                                                                                                        ■




                                    m*DODODQC.OQ7i' i:D5&QDI.UU5i:                □QEi?D7qua3i'                                                                                              "•□ooDoatoaqn* i:osGoo».«.t.5»: D06707quB3»*
                                     l»>yAA4i "KTK,CA-1-«1r'*|wu,“«-» oh-^iiI-j-hji

                                 6087                     1/21/2020                            $594.73                                                                                  6089                           1/29/2020                             $515.91


                        SSi-r- '                               Ws,                                          j 01/17/20201


               -                                                                                                                                                                                                                                                                                                       ?;Si
               V
                          'TOTES
                        ORDER OF
                                                     TEHKI L UtJKItN
                                                     786 LOONEY FORK RT)
                                                     LEFT HAND WV 25251
                                                                                                                      ••*358.74**                               -        I     (WTO THE
                                                                                                                                                                               ORDER OF
                                                                                                                                                                                                                     AOERRADEORix
                                                                                                                                                                                                                     304 ELM ST
                                                                                                                                                                                                                     CHARLESTON WV
                                                                                                                                                                                                                                                                                            ■•*380.96”
                                                                                                                                                                                                                                                                                                                         hT

                  ?                                                                                                                                        if!                                                                                                                                                          i;
                        THREE HUNDRED FIFTY EIGHT AND                                                                                                           !                THREE HUNDRED EIGHTY AND 01/100
                                                                                                                                                                                                                                                             TOLLAM                                                          ;
                                                                                                          'ffrfori'MuJffl*''
                                    ■•ooaDOD&oqa** »:D5&oo«,».i.i': □o&7D7q».a3i*                                                                                                                ■•□□□□□□&oq3>* cosBQOif'iiiBi: oo&vovquaai*

                                 6090                     1/29/2020                             $358.74                                                                                   6093                          1/31/2020                             $380.98
H 27050 -136178
                                                                                                                 Account: 67079483
           No. 1:17-bk-00021                                 Doc 791           Filed 05/05/20                     Entered1/1/2020
                                                                                                                 Period:   05/05/20TO15:37:31
                                                                                                                                      1/31/2020                               Page 48 of
                                                                                          74                     Page 19




            sss                                                                          ji
       t
                                                                                                 i                                                                                ll
                                                                                         ?!      i
       I    BWT01IC
            ORDER Of
                                       UKICAMMLSON
                                       Ki71 MAXWELL STREET
                                       CHARLESTON WV M311
                                                                           •*$283.85**

                                                                                         f       s   BV 70 THE
                                                                                                     CJHlrtHO
                                                                                                                                KiaSIKN N MCKfAW
                                                                                                                                IOOJFAUt+3 ROCK RD
                                                                                                                                aEMJeMcMVW 28M6
                                                                                                                                                                    ••$423.58*•
                                                                                                                                                                                  15
       !                                                                                     f                     TVENTf TRUES A*> MM00
                                                                                                                                                                                   i
             no HUNORio tiGurr mxu   and   es/ioo




                       ••oooooaE.cmii* i:0 5600ui,i,51: 0DEl'?□?I^l.a3^■                                         raOOOOGEi 100«* »:OS6DO«.t.l.Si: 006 70 ?^a 3r


                                            1/31/2020              $283.65                                 6100                   1/31/2020               $423.58
                  6097




H 27050 -136179
9:47 AM                              La Quinta Inn & Suites - Summersville, WV
02/03/20   No. 1:17-bk-00021          Doc 791 Reconciliation
                                                 Filed 05/05/20 Summary
                                                                   Entered 05/05/20 15:37:31           Page 49 of
                                                             74
                                     10525 ■ DDA UB OP 6222, Period Ending 01/31/2020

                                                                              Jan 31,20
                   Beginning Balance                                                       41,946.24
                        Cleared Transactions
                           Checks and Payments - 7 items                 -8,442.16
                           Deposits and Credits - 2 items                    10.39

                        Total Cleared Transactions                             -8,431.77

                   Cleared Balance                                                         33,514.47

                   Register Balance as of 01/31/2020                                       33,514.47

                   Ending Balance                                                          33,514.47




                                                                                                                    Page 1
9:47 AM                                   La Quinta Inn & Suites - Summersville, WV
02/03/20
           No. 1:17-bk-00021              Doc 791 Reconciliation
                                                     Filed 05/05/20 Entered
                                                                       Detail 05/05/20 15:37:31            Page 50 of
                                                                 74
                                         10525 • DDA UB OP 6222, Period Ending 01/31/2020

                  Type                 Date        Num             Name            Clr   Amount           Balance
           Beginning Balance                                                                                  41,946.24
                  Cleared Transactions
                     Checks and Payments - 7 items
           General Journal        08/30/2019     WNA ...   Mckyla Underwood        X           -10.39            -10.39
           Bill Pmt -Check        12/13/2019     12902     U.S. Trustee            X        -6,296.00         -6,306.39
           Check                  01/03/2020     DEB       Paymentech Fee          X            -0.77         -6,307.16
           Bill Pmt -Check       01/09/2020      12904     Woomer, Nistendirk...   X        -1,000.00         -7,307.16
           Bill Pmt -Check       01/09/2020      12903     Woomer, Nistendirk...   X        -1,000.00         -8,307.16
           Bill Pmt -Check       01/09/2020      EFT       WV Treasury             X           -25.00         -8,332.16
           Check                 01/10/2020      DEB       Paychex Payroll         X          -110.00         -8,442.16

                    Total Checks and Payments                                               -8,442.16         -8,442.16

                    Deposits and Credits - 2 items
           Check                 08/30/2019       6065     Mckyla Underwood        X               0.00              0.00
           General Journal       01/25/2020       WNA...   Mckyla Underwood        X              10.39             10.39

                    Total Deposits and Credits                                                    10.39             10.39

                 Total Cleared Transactions                                                 -8,431.77         -8,431.77

           Cleared Balance                                                                  -8,431.77        33,514.47

           Register Balance as of 01/31/2020                                                -8,431.77        33,514.47

           Ending Balance                                                                   -8,431.77        33,514.47




                                                                                                                            Page 1
      No. 1:17-bk-00021              Doc 791   ■■UNITED
                                                Filed 05/05/20         Entered 05/05/20 15:37:31              Page 51 of
                                               11 @BAN      K
                                                           74
                                                    your service"
             Last statement: December 31, 2019                         Page 1 of 3
             This statement: January 31, 2020                          0068466222
             Total days in statement period: 31                        (3)

                                                                       Direct inquiries to:
                                                                       800 327 9862
             EMERALD GRANDE, LLC
             SUMMERSVILLE OPERATING ACCOUNT                            United Bank
             3371 BONITA BEACH RD SUITE 98                             500 Virginia St East PO Box 393
             BONITA SPRINGS FL 34134-4104                              Charleston WV 25322-0393




Free Business Checking
             Account number                    0068466222       Beginning balance             $41,946.24
             Enclosures                                   3     Total additions                       .00
             Low balance                        $33,514.47      Total subtractions              8,431.77
             Average balance                    $37,302.71      Ending balance                $33,514.47
             Avg collected balance                 $37,302


    CHECKS
          Number               Date             Amount        Number            Date             Amount
           12902               01-15           6,296.00       12904             01-15           1,000.00
           12903               01-15           1,000.00



    DEBITS
             Date      Description                                                             Subtractions
             01-03 ' ACH Debit                                                                        0.77
                         PAYMENTECH FEE 200103
                         5791302 La Quinta Inn & Suites
             01-10    ' ACH Debit                                                                  110.00
                         PAYCHEX EIB INVOICE 200110
                         X85151000047087 EMERALD GRANDE LLC
             01 -13   1 ACH Debit                                                                    25.00
                         WVTREASURY SOS 200113



    DAILY BALANCES
           Date                     Amount     Date                 Amount      Date                   Amount
           12-31                 41,946.24     01-10             41,835.47      01-15               33,514.47
           01-03                 41,945.47     01-13             41,810.47




                                                  bankwithunited.com
  No. 1:17-bk-00021       Doc 791     Filed 05/05/20      Entered 05/05/20 15:37:31    Page 52 of
                                                 74




      EMERALD GRANDE, EEC                                                Page 2 of 3
      January 31, 2020                                                  0068466222




OVERDRAFT/RETURN ITEM FEES

                                                    Total for            Total
                                                   this period        year-to-date

        Total Overdraft Fees                           $0.00                $0.00

        Total Returned Item Fees                       $0.00                 $0.00




                           Thank you for banking with United Bank
  No. 1:17-bk-00021                    Doc 791             Filed 05/05/20          Entered 05/05/20 15:37:31                     Page 53 of
                                                                      74




              THIS FORM IS PROVIDED TO HELP YOU BALANCE YOUR BANK STATEMENT

CHECKS OUTSTANDING—NOT CHARGED TO ACCOUNT
No.              $                   No.               $                   BANK BALANCE SHOWN IN
                                                                           THIS STATEMENT                    S


                                                                           ADD DEPOSITS NOT CREDITED
                                                                           IN THIS STATEMENT        h        $


                                                                           TOTAL                              $

                                     Total Checks                          SUBTRACT
                                     Outstanding       $                   CHECKS OUTSTANDING                 S


The balance should agree with your checkbook balance after deducting any                                      S
                                                                           BALANCE
service charge and adding any interest earned shown on this statement.




                     In case of errors or questions about your electronic transfers.
                                                            Write us at:
                                                     United Processing Center
                                                      500 Virginia Street, East
                                                           P. O. Box 393
                                                    Charleston, WV 25322-0393

                                                     Call: 1.800.327.9862

                     Email us through the “Contact Us” link on our website: www.BankWithUnited.com




Electronic Fund Transfers (Consumer Accounts Only)
In case of errors or questions about your electronic fund transfers, if you think your statement or receipt is wrong or if you
need more information about a transfer listed on a statement or receipt, please contact us as soon as possible by visiting
your nearest United Bank branch or by calling 800-327-9862. We must hear from you no later than 60 days after we sent
the FIRST statement on which the problem or error appeared. You must:
     1. Tell us your name and account number;
     2. Describe the error or the transfer about which you are unsure, and explain as clearly as you can why you believe
         there is an error or why you need more information; and
     3. Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business days. After we
hear from you, we will determine whether an error occurred within 10 business days (5 business days for United Check Card
                                                                                                                             to
point-of-sale transactions and 20 business days if the transfer in question occurred within 30 days of your initial deposit
that account,   i.e.. a “new” account) and  will correct any error promptly.

If we need more time, we may take up to 45 days (90 days if the transfer involved anew account, a point-of-sale transaction,
or foreign-initiated transfer) to investigate your complaint or question. If we decide to do this we will recredit your account for
the amount you think is in error, minus a maximum of $50, so that you have use of the funds during our investigation. If we
ask you to put your complaint in writing and we do not receive it within 10 business days, we may not credit your account.
                                                                                                                                 or
We will tell you the results within 3 business days after completing our investigation. If we decide that there was no error
that the error  occurred  in a manner  or amount  different than you originally described, we will send you  a written explanation.
You may ask for copies of the documents that we used in our investigation.

 If you think your statement shows transfers that you did not make, tell us as soon as possible. If you do not inform us within
 60 days after the statement was mailed or made available to you, you may not get back any money you lost after 60 days.
 This will occur if we can prove that we could have stopped the transactionfs) with proper notification from you within the
 60 days.


 t=J
  UXAIHOUSM
  LENDER

 Member FDIC
                                                                                                                                           Account: 68466222
        No. 1:17-bk-00021                                              Doc 791              Filed 05/05/20                                  Entered1/1/2020
                                                                                                                                           Period:   05/05/20TO15:37:31
                                                                                                                                                                1/31/2020                                     Page 54 of
                                                                                                       74                                  Page 4


                                                                                                                                                                                                                   12903
                                                                                                         TsnstTF“t                                                                  HUMTED
                      EMERALD GRANDE, LLC
                                                                                                                                            EMERALD GRANDE, LLC
                                                                                                                                      LAQUINTA INN & SUITES SUMMERSVILLE
                                                                                                                                                                                    Ubank •*.! S,..
               LAQUINTA INN & SUITES SUMME RSVtLLE                                                                                                  ro oca i«o                                          1/9/2020
                                                                                              12/13/2019                                         “*”*          H HI3101M
                       BONIfA 5PfUO?"L3< 113 0190
                                                                                                                      «
                                                                                                             ■        i;                                                                              $-1,000.00
       ; . PAY TO THE
                         U.S. TniTloe                                                      $ "6.296.00                         o«S nf Woomy. NiilooOltK A A^isalw.
       j OflDEB OF_
            Six Thousand Two Hurdccd Nlnely-Six and 00/100".........                                       -DOLLARS             On» Tbooannd and

                 ■    U.S. Tiusls#
                                                                                                                                         Woomer. NMenfrk & /Assoc ales                                                     A
                                                                                                                      A'                 231 Capitol Slrooi..Suit e 400
                      P.O. Box 520202


                                                                                                                                                                                                                           J
                      Atlaola, GA 303534)202                                                                                             Char-.esion. WV 25301

                                                                                                                               MEMO
                                                                                                                                              i Tox Retainer January 2020
                                                                                                                                                 •*0Q0ie903»* CO 5 BOOL LL Si:    0OE.SL BB 2 2 2>*
                             "■OODiaqOS**        iJOSBOOLLLSi:         QOBflLB& g 2


                     12902                       1/15/2020                      $6,296.00                                               12903                         1/15/2020              $1,000.00

                                                                                                             12901
                                                                         IIUMTED
                       EMERALD QRANDE. LLC
                LAQUINTFA INN & SUITES SUMMERSVILLE
                                                                         Ubank
                                                                          68-444/560
                               P.O. OCX 190                                                      1/9/2020
                              sm*cs.n.Mmoi»o


          nanranr        Woomer. NlstenCifk & Associatea                                     $ "1.000.00

             One Thounnd »nd 00/100.....                                                                      -DOLLARS
                                                                                                                           !
                        Woomer, NIslondirK 8 Associates                                                                    A
                        231 Capitol Street. Sui ie400
                        Chartuslon. WV 26301                              rv
                     Recounting Retainer January 2020
                              ••ODO L 2SOLU' COSBOOLLLSi:
                                                                          ■L*
                                                                        DO BALBE 2 2 2"*
                                                                                                                          J
                      12904                      1/15/2020                       $1,000.00




l 31654 -153348
9:15 AM                                           Kanawha City
02/04/20   No. 1:17-bk-00021        Doc 791   Filed 05/05/20Summary
                                          Reconciliation       Entered 05/05/20 15:37:31            Page 55 of
                                                         74
                                    DDA FBOC KAN 1192, Period Ending 01/31/2020

                                                                          Jan 31, 20
                  Beginning Balance                                                     43,389.25
                       Cleared Transactions
                          Checks and Payments - 9 items            (26,119.20)
                          Deposits and Credits - 4 items            23,010.62
                       Total Cleared Transactions                          (3,108.58)
                  Cleared Balance                                                       40,280.67
                       Uncleared Transactions
                         Checks and Payments -1 item                 (153.65)
                       Total Uncleared Transactions                          (153.65)
                  Register Balance as of 01/31/2020                                     40,127.02
                       New Transactions
                         Checks and Payments -1 item                 (850.00)
                       Total New Transactions                                (850.00)
                  Ending Balance                                                        39,277.02




                                                                                                                 Page 1
9:15 AM                                                     Kanawha City
02/04/20    No. 1:17-bk-00021                 Doc 791 Reconciliation
                                                        Filed 05/05/20 Detail
                                                                         Entered 05/05/20 15:37:31              Page 56 of
                                                                   74
                                              DDA FBOC KAN 1192, Period Ending 01/31/2020

                  Type                 Date           Num              Name             Clr   Amount          Balance
           Beginning Balance                                                                                     43,389.25
                  Cleared Transactions
                     Checks and Payments - 9 items
           General Journal        12/31/2015     wnata...                               X          (609.50)        (609.50)
           Bill Pmt -Check        12/13/2019     1191          U.S. Trustee             X          (794.00)       (1.403.50)
           Bill Pmt -Check        01/02/2020     1192          Mountain Metro Mana...   X          (850.00)       (2.253.50)
           Bill Pmt -Check        01/03/2020     DEB           Premier Bank             X       (15,936.29)     (18,189.79)
           Bill Pmt -Check        01/08/2020     DEB           Appalachian Power 8...   X          (187.40)     (18.377.19)
           Bill Pmt -Check        01/09/2020     1193          Woomer, Nistendirk...    X          (500.00)     (18.877.19)
           Bill Pmt -Check        01/09/2020     1194          Woomer, Nistendirk...    X          (500.00)     (19.377.19)
           Bill Pmt -Check        01/15/2020     DEB           Premier Bank             X        (3,350.00)     (22.727.19)
           Bill Pmt -Check       01/30/2020      DEB           Premier Bank             X        (3,392.01)     (26.119.20)

                    Total Checks and Payments                                                   (26,119.20)     (26,119.20)

                    Deposits and Credits - 4 items
           General Journal       01/01/2016        wna ta...                            X          609.50           609.50
           Deposit               01/08/2020                                             X       13,606.22        14.215.72
           Deposit               01/16/2020                                             X          700.00        14.915.72
           Deposit               01/27/2020                                             X        8,094.90        23,010.62

                    Total Deposits and Credits                                                  23,010.62        23,010.62

                 Total Cleared Transactions                                                      (3,108.58)      (3,108.58)

           Cleared Balance                                                                       (3,108.58)      40,280.67

                  Uncleared Transactions
                     Checks and Payments -1 item
           Bill Pmt -Check       01/31/2020      DEB           Appalachian Power 8...              (153.65)        (153.65)

                    Total Checks and Payments                                                      (153.65)        (153.65)

                 Total Uncleared Transactions                                                      (153.65)        (153.65)

           Register Balance as of 01/31/2020                                                     (3,262.23)      40,127.02

                  New Transactions
                     Checks and Payments -1 item
           Bill Pmt -Check       02/01/2020      1195          Mountain Metro Mana...              (850.00)        (850.00)

                    Total Checks and Payments                                                      (850.00)        (850.00)

                 Total New Transactions                                                            (850.00)        (850.00)

           Ending Balance                                                                        (4,112.23)      39,277.02




                                                                                                                               Page 1
                                                                        No. 1:17-bk-00021                                                                                     Doc 791               Filed 05/05/20             Entered 05/05/20 15:37:31                            Page 57 of
                                                                                                                                                                                                               74
       PREMIER BANK
                                                                                                        Premier Bank Boone                                                                                                                                              Page:              1
                                                                                                        P.0. Box 6907
                                                                                                        Charleston WV 25362
                                                                                                        (304)340-3000


                                                                                                        EMERALD GRANDE LLC                                                                                                        Account Number:        10041192
                                                                                                        PO BOX 190                                                                                                                Statement Date:         2/02/20
                                                                                                        BONITA SPRINGS FL 34133-0190                                                                                              Checks/Items Enclosed:        4




PREMIER SMALL BUSINESS                                                                                                                                                            EMERALD GRANDE LLC                                                          Acct              10041192

                                                                                                                                                        Beginning Balance         1/01/20                                                 43,389.25
                                                                                                                                                        Deposits / Misc Credits         3                                                 22, 401.12
                                                                                                                                                        Withdrawals / Misc Debits       8                                                 25,509.70
                                                                                                                                                 ■k k
                                                                                                                                                        Ending Balance            1/31/20                                                 40,280.67           kk

                                                                                                                                                        Service Charge                                                                           . 00

                                                                                                                                                        Average Balance                                                                         36,707
                                                                                                                                                        Minimum Balance                                                                         26,602
                                                                                                                                                        Enclosures                                                                                   4

                                                                                                                                                                                           DEPOSITS AND OTHER CREDITS

 Date                                                                                                                                            Deposits                                              Activity Description

 1/08                                                                                                                                            13,606.22                                             DEPOSIT
 1/16                                                                                                                                               700.00                                             DEPOSIT
 1/27                                                                                                                                             8,094.90                                             DEPOSIT


                                                                                                                                                                       ■ -       CHECKS PAID
                                                                                                                                                                              * indicates skip in check numbers
 Date                                             Check No.                                                                                                            Amount Date Check No.           Amount Date                                         Check No.                           Amount

 1/15                                                                                                                                1191                              794.00          1/15              1193                    500.00         1/15               1194                        500.00
 1/03                                                                                                                                1192                              850.00

                                                                                                                                                                                           DEBITS AND WITHDRAWALS

 Date                                                                                                                                                                        Withdrawals               Activity Description

 1/03                                                                                                                                                                             15,936.29             TRANSFER TO LN 330005
 1/09                                                                                                                                                                                187.40             AEP/ONLINE PMT
                                                                                                                                                                                                        EMERALD GRANDE LLC
 1/15                                                                                                                                                                               3,350.00            LOAN PYMT XFER
 1/30                                                                                                                                                                               3,392.01            TRANSFER TO LN 351018




   •   ■1   -.......................................................................................................................... ......




                                                                                                                                                                                                                                                                                                        t=J
                                                                                                                                                                           FIRST CENTRAL DIVISION   TRADERS DIVISION        WASHINGTON DIVISION        CONSOLIDATED DIVISION      GREENBRIER DIVISION


EIFDIC
                                                                                                                                                        BOONE DIVISION
                                                                                                                                                                           2 SOUTH MAIN STREET      601 WASHINGTON STREET   1130 CONNECTICUT AVENUE    320 NORTH FIRST STREET     124 CEDAR STREET
                                                                                                                                                        300 STATE STREET
                                                                                                                                                                           PHILIPPI WV 26416        RAVENSWOOD WV 26164     WASHINGTON DC 20036        RICHMOND VA 23219          RONCEVERTE WV 24970
                                                                                                                                                        MADISON WV 25130
                                                                                                                                                                           PH: 304-457-3739         PH: 304-273-1100        PH: 202-772-3600           PH; 804-771-5200           PH: 304-647-4500      QUAL HOUSING
                                                                                                                                                        PH: 304-369-2407
                                                                                                                                                                                                                                                                                                        LENDER
       No. 1:17-bk-00021                                                          Doc 791              Filed 05/05/20             Entered 05/05/20 15:37:31                             Page 58 of
                                                                                                                  74
   PREMIER BANK

                                                                                                                                                                            Page:              2


                              EMERALD GRANDE LLC                                                                                      Account Number:                               10041192
                                                                                                                                      Statement Date:                                2/02/20

                                                                                              DAILY BALANCE SUMMARY

Date                                                     Balance                            Date                     Balance                             Date                       Balance
1/03                                                    26,602.96                           1/15                 34.877.78                               1/27                 43,672.68
1/08                                                    40,209.18                           1/16                 35.577.78                               1/30                 40,280.67
1/09                                                    40,021.78




       .. . . . . . . . . . . . . . . . . . . . .   ■




                                                                                                                               WASHINGTON DIVISION         CONSOLIDATED DIVISION      GREENBRIER DIVISION



iFPIC
                                                           BOONE DIVISION     FIRST CENTRAL DIVISION   TRADERS DIVISION
                                                                                                       601 WASHINGTON STREET   1130 CONNECTICUT AVENUE     320 NORTH FIRST STREET     124 CEDAR STREET
                                                           300 STATE STREET   2 SOUTH MAIN STREET
                                                                                                       RAVENSWOOD WV 26164     WASHINGTON DC 20036         RICHMOND VA 232T9          RONCEVERTE WV 24970
                                                           MADISON WV 25130   PHILIPPI WV 26416
                                                                              PH. 304-457-3739         PH: 304-273-1100        PH: 202-772-3600            PH: 804-771-5200           PH: 304-647-4500      QUAL HOUSIN
                                                           PH: 304-369-2407
                                                                                                                                                                                                            LENDER
       No. 1:17-bk-00021                     Doc 791           Filed 05/05/20   Current Date
                                                                                Entered              FebruaryPage
                                                                                         05/05/20 15:37:31    03. 2020
                                                                                                                    59 of
                                                                          74
                                                                                Account Number:                    517676'166
      PREMIER BANK                                                              Capture Date:                      January 08 2020
                                                                                Item Number                        56080002707872
                                                                                Posted Date.                       January 08 2020
                                                                                Posted Item Number                 414148
                                                                                Amount:                            13.606.22
                                                                                Record Type                        Foreign Item (Not On Us)




            FUJIYAMA RESTAURANT                        iyf.
                                                                                                                                   5650
            573C MACCO^KLE A. = St
            CHARLESTON. vV\ 25305
            ?ii 3C4-342-77 EC

                                                                                                 P^Tti
                                                                                                                  $IZo                               "i


                                                                                                                   j   $ }J
     -ACT-tq^ J-i&i'SaiC'l                                      haOj'ipei Sly                                    \2/
                                                                                                                                    15s sc. :i
                                                                                                                                                          ■i
                                                                                                                                                          ■




           TW                  •.-«.4TC.r:t»"A.\v
                            BBT BaT.cam



     FOR                                                                                 ,7 AC"                                                           ■?

ti                n-CODDS&SOi.*                      i:0   5 i50 3 3FUi:oa0 5 i?&?& l ii                                                                   ‘



                                                                                                                                          -• icr-’S-jC 1




                                        .w      j-

                                                                                                                                           v /      <r.
                                                                                                                              1B           OJ

                                                                                                                           'C^^zr
                                                                                                                                           3
                                                                                                                                           —
                                                                                                                           X O £ P         -
                                              01032320 001225000433310 051504571           cj-                          :>
                                                                                                                         S mS S'§ 5B
                                                                                         ~ae                            2  3  ?
                                                                                                      5-   to           {O 23 c -• ? o
                                                                                     £            at
                                                                                                           cr;          o § •77. 2 P
                                                                                                 tt

                                                                                    6-
                                                                                    $
                                                                                    a.
                                                                                                 -t
                                                                                                 3     o
                                                                                                  _ _ j£_
                                                                                                                                   ^Ig
                                                                                                                            ■ i ^ -d
                                                                                                                              sI
      No. 1:17-bk-00021        Doc 791              Filed 05/05/20           Current Date:
                                                                             Entered              FebruaryPage
                                                                                      05/05/20 15:37:31    03. 2020
                                                                                                                 60 of
                                                               74
                                                                             Account Number:                5172339370
      PREMIER BANK                                                           Capture Date                   January 16 2020
                                                                             Item Number                    56080002797623
                                                                             Posted Date.                   January 16 2020
                                                                             Posted Item Number             511725
                                                                             Amount.                        700.00
                                                                             Record Type                    Foreign Item (Not On Us;




                 \              £jkbauc-c
                                                                                                                                             ,1
                                            LA CARRETA TYR+ 8YR+ 1YR+
 ;i
                                            5790 MACCGRKLE AVc BS. 304-925-4590                                           14247
                                            CHARLESTON     253C4


                                                                                             CAT   eIA/u'   \5-2D&)
             FAT
             TO THE
             OFCEn OF   fr-tt-PuiN
                            coast                       'iMLmhX ILL                                          * 100'
             bBVcU -;.'MNU!S                                                                                  D CL LARS       Gl UT.. f
                                         B.UV<NG»Vi •US7 COM-any
                                        -8CC-BANKB0T B BTxon
                                                                                                                                             P
 4 FOR
                                                                                                                                             I
L               ||■C□0;L EL?** i:0 5 i5Q3 3FLi:C00 5 i? EaSSiFDn*                                                                             r!
                                                                                                                                              h




                                                                                                                   > 5            o~
                                                                                                             —11
                                                                                                                                  >3
                                                                                                                                  rr.
                                                                                               T5                _8 dg°
                                 C11S2C2C OC12250C044SCC0 051504571
                                                                                  §!
                                                                                  cF
                                                                                       ?....
                                                                                       z       i-
                                                                                               CD            .-T 1^113
                                                                                                                 5:-0rc-5m-+~
                                                                                  —i
                                                                                       oa
                                                                                               GD               — A < =. O
                                                                                                              3 qi r     M
                                                                                                   F'T
                                                                                  GJ
                                                                                  CT
                                                                                       P-O         =■
                                                                                                              o?              ^ m
                                                                                                   P          z 7-                V }Z

                                                                                                               > i i :l!
                                                                                                               ?

—T
      - ~-
         ^
                                                                                                                 ^1 PS Is
                                                                                                                 —-R-n- -Q —
                                                                                                                          |   |          ‘




                                                                                                                   - p' 5
      No. 1:17-bk-00021       Doc 791               Filed 05/05/20        CuTent Date
                                                                          Entered             FebruaryPage
                                                                                  05/05/20 15:37:31    03 2020
                                                                                                           61 of
                                                               74
                                                                           Account Number-     5172339370
      PREMIER BANK                                                         Capture Date.       January 27 2020
                                                                           Item Number-        56080002501292
                                                                           Posted Date         January 2/ 2C2C
                                                                           Posted Item Number; 219952
                                                                           Amount:             8.094.90
                                                                           Record Type         Foreign Item (Not On Us)




                                            LA CARRETA ]YR+ 8YR+ 1YR+                                                           1•*
                                            5730 MACCORKLEAVE 5S 3C*-S25~45SC                                       14271
                                    it      CHARLcSTCN. WV 25304                                                                  I!
                                                                                                                                  2
                                                                                      DATE   {-Z^i -20
           FAY
                tjnnern\nl
           TO THE
           OaDEH Or                                                                  uuu               $gp<HW i|                  K




           EigVifTImUSa fin                                 np0y~ ^                                         iSS ST- S
:             5                UPm'J'H H.ANK**', Afsa THCSI OOMPAXV
                                     1 -•OO-BANK DOT BBT^ron
                                                                                                       DOUARS
                                                                                                                                  3
                                                                                                                                   .
    FOR.                                                                                                %
                                                                                                   /
              ||•□□0 iL d? ill- COE 15D3 3RLi:DOD5 i? E^^RlTOif                                    W


                      ;.u._                                                                                     Ij:
                                                                                                            7 o F H S
                                                                                             PJ         .   T- tr    a. 3- -1

                               -C4232G23X)Q4225CC04€559C’G545G4oZ£
                                                                                5^
                                                                                             ID
                                                                                             i.
                                                                                             rjD
                                                                                                            5-P Js
                                                                                <D   SO                 c T               e o
                                                                                             CD
                                                                                                        jj: 23 S Er -
                                                                                             p«r        C 5 ft - ? ?
                                                                                CO
                                                                                cn           =
                                                                                              P
                                                                                                        |       a 5 S- g

                                                                                                            jp&i
                                                                                                            — £B-



               ?;                                                                                               cT?
                                                                                                                *    PC
1:23 PM    No. 1:17-bk-00021        DocLa791
                                          Quinta  Inns
                                              Filed    & SuitesEntered
                                                    05/05/20    - Elkview, WV 15:37:31
                                                                       05/05/20              Page 62 of
                                                         74
                                                  Balance Sheet
02/25/20
Accrual Basis                                          As of January 31, 2020

                                                                                Jan 31, 20
                    ASSETS
                      Current Assets
                        Checking/Savings
                           10525 · DDA UB OP 9483                                     1,879.51

                         Total Checking/Savings                                       1,879.51

                         Other Current Assets
                           121 · Petty Cash                                           6,808.77
                           12455.1 · Due To Due From - CLA                       (1,813,351.33)
                           12455.4 · Due to Due From - FMT                          270,494.93
                           12455.6 · Due to Due From - MGT                           (3,000.00)
                           12455.7 · Due to Due From - SUM                         (200,914.08)
                           12456.3 · Due to Due from - SUM DIP                      (16,550.00)
                           12456.4 · Due to Due From - KAN                           50,289.21
                           15102 · Prepaid Insurance                                 24,946.15

                         Total Other Current Assets                              (1,681,276.35)

                      Total Current Assets                                       (1,679,396.84)

                      Fixed Assets
                         Franchise Fee EG CIS Elkview                                10,000.00
                         17000 · Accum Amort EG CIS Elkview                         (22,520.26)
                         17100 · Furniture, Fixtures & Equipment                  1,365,308.42
                         17110 · Land EG CIS Elkview                                402,500.00
                         17125 · Accum Depr EG CIS Elkview                       (3,572,928.64)
                         17130 · Building & Improvements                          4,260,164.81
                         77900.8 · Franchise Fee Deposits                            32,500.00

                      Total Fixed Assets                                          2,475,024.33

                      Other Assets
                        17800.1 · Loan Fees - CB&T 132510409870                      28,241.55
                        17800.2 · Loan Fees - CB&T 132510409872                         258.20
                        17800.3 · Loan Fees - CB&T 21426                             12,875.13

                      Total Other Assets                                             41,374.88

                    TOTAL ASSETS                                                    837,002.37

                    LIABILITIES & EQUITY
                       Liabilities
                          Current Liabilities
                              Accounts Payable
                                 20200 · Accounts Payable-Pre-Petition              366,475.72
                                 20300 · Accounts Payable-Post Petition              78,748.87

                            Total Accounts Payable                                  445,224.59

                            Other Current Liabilities
                              Due to Bill Amruzzino                                   3,100.00
                              22200 · Sales Tax Payable                                 743.66
                              22270 · Occupancy Tax Payable                              (1.50)
                              22430 · Property Taxes Payable                        196,616.27
                              22470 · Accrued Expenses                                1,928.73

                            Total Other Current Liabilities                         202,387.16

                         Total Current Liabilities                                  647,611.75

                         Long Term Liabilities
                           30502 · N/P Carter Bank & Trust 21426                  5,028,512.79

                         Total Long Term Liabilities                              5,028,512.79

                      Total Liabilities                                           5,676,124.54

                      Equity
                        36000 · Retained Earnings                                (4,750,822.00)


                                                                                                          Page 1
1:23 PM    No. 1:17-bk-00021         DocLa791
                                           Quinta  Inns
                                               Filed    & SuitesEntered
                                                     05/05/20    - Elkview, WV 15:37:31
                                                                        05/05/20             Page 63 of
                                                          74
                                                   Balance Sheet
02/25/20
Accrual Basis                                    As of January 31, 2020

                                                                                Jan 31, 20
                         Net Income                                                 (88,300.17)

                      Total Equity                                               (4,839,122.17)

                    TOTAL LIABILITIES & EQUITY                                      837,002.37




                                                                                                          Page 2
4:42 PM    No. 1:17-bk-00021      DocLa791
                                        Quinta  Inns
                                            Filed    & SuitesEntered
                                                  05/05/20    - Elkview, WV 15:37:31
                                                                     05/05/20               Page 64 of
                                                       74
                                                 Profit & Loss
02/19/20
Accrual Basis                                              January 2020

                                                                              Jan 20
                      Ordinary Income/Expense
                           Income
                              41000 · Room Revenue                                68,235.78
                              41004 · Gift Shop/Pantry Revenue                       520.00

                           Total Income                                           68,755.78

                           Cost of Goods Sold
                             73250 · Cost of Food                                  4,520.78

                           Total COGS                                              4,520.78

                        Gross Profit                                              64,235.00

                           Expense
                             66100 · Salaries - General Management                 6,762.76
                             66110 · Salaries - F&B                                1,582.86
                             66115 · Salaries - Housekeeping                       8,071.51
                             66120 · Salaries - Front Office                      11,327.43
                             66235 · Salaries - Maintenance                        4,496.48
                             66255 · Payroll Taxes                                10,521.13
                             69762 · Payroll Fees - Paychex                        1,467.45

                              69827 · Workers' Compensation                            364.88
                              71000 · Supplies
                                 71100 · Guest Room Supplies                  1,060.66
                                 71102 · Printing & Office Supplies             479.97
                                 71104 · Cleaning Supplies                    2,626.03
                                 71105 · Cleaning Supplies - F&B                 49.53
                                 71000 · Supplies - Other                       867.44

                              Total 71000 · Supplies                               5,083.63

                              71350 · Travel Agency Commission                         321.56
                              75000 · Utilities
                                75100 · Electricity                           5,879.77
                                75151 · Gas                                     537.68
                                75152 · Water-Sewage                          3,121.28
                                75153 · Waste Removal                           806.64
                                75154 · Internet Service                        159.35
                                75155 · Telephone Service                     3,155.54
                                75156 · Cable TV                              2,518.16

                              Total 75000 · Utilities                             16,178.42

                              76500 · Service Charges
                                76520 · Late Fees                                68.82
                                76523 · Wire fees                                50.00
                                76500 · Service Charges - Other                   3.00

                              Total 76500 · Service Charges                            121.82

                              76700 · Credit Card Processing Fees
                                76701 · American Express                        126.12
                                76703 · Merchant Services                        38.29
                                76700 · Credit Card Processing Fees - Other   1,695.86

                              Total 76700 · Credit Card Processing Fees            1,860.27

                              767500 · Management Fee                              1,750.00
                              76800 · Professional Fees
                                 76801 · Accounting                           1,000.00

                              Total 76800 · Professional Fees                      1,000.00

                              774 · Postage and Delivery                             604.52
                              77900 · Franchise Fees                              13,882.92




                                                                                                         Page 1
4:42 PM    No. 1:17-bk-00021         DocLa791
                                           Quinta  Inns
                                               Filed    & SuitesEntered
                                                     05/05/20    - Elkview, WV 15:37:31
                                                                        05/05/20              Page 65 of
                                                          74
                                                    Profit & Loss
02/19/20
Accrual Basis                                                 January 2020

                                                                                Jan 20
                                 78000 · Repairs & Maintenance
                                   78111 · Plumbing                               102.51
                                   78113 · Landscaping-Grounds-Roads              550.00
                                   78114 · Small Equip Purchase and Repair        176.55
                                   78000 · Repairs & Maintenance - Other           68.00

                                 Total 78000 · Repairs & Maintenance                     897.06

                                 80400 · Property Tax - Personal                       898.60
                                 80405 · Property Tax - Real                         5,946.37
                                 80450 · Property Insurance                          3,935.14
                                 80460 · General Liability Insurance                   278.83

                                 85875 · Depreciation Expense                       61,057.28
                                 85880 · Amortization Expense                          333.25
                                 86000 · United States Trustee Fees                  1,270.00

                           Total Expense                                           160,014.17

                      Net Ordinary Income                                          (95,779.17)

                      Other Income/Expense
                        Other Income
                           Reginia F. Ranson                                             0.00
                           802 · Other Income                                        7,479.00

                         Total Other Income                                          7,479.00

                      Net Other Income                                               7,479.00

                    Net Income                                                     (88,300.17)




                                                                                                           Page 2
12:59 PMNo.     1:17-bk-00021        La Quinta
                                     Doc       Inn &05/05/20
                                         791 Filed   Suites - Summersville,  WV15:37:31
                                                               Entered 05/05/20               Page 66 of
                                                         74
                                                  Balance Sheet
02/25/20
Accrual Basis                                           As of January 31, 2020

                                                                                 Jan 31, 20
                     ASSETS
                       Current Assets
                         Checking/Savings
                            10525 · DDA UB OP 6222                                    33,514.47

                          Total Checking/Savings                                      33,514.47

                          Other Current Assets
                            12455.1 · Due To Due From - CLK                       -1,566,468.09
                            12455.2 · Due To Due From - ELK                           16,550.00
                            12455.3 · Due To Due From - EKV                          200,914.08
                            12455.4 · Due To Due From - FMT                          245,497.39
                            12455.5 · Due To Due From - KAN                          -13,667.50
                            14100 · Food Inventory                                       372.01
                            15102 · Prepaid Insurance                                 27,189.32

                          Total Other Current Assets                              -1,089,612.79

                       Total Current Assets                                       -1,056,098.32

                       Fixed Assets
                          M&E EG CIS Summersville                                    118,354.00
                          16005 · Franchise Fees - Deposits                           32,500.00
                          17100 · Furniture, Fixtures & Equipment                  1,167,518.87
                          17110 · Land                                               402,500.00
                          17130 · Building & Improvements SUM                      4,797,078.29
                          17180 · Accum Depreciation - Corp Equi                  -3,612,393.05
                          17850 · Accum Amortization                                 -47,423.83

                       Total Fixed Assets                                          2,858,134.28

                       Other Assets
                         16000 · Security Deposit                                      5,100.00
                         17800 · Deferred Financing Costs                             34,920.00
                         17800.1 · Loan Fees - CB&T 132510409871                      42,865.25
                         17800.2 · Loan Fees - CB&T 132510409872                         258.20
                         17800.3 · Loan Fees - CB&T 21426                             13,742.87

                       Total Other Assets                                             96,886.32

                     TOTAL ASSETS                                                  1,898,922.28

                     LIABILITIES & EQUITY
                        Liabilities
                           Current Liabilities
                               Accounts Payable
                                  20200 · Accounts Payable-Pre-Petition              323,435.38
                                  20300 · Accounts payable-Post Petition              63,559.14

                             Total Accounts Payable                                  386,994.52

                             Other Current Liabilities
                               22200 · Sales Tax - Payable                                 0.01
                               22430 · Accrued Property Taxes                        108,920.64
                               22470 · Accrued Expenses                               43,318.34
                               22700 · Due to Bill Abruzzino                           3,000.00

                             Total Other Current Liabilities                         155,238.99

                          Total Current Liabilities                                  542,233.51

                          Long Term Liabilities
                            30502 · N/P CB&T 21426                                 5,347,985.21

                          Total Long Term Liabilities                              5,347,985.21

                       Total Liabilities                                           5,890,218.72

                       Equity
                         36000 · Retained Earnings                                -3,990,132.67


                                                                                                           Page 1
12:59 PMNo.     1:17-bk-00021         La Quinta
                                      Doc       Inn &05/05/20
                                          791 Filed   Suites - Summersville,  WV15:37:31
                                                                Entered 05/05/20              Page 67 of
                                                          74
                                                   Balance Sheet
02/25/20
Accrual Basis                                     As of January 31, 2020

                                                                                 Jan 31, 20
                          Net Income                                                  -1,163.77

                       Total Equity                                               -3,991,296.44

                     TOTAL LIABILITIES & EQUITY                                    1,898,922.28




                                                                                                           Page 2
12:59 PMNo.     1:17-bk-00021         La Quinta
                                      Doc       Inn &05/05/20
                                          791 Filed   Suites - Summersville,  WV15:37:31
                                                                Entered 05/05/20             Page 68 of
                                                          74
                                                   Profit & Loss
02/25/20
Accrual Basis                                                 January 2020

                                                                                    Jan 20
                       Ordinary Income/Expense
                            Expense
                               69762 · Payroll Fees - Paychex                          110.00

                                  71000 · Supplies                                         0.00

                                  73320 · Licenses and Permits                          25.00
                                  76700 · Credit Card Processing Fees                    0.77

                                  76800.2 · Professional Fees - Accounting           1,000.00
                                  86000 · Unitied States Trustee Fees                   28.00

                            Total Expense                                            1,163.77

                       Net Ordinary Income                                           -1,163.77

                     Net Income                                                      -1,163.77




                                                                                                          Page 1
12:21 PMNo.     1:17-bk-00021        Doc 791          Filed Kanawha
                                                            05/05/20 City
                                                                      Entered 05/05/20 15:37:31           Page 69 of
                                                                 74
                                                          Balance Sheet
02/25/20
Accrual Basis                                           As of January 31, 2020

                                                                                    Jan 31, 20
                     ASSETS
                       Current Assets
                         Checking/Savings
                            DDA FBOC KAN 1192                                                     40,127.02

                          Total Checking/Savings                                                  40,127.02

                          Other Current Assets
                            Prepaid Insurance                                                      5,555.70
                            Due to Due From
                               CLK                                                 (794,678.66)
                               EKV                                                  (50,289.21)
                               FMT                                                 (109,447.19)
                               SUM                                                   13,667.50

                             Total Due to Due From                                           (940,747.56)

                          Total Other Current Assets                                         (935,191.86)

                       Total Current Assets                                                  (895,064.84)

                       Fixed Assets
                          Accumulated Amortization                                             (2,931.24)
                          Accumulated Depreciation                                           (541,575.79)
                          Buildings and Improvements
                             Hyatt                                                    9,411.33
                             Verizon Building                                       376,911.83
                             Buildings and Improvements - Other                     525,389.02

                          Total Buildings and Improvements                                       911,712.18

                          CWIP                                                                827,943.04
                          Land                                                              1,517,000.00
                          Land Improvements                                                 1,386,758.80

                       Total Fixed Assets                                                   4,098,906.99

                       Other Assets
                         Loan Fees - First Bank 351018                                             7,664.00

                       Total Other Assets                                                          7,664.00

                     TOTAL ASSETS                                                           3,211,506.15

                     LIABILITIES & EQUITY
                        Liabilities
                           Current Liabilities
                               Accounts Payable
                                  Accounts payable-Post Petition                                  13,416.68
                                  Accounts Payable-Pre-Petition                                      949.50

                             Total Accounts Payable                                               14,366.18

                             Other Current Liabilities
                               Due to Bill Abruzzino                                               2,000.00
                               Accrued Expenses                                                    1,779.70
                               Property Taxes Payable                                             40,423.03

                             Total Other Current Liabilities                                      44,202.73

                          Total Current Liabilities                                               58,568.91

                          Long Term Liabilities
                            N/P First Bank 330005                                           1,327,755.22
                            N/P First Bank 351018                                             314,237.78

                          Total Long Term Liabilities                                       1,641,993.00

                       Total Liabilities                                                    1,700,561.91

                       Equity
                         Retained Earnings                                                  1,511,591.38
                                                                                                                       Page 1
12:21 PMNo.     1:17-bk-00021         Doc 791     Filed Kanawha
                                                        05/05/20 City
                                                                  Entered 05/05/20 15:37:31        Page 70 of
                                                             74
                                                      Balance Sheet
02/25/20
Accrual Basis                                       As of January 31, 2020

                                                                                Jan 31, 20
                          Net Income                                                         (647.14)

                       Total Equity                                                     1,510,944.24

                     TOTAL LIABILITIES & EQUITY                                         3,211,506.15




                                                                                                                Page 2
4:27 PM    No. 1:17-bk-00021         Doc 791        Filed Kanawha
                                                          05/05/20 City
                                                                    Entered 05/05/20 15:37:31         Page 71 of
                                                               74
                                                         Profit & Loss
02/19/20
Accrual Basis                                                 January 2020

                                                                                    Jan 20
                      Ordinary Income/Expense
                           Income
                              Property Tax Income                                              2,498.49
                              Insurance Income                                                   610.19
                              CAM Income                                                         644.40
                              Rental Income                                                   17,948.04
                              Tenant Reimbursements                                              700.00

                           Total Income                                                       22,401.12

                         Gross Profit                                                         22,401.12

                           Expense
                             Amortization Expense                                                 35.48
                             Depreciation Expense                                              6,151.90
                             Insurance Expense                                                   694.47
                             Interest Expense
                                Loan #351018                                       1,528.45
                                Loan #330005                                       6,621.18

                                 Total Interest Expense                                        8,149.63

                                 Managment Fee                                                  850.00
                                 Professional Fees
                                    Accounting Fees                                  500.00

                                 Total Professional Fees                                        500.00

                                 Tax
                                   B&O                                               224.01
                                   Property                                        5,774.72

                                 Total Tax                                                     5,998.73

                                 United States Trustee Fees                                     327.00
                                 Utilities
                                    Electric                                         341.05

                                 Total Utilities                                                341.05

                           Total Expense                                                      23,048.26

                      Net Ordinary Income                                                       (647.14)

                    Net Income                                                                  (647.14)




                                                                                                                   Page 1
No. 1:17-bk-00021             Doc 791          Filed Emerald
                                                     05/05/20Grande, Entered
                                                                     LLC     05/05/20 15:37:31                Page 72 of
                                                          Elkview
                                                             74
                                             Estimated Receipts and Disbursements
                                    For the Period January 1,2020 through February 29,2020
 Rev. 02.04.20

                                                                       Actual             Estimated           Estimated
                                                                     January 2020      January 2020        February 2020
 Beginning Operating Cash                                          $         13,177   $        13,177     $          1,877
 Beginning Cash Held for Real Estate Taxes
 Beginning Cash Collateral                                                  13,177              13,177               1,877

 Receipts
      Room rentals (Note 1)                                                 68,455              60,000              77,000
      Sales and occupancy taxes (Note 1)                                     8,912               7,358               9,398
      Other receipts                                                           281               2,300               2,300
      Refunds - chargebacks                                                  7,479
      Void stale checks
      Intercompany transfers

 Total receipts                                                             85,127              69,658              88,698

 Disbursements
      Payroll and payroll taxes (Note 2)                                    42,894              18,200              23,300
      Paychex fees - payroll processing                                      1,467                 770                 770
      Cost of pantry items (Note 3)                                          4,595               3,600               4,600
      Supplies (Note 4)                                                      5,140               3,000               3,900
      Utilities
            Gas and electric                                                 6,418               5,000               5,000
            Internet and cable                                               2,677               2,500               2,500
            Telephone                                                        3,156               3,900               3,900
            Trash                                                              350                 480                 480
            Water and sewer                                                  3,121               2,900               2,900
      Service charges and credit card fees (Note 5)                          1,982               2,000               2,600
      Postage                                                                  605                  50                  50
      Advertising
      Franchise fees (Note 6)                                                                   18,100              11,400
      License and permit fees
      Management fees                                                        1,750               1,750               1,750
      Professional fees - accounting (Note 7)                                2,000               1.500               1.500
      Repairs and maintenance (Note 8)                                         897               2.500               2.500
      General liability and property insurance (Note 9)                      6,037               3,788               3,788
      Umbrella insurance policy                                              2,822
      Workers compensation insurance                                         2,217
      B&O taxes
      Sales, use and occupancy taxes (Note 1)                                8,299              12,024               7,358
      US Trustee fees (Note 10)                                                                  3,700
      Property taxes (Note 11)
      Adequate protection payments (Note 12)

 Total Disbursements                                                        96,427              85,762              78,296

 Ending Operating Cash                                                       1,877              (2,927)             12,280

 Ending Cash Held for Real Estate Taxes

 Ending Cash Collateral                                           $          1,877    $         (2,927)   $         12,280




                                                              1
  No. 1:17-bk-00021             Doc 791        FiledEmerald
                                                     05/05/20
                                                            Grande,Entered
                                                                    LLC    05/05/20 15:37:31                  Page 73 of
                                                            74
                                                          Elkview
                                             Estimated Receipts and Disbursements
                                   For the Period January 1, 2020 through February 29, 2020
Rev. 02.04.20


Note 1
Cash received for room revenues includes amounts collected for sales and hotel occupancy taxes. Those taxes are separately
stated as a line item in estimated receipts and also in estimated disbursements (including use taxes paid).


Note 2
Payroll is paid every two weeks. Payroll and payroll taxes are projected at 30.25% of room rental income based on recent
historical results.


Note 3
The cost of pantry items is projected using 6% of room rentals based on recent historical results.


Note 4
Supplies are projected at 5% of room rental income.


Note 5
Service charges and credit card fees are calculated at 3.25% of the previous month's room revenues and other receipts.


Note 6
Franchise fees are calculated at 19% of the previous month's room rentals.


Note 7
Professional fees for monthly accounting services are based on a retainer of $1,500 per month.


Note 8
Monthly amounts for repairs and maintenance are estimates provided by management.


Note 9
The policy period for general liability and property insurance runs from July 25, 2019 though July 24, 2020. The renewal
premium for Elkview and Summersville for this period is estimated to be $94,443 with a down payment of $42,021 in July and
monthly payments of $7,575 from August through February. Emerald Grande is working with the insurance company on
revised monthly premiums since the Summersville location was sold October 7, 2019.


Note 10
United States Trustee fees are due on a quarterly basis. Fees are based on the disbursements using a graduated scale provided
by the Bankruptcy Court. Fees for each quarter are expected to be based on a quarterly fee ranging from $325 to $4,875 per
quarter or 1% of the quarterly disbursements if the disbursements are $1,000,000 or more.


Note 11
Pre-petition taxes must be dealt with in some manner for the Elkview before payment can be made on post petition taxes.


Note 12
Adequate protection payments will be calculated as the excess of "Ending Operating Cash" in Elkview, over $50,000.




                                                                2
           No. 1:17-bk-00021                Doc 791       Filed 05/05/20
                                                                Emerald Grande, Entered
                                                                                LLC     05/05/20 15:37:31                         Page 74 of
                                                                  Kanawha City
                                                                       74
                                                          Estimated Receipts and Disbursements
                                                   For the Period January 1,2020 through March 31, 2020
Rev. 02.04.20

                                                                         Actual               Estimated               Estimated          Estimated
                                                                      January 2020           January 2020           February 2020       March 2020
Beginning Operating Cash                                          $             (11,777) $           (4,682)    5            (20,020) $        (21,117)
Beginning Cash Held for Real Estate Taxes                                        54,373              24,720                   60,148            65,923
Beginning Cash Collateral                                                        42,596              20,038                   40,128            44,806

Receipts
     Rental income Fujiyama                                                     12,256               12,256                  12,256             12,256
     Rental income Verizon                                                                            4,855                   4,855              4,855
     Rental income La Caretta                                                     8,095               8,095                   8,095              8,095
     Tenant expense reimbursements (note 1)                                       2,050              13,819                   4,050              4,050

Total receipts                                                                  22,401               39,025                  29,256             29,256

Disbursements
     Electric                                                                       341                   200                   350                  200
     Management fees                                                                850                  850                    850                850
     Professional fees - accounting (note 2)                                      1,000                1,000                  1,000              1,000
     Taxes and Licenses
     Escrow Prmier Bank for back taxes (note 1)                                   3,350               3,050                   3,050              3,050
     General liability and property insurance (note 3)
     Umbrella insurance policy
     B&O taxes                                                                                        1,100
     Interest and principal payments Premier Bank                               19,328               19,328                  19,328             19,328
     US Trustee fees (note 4)                                                                         1,300
     Property taxes (note 5)                                                                                                                    33,782
     Allowance for real estate taxes                                              5,775               5,775                   5,775              5,775

Total Disbursements                                                             30,644               32,603                  30,353             63,985

Ending Operating Cash                                                           (20,020)               1,740                (21,117)           (22,064)

Ending Cash Held for Real Estate Taxes                                          60,148               30,495                  65,923             37,916

Ending Cash Collateral                                            $             40,128 $             32,235     $            44,806 $           15,852




                                                                            1
